EXHIBIT 10.1

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

Dated as of December 16, 2005

 

among

 

JOHNSONDIVERSEY, INC.,

 

as Borrower

 

JOHNSONDIVERSEY HOLDINGS, INC.

 

as Holdings

 

and

 

THE LENDERS AND ISSUERS PARTY HERETO

 

and

 

CITICORP USA, INC.

as Administrative Agent

 

GOLDMAN SACHS CREDIT PARTNERS L.P.

as Syndication Agent

 

JPMORGAN CHASE BANK, N.A.

GENERAL ELECTRIC CAPITAL CORPORATION

NATIONAL CITY BANK OF THE MIDWEST

as Co-Documentation Agents

 

CITIGROUP GLOBAL MARKETS INC.

as Sole Lead Arranger and Sole Book Runner

 

WEIL, GOTSHAL & MANGES LLP

767 FIFTH AVENUE

NEW YORK, NEW YORK 10153-0119



--------------------------------------------------------------------------------

THIS AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”), dated as of
December 16, 2005, among JOHNSONDIVERSEY, INC., a Delaware corporation (the
“Company” or the “Borrower”), JOHNSONDIVERSEY HOLDINGS, INC. (f/k/a, JOHNSON
PROFESSIONAL HOLDINGS, INC.), a Delaware corporation (“Holdings”), the Lenders
(as defined below), the Issuers (as defined below), CITICORP USA, INC. (“CUSA”),
as administrative agent for the Lenders and the Issuers (in such capacity, and
as agent for the Secured Parties under the other Loan Documents, the
“Administrative Agent”), GOLDMAN SACHS CREDIT PARTNERS L.P., as syndication
agent for the Lenders and the Issuers (in such capacity, the “Syndication
Agent”) and JPMORGAN CHASE BANK, N.A. (successor in interest to BANK ONE NA),
GENERAL ELECTRIC CAPITAL CORPORATION and NATIONAL CITY BANK OF THE MIDWEST, as
co-documentation agents for the lenders and issuers (together, in such capacity,
the “Documentation Agents”) amends and restates in its entirety the Existing
Credit Agreement (as defined below).

 

W I T N E S S E T H:

 

WHEREAS, the Borrower, Holdings, Johnson Wax Professional, Inc., an Ontario
corporation, Johnson Diversey Netherlands II B.V., a Dutch corporation, Johnson
Professional Co., Ltd, a Japanese corporation, Goldman Sachs Credit Partners
L.P., as syndication agent for the lenders and the issuers; Bank One NA, ABN
Amro Bank N.V., Royal Bank of Scotland plc, New York Branch, and General
Electric Capital Corporation as co-documentation agents for the lenders and
issuers and the Administrative Agent are parties to the Credit Agreement, dated
as of May 3, 2002 (as amended, modified or supplemented prior to the date
hereof, the “Existing Credit Agreement”); and

 

WHEREAS, (a) this Agreement, on the terms and subject to the conditions set
forth herein, shall amend and restate the Existing Credit Agreement in its
entirety as of the Effective Date, (b) this Agreement shall not constitute a
novation of the obligations and liabilities existing under the Existing Credit
Agreement or evidence payment of all or any of such obligations and liabilities
and (c) from and after the Effective Date, the Existing Credit Agreement shall
be of no further force or effect, except to evidence the Obligations (as defined
therein) incurred, the representations and warranties made and the actions or
omissions performed or required to be performed thereunder prior to the
Effective Date;

 

NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein, the parties hereto hereby agree as follows:

 

ARTICLE 1

 

DEFINITIONS, INTERPRETATION AND ACCOUNTING TERMS

 

Section 1.1 Defined Terms

 

As used in this Agreement, the following terms have the following meanings (such
meanings to be equally applicable to both the singular and plural forms of the
terms defined):

 

“Acquisition” means the purchase by Holdings, the Borrower and certain of their
Affiliates of the Sold Shares and Assets (each as defined in the Acquisition
Agreement).

 

“Acquisition Agreement” means the Purchase Agreement, dated as of November 20,
2001, by and among Holdings, the Borrower and Conopco, Inc., as amended by the
First Amendment thereto, dated as of February 11, 2002, the Second Amendment
thereto, dated as of April 5, 2002 and the Third Amendment thereto dated as of
May 3, 2002.



--------------------------------------------------------------------------------

“Acquisition Indemnity Reimbursement” means any cash adjustment, reimbursement
or other amount received by any JD Entity after the Closing Date in connection
with any indemnity provided by Conopco, Inc. or any other member of Unilever
Group pursuant to the terms of the Acquisition Agreement.

 

“Administrative Agent” has the meaning specified in the preamble to this
Agreement; provided, however that in respect of Section 10.1 (Authorization and
Action) and other provisions herein or in any Loan Document that relate to
Collateral, “Administrative Agent” shall mean CUSA and/or any Affiliate thereof
approved by CUSA.

 

“Affected Lender” has the meaning specified in Section 2.17 (Substitution of
Lenders).

 

“Affiliate” means, with respect to any Person, any other Person which, directly
or indirectly, controlling or that is controlled by or is under common control
with such Person, each officer, director, general partner or joint-venturer of
such Person, and each Person that is the beneficial owner of 5% or more of any
class of Voting Stock of such Person. For the purposes of this definition,
“control” means the possession of the power to direct or cause the direction of
the management and policies of such Person, whether through the ownership of
voting securities, by contract or otherwise.

 

“Agreement” means the Existing Credit Agreement, as amended and restated by this
Credit Agreement and as amended, restated, modified or supplemented from time to
time.

 

“Alternate Currency” means any lawful currency other than Dollars which is
freely transferable into Dollars.

 

“Applicable Lending Office” means, with respect to each Lender, its Domestic
Lending Office in the case of a Base Rate Loan and its Eurocurrency Lending
Office in the case of a Eurocurrency Rate Loan.

 

“Applicable Margin” means (a) with respect to Tranche B Loans and Delayed Draw
Term Loans maintained as (i) Base Rate Loans, a rate equal to 1.50% per annum
and (ii) Eurocurrency Rate Loans, a rate equal to 2.50% per annum and (b) during
the period commencing on the Effective Date and ending on the date falling after
the first two fiscal quarters ending after the Effective Date, with respect to
Revolving Loans and Swing Loans maintained as (i) Base Rate Loans, a rate equal
to 1.50% per annum and (ii) Eurocurrency Rate Loans, a rate equal to 2.50% per
annum and (iii) thereafter, as of any date of determination, a per annum rate
equal to the rate set forth below under the applicable type of Loan and opposite
the then applicable Leverage Ratio (determined for the most recent Financial
Covenant Period for which Financial Statements have been delivered pursuant to
Section 6.1 (Financial Statements)) set forth below:

 

LEVERAGE RATIO

--------------------------------------------------------------------------------

  

BASE RATE LOANS

--------------------------------------------------------------------------------

  

EUROCURRENCY RATE LOANS

--------------------------------------------------------------------------------

Greater than or equal to 3.25 to 1

   1.50%    2.50%

Less than 3.25 to 1

   1.25%    2.25%



--------------------------------------------------------------------------------

Subsequent changes in the Applicable Margin resulting from a change in the
Leverage Ratio shall become effective as to all Revolving Loans and Swing Loans
three Business Days after delivery by the Borrower to the Administrative Agent
of new financial statements pursuant to Section 6.1(a) (Quarterly Reports) for
each of the first three Fiscal Quarters of each Fiscal Year and Section 6.1(b)
(Annual Reports) for each Fiscal Year. Notwithstanding anything to the contrary
set forth in this Agreement (including the then effective Leverage Ratio), if
the Borrower shall fail to deliver such financial statements within the time
periods specified in Section 6.1(a) or (b), as applicable, the Applicable Margin
from and including the 49th day after the end of such Fiscal Quarter or the 94th
day after the end of such Fiscal Year, as the case may be, to but not including
the date the Borrower delivers to the Administrative Agent such financial
statements shall equal the highest possible Applicable Margin provided for by
this definition.

 

“Applicable Unused Commitment Fee Rate” means (a) during the period commencing
on the Effective Date and ending on the date falling after the first full fiscal
quarter ending after the Effective Date, 0.75% per annum and (b) thereafter, as
of any date of determination, a per annum rate equal to the rate set forth below
opposite the then applicable Leverage Ratio (determined for the most recent
Financial Covenant Period for which Financial Statements have been delivered
pursuant to Section 6.1 (Financial Statements) set forth below:

 

LEVERAGE RATIO

--------------------------------------------------------------------------------

  

APPLICABLE UNUSED COMMITMENT FEE RATE

--------------------------------------------------------------------------------

Greater than or equal to 3.25 to 1

  

0.750%

Less than 3.25 to 1

  

0.625%

 

Subsequent changes in the Applicable Unused Commitment Fee Rate resulting from a
change in the Leverage Ratio shall become effective 3 Business Days after
delivery by the Borrower to the Administrative Agent of new financial statements
pursuant to Section 6.1(a) (Quarterly Reports) for each of the first three
Fiscal Quarters of each Fiscal Year and Section 6.1(b) (Annual Reports) for each
Fiscal Year. Notwithstanding anything to the contrary set forth in this
Agreement (including the then effective Leverage Ratio), if the Borrower shall
fail to deliver such financial statements with the time periods specified in
Section 6.1(a) or (b), as applicable, the Applicable Unused Commitment Fee from
and including the 49th day after the end of such Fiscal Quarter or the 94th day
after the end of such Fiscal Year, as the case may be, to but not including the
date the Borrower delivers to the Administrative Agent such financial statements
shall conclusively equal the highest possible Applicable Unused Commitment Fee
Rate provided for in this definition.

 

“Approved Electronic Communications” means each notice, demand, communication,
information, document and other material that any Loan Party is obligated to, or
otherwise chooses to, provide to the Administrative Agent pursuant to any Loan
Document or the transactions contemplated therein, including (a) any supplement
to the Guaranty, any joinder to the Pledge and Security Agreement and any other
written Contractual Obligation delivered or required to be delivered in respect
of any Loan Document or the transactions contemplated therein and (b) any
Financial Statement, financial and other report, notice, request, certificate
and other informational material; provided, however, that, “Approved Electronic
Communication” shall exclude (i) any Notice of Borrowing, Letter of Credit
Request, Swing Loan Request, Notice of Conversion or Continuation, and any other
notice, demand, communication, information, document and other material relating
to a request for a new, or a conversion of an existing, Borrowing, (ii) any
notice pursuant to Section 2.8 (Optional Prepayments) and Section 2.9 (Mandatory
Prepayments) and any other notice relating to the payment of any principal or
other amount due under any Loan Document prior to the scheduled date therefor,
(iii) all notices of any Default or Event of Default and (iv) any notice,
demand, communication, information, document and other material required to be
delivered to satisfy any of the conditions set forth in Article III



--------------------------------------------------------------------------------

(Conditions To Loans And Letters Of Credit) or Section 2.4(a) (Letters of
Credit) or any other condition to any Borrowing or other extension of credit
hereunder or any condition precedent to the effectiveness of this Agreement.

 

“Approved Electronic Platform” has the meaning specified in Section 10.11
(Posting of Approved Electronic Communications).

 

“Approved Fund” means any Fund that is advised, or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or Affiliate of an entity that
administers or manages a Lender.

 

“Arranger” means Citigroup Global Markets Inc., in its capacity as sole lead
arranger and sole book runner.

 

“Asset Sale” has the meaning specified in Section 8.4 (Sale of Assets).

 

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee, and accepted by the Administrative Agent, in
substantially the form of Exhibit A (Form of Assignment and Acceptance).

 

“Available Credit” means, at any time, an amount equal to the then effective
aggregate Revolving Credit Commitments minus the Revolving Credit Outstandings
at such time.

 

“Base Rate” means with respect to Loans made in Dollars, for any period, a
fluctuating interest rate per annum as shall be in effect from time to time,
which rate per annum shall be equal at all times to the highest of the
following:

 

(i) the rate of interest announced publicly by Citibank in New York, New York,
from time to time, as Citibank’s base rate;

 

(ii) the sum (adjusted to the nearest .0625% or, if there is no nearest .0625%,
to the next higher .0625%) of (A) 0.5% per annum, (B) the rate per annum
obtained by dividing (x) the latest three-week moving average of secondary
market morning offering rates in the United States for three-month certificates
of deposit of major United States money market banks, such three-week moving
average being determined weekly on each Monday (or, if any such day is not a
Business Day, on the next succeeding Business Day) for the three-week period
ending on the previous Friday by Citibank on the basis of such rates reported by
certificate of deposit dealers to and published by the Federal Reserve Bank of
New York or, if such publication shall be suspended or terminated, on the basis
of quotations for such rates received by Citibank from three New York
certificate of deposit dealers of recognized standing selected by Citibank, by
(y) a percentage equal to 100% minus the average of the daily percentages
specified during such three-week period by the Federal Reserve Board for
determining the maximum reserve requirement (including any emergency,
supplemental or other marginal reserve requirement) for Citibank in respect of
liabilities consisting of or including (among other liabilities) three-month
U.S. dollar nonpersonal time deposits in the United States and (C) the average
during such three-week period of the maximum annual assessment rates estimated
by Citibank for determining the then current annual assessment payable by
Citibank to the Federal Deposit Insurance Corporation (or any successor) for
insuring Dollar deposits in the United States; and

 

(iii) 0.5% per annum plus the Federal Funds Rate.



--------------------------------------------------------------------------------

“Base Rate Loan” means any Loan during any period in which it bears interest
based on the Base Rate.

 

“Borrower” has the meaning specified in the preamble to this Agreement.

 

“Borrower’s Accountants” means Ernst & Young LLP or other independent
nationally-recognized public accountants acceptable to the Administrative Agent.

 

“Borrowing” means a borrowing consisting of Loans made in the same currency on
the same day by the Lenders ratably according to their respective Commitments. A
Borrowing may be a Revolving Credit Borrowing, a Tranche B Borrowing, a Delayed
Draw Term Loan Borrowing, or a Swing Loan Borrowing.

 

“Business Day” means a day of the year on which banks are not required or
authorized to close in New York and (a) with respect to any Loan denominated in
Euros, any such day for (i) payments or purchases of Euros, a TARGET Business
Day and (ii) all other purposes, including the giving and receiving of notices,
a TARGET Business Day on which banks are generally open for business in London,
England, Frankfurt, Germany and in any other principal financial center as the
Administrative Agent may from time to time determine for this purpose and
(b) with respect to all notices (except with respect to general matters not
relating directly to funding), determinations and fundings in connection with,
and payments of principal and interest on, Eurocurrency Rate Loans, any day
which is a day for trading by and between banks in deposits of the applicable
currency for such Loans in the interbank eurocurrency market. For purposes of
this definition, a “TARGET Business Day” is a day when the Trans-European
Automated Real-time Gross Settlement Express Transfer System, or any successor
thereto, is scheduled to be open for business.

 

“Capital Expenditures” means, with respect to any Person for any period, the
aggregate of amounts that would be reflected as additions to property, plant,
equipment or software on a consolidated balance sheet of such Person and its
Subsidiaries prepared in conformity with GAAP, excluding interest capitalized
during construction.

 

“Capital Lease” means, with respect to any Person, any lease (or other
arrangement conveying the right to use) of property by such Person as lessee
that would be accounted for as a capital lease on a balance sheet of such Person
prepared in conformity with GAAP.

 

“Capital Lease Obligations” means, with respect to any Person, the capitalized
amount of all obligations of such Person or any of its Subsidiaries under
Capital Leases, as determined on a consolidated basis in conformity with GAAP.

 

“Cash” means money, currency or a credit balance in any demand or Deposit
Account.

 

“Cash Collateral Account” has the meaning specified in the Pledge and Security
Agreements.

 

“Cash Equivalents” means (a) securities issued or directly and fully guaranteed
or insured by any of the United Kingdom, any other member state of the European
Union as currently constituted other than Greece, or the United States
government or any agency or instrumentality of the foregoing (provided that the
full faith and credit of the United Kingdom,



--------------------------------------------------------------------------------

any other member state of the European Union as currently constituted other than
Greece, or the United States, respectively, is pledged in support of those
securities) having maturities of not more than six months from the date of
acquisition; (b) certificates of deposit and eurodollar time deposits with
maturities of six months or less from the date of acquisition, bankers’
acceptances with maturities not exceeding six months and overnight bank
deposits, in each case, with any domestic or foreign commercial bank having
capital and surplus in excess of $500,000,000.00 and a Thomson Bank Watch Rating
of “B” or better; (c) repurchase obligations with a term of not more than seven
days for underlying securities of the types described in clauses (a) and
(b) above entered into with any financial institution meeting the qualifications
specified in clause (b) above; (d) commercial paper having the highest rating
obtainable from Moody’s Investors Service, Inc. or Standard & Poor’s Rating
Services, Inc. (“S&P”) and in each case maturing within six months after the
date of acquisition of such commercial paper; and (e) money market funds rated
AA or better by S&P; provided, however, that securities of the Borrower, the
Unilever Group or any of their respective Affiliates shall not be “Cash
Equivalents”.

 

“Cash Interest Expense” means, with respect to any Person for any period, the
Interest Expense of such Person for such period less the Non-Cash Interest
Expense of such Person for such period.

 

“Cash Management Obligations” means, as applied to any Person, any direct or
indirect liability, contingent or otherwise, of such Person in respect of cash
management services (including treasury, depository, overdraft (daylight and
temporary), credit or debit card, electronic funds transfer and other cash
management arrangements) provided after the Closing Date by the Administrative
Agent, any Lender or any Affiliate thereof, including obligations for the
payment of fees, interest, charges, expenses, attorneys’ fees and disbursements
in connection therewith to the extent provided for in the documents evidencing
such cash management services.

 

“Cayman Subsidiary” means Johnson Diversey Cayman Inc., a limited liability
company organized under the laws of the Cayman Islands.

 

“Change of Control” means the occurrence of any of the following:

 

(a) the sale, conveyance, transfer or other disposition (other than by way of
merger, amalgamation or consolidation) of all or substantially all of the
properties or assets of Holdings, the Borrower and the Material Subsidiaries,
taken as a whole, to any “person” (as such term is used in Section 13(d)(3) of
the Exchange Act), other than any member of the Johnson Family Group;

 

(b) any event, transaction or occurrence as a result of which (i) Holdings shall
cease to own and control all of the outstanding Stock of the Borrower (other
than the Consumer Share) or (ii) the Johnson Family Group shall cease to
beneficially own greater than 50% of the outstanding Voting Stock of Holdings;

 

(c) any “person” (as such term is used in Section 13(d)(3) of the Exchange Act),
other than any member of the Johnson Family Group or any member of the Unilever
Group, becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act) of more than 35% of the total voting power of all classes of the
Voting Stock of Holdings or the Borrower, calculated on a fully diluted basis;

 

(d) at any time after a Public Market shall exist, during any period of two
consecutive years, individuals who at the beginning of such period constituted
the Board



--------------------------------------------------------------------------------

of Directors of Holdings or the Borrower (together with (i) any directors whose
election or appointment by the Board of Directors of Holdings or the Borrower,
as applicable, or whose nomination for election by the stockholders of Holdings
or the Borrower, as applicable, was approved by a vote of a majority of the
directors then still in office who were either directors at the beginning of
such period or whose election or nomination for election was previously so
approved, (ii) any directors whose election or appointment by the Board of
Directors of Holdings or the Borrower, as applicable, or whose nomination for
election by the stockholders of Holdings or the Borrower, as applicable, was
approved by any member of the Unilever Group pursuant to the terms of the
Stockholders’ Agreement or any member of the Johnson Family Group, and (iii) any
directors elected pursuant to the terms of any stockholders’ agreement among the
stockholders of Holdings or the Borrower, as applicable) cease for any reason to
constitute a majority of the Board of Directors of Holdings or the Borrower, as
applicable, then in office, or

 

(e) the merger, amalgamation or consolidation of Holdings or the Borrower, as
applicable, with or into another Person or the merger of another Person with or
into Holdings or the Borrower, as applicable (each, a “Business Combination”),
shall have occurred, and the securities of Holdings or the Borrower, as
applicable, that are outstanding immediately prior to such transaction and which
represent 100% of the aggregate voting power of the Voting Stock of Holdings or
the Borrower, as applicable, are changed into or exchanged for cash, securities
or property, unless pursuant to such transaction such securities are changed
into or exchanged for, in addition to any other consideration, securities of the
corporation or entity resulting from such Business Combination (including an
entity which as a result of the Business Combination owns Holdings or the
Borrower either directly or through one or more Subsidiaries) that represent
immediately after giving effect to such transaction, greater than 50% of the
outstanding Voting Stock of the corporation or entity resulting from such
Business Combination (including an entity which as a result of the Business
Combination owns Holdings or the Borrower either directly or through one or more
Subsidiaries).

 

Notwithstanding anything in this definition to the contrary, “Change of Control”
shall not be construed to permit any transaction otherwise prohibited pursuant
to the terms of Section 8.6 (Restrictions on Fundamental Changes; Permitted
Acquisitions).

 

“Citibank” means Citibank, N.A., a national banking association.

 

“Closing Date” means May 3, 2002.

 

“Code” means the Internal Revenue Code of 1986 (or any successor legislation
thereto).

 

“Collateral” means all property and interests in property and proceeds thereof
now owned or hereafter acquired by any Loan Party in or upon which a Lien is
granted under any Collateral Document.

 

“Collateral Documents” means the Pledge and Security Agreements, the Mortgages,
each agreement granting a security interest in a Deposit Account or a Securities
Account and any other document executed and delivered by a Loan Party granting a
Lien on any of its property to secure payment of the Secured Obligations.



--------------------------------------------------------------------------------

“Commitment” means, with respect to any Lender, such Lender’s Revolving Credit
Commitment, if any, Tranche B Commitment, if any, and Delayed Draw Term Loan
Commitment, if any, and “Commitments” means the aggregate Revolving Credit
Commitments, Tranche B Commitments and Delayed Draw Term Commitments of all
Lenders.

 

“Company” has the meaning specified in the preamble to this Agreement.

 

“Compliance Certificate” has the meaning specified in Section 6.1(c) (Compliance
Certificate).

 

“Concentration Account” means any Deposit Account (other than payroll,
withholding tax and other fiduciary accounts) maintained by any Material Loan
Party that maintains, during any calendar month, an average aggregate overnight
balance, the Dollar Equivalent of which exceeds $1,000,000, unless otherwise
consented to by the Administrative Agent.

 

“Consolidated Current Assets” means, with respect to any Person at any date, the
total consolidated current assets (other than cash and Cash Equivalents) of such
Person and its Subsidiaries at such date, determined in conformity with GAAP.

 

“Consolidated Net Income” means, for any Person for any period, the net income
(or loss) of such Person and its Subsidiaries for such period, determined on a
consolidated basis in conformity with GAAP; provided, however, that (a) the net
income of any other Person in which such Person or one of its Subsidiaries has a
joint interest with a third party (which interest does not cause the net income
of such other Person to be consolidated into the net income of such Person in
accordance with GAAP) shall be included only to the extent of the amount of
dividends or distributions paid in cash to such Person or Subsidiary and (b) the
net income of any Subsidiary of such Person that is subject to any restriction
or limitation on the payment of dividends or the making of other distributions
shall be excluded to the extent such restriction or limitation limits the use by
such Person or such Person’s Affiliates from applying the proceeds of such
dividends of other distributions to repay, directly or indirectly the
Obligations.

 

“Consolidated Total Assets” of any Person means, at any date, the total assets
of such Person and its Subsidiaries at such date determined on a consolidated
basis in conformity with GAAP minus (a) any minority interest in any Person that
would be reflected on a consolidated balance sheet of such Person and its
Subsidiaries at such date prepared in conformity with GAAP and (b) any
Securities issued by such Person held as treasury securities.

 

“Constituent Documents” means, with respect to any Person, (a) the articles of
incorporation, certificate of incorporation or certificate of formation (or the
equivalent organizational documents) of such Person, (b) the by-laws, operating
agreement (or the equivalent governing documents) of such Person and (c) any
document (other than policy or procedural manuals or other similar documents)
setting forth the manner of election and duties of the directors or managing
members of such Person (if any) and the designation, amount or relative rights,
limitations and preferences of any class or series of such Person’s Stock.

 

“Consumer Share” means the single share of the Borrower that is owned legally
and beneficially by Johnson Consumer and that has no associated voting rights.

 

“Contaminant” means any material, substance or waste that is classified,
regulated or otherwise characterized under any Environmental Law as hazardous,
toxic, a contaminant or a pollutant or by other words of similar meaning or
regulatory effect, including any petroleum or petroleum-derived substance or
waste, asbestos and polychlorinated biphenyls.



--------------------------------------------------------------------------------

“Contractual Obligation” of any Person means any obligation, agreement,
undertaking or similar provision of any Security issued by such Person or of any
agreement, undertaking, contract, lease, indenture, mortgage, deed of trust or
other instrument (excluding a Loan Document) to which such Person is a party or
by which it or any of its property is bound or to which any of its property is
subject.

 

“CUSA” has the meaning specified in the preamble to this Agreement.

 

“Customary Permitted Liens” means, with respect to any Person, any of the
following Liens:

 

(a) Liens with respect to the payment of taxes, assessments or governmental
charges in each case that are not yet due or that are being contested in good
faith by appropriate proceedings and with respect to which adequate reserves or
other appropriate provisions are being maintained to the extent required by
GAAP;

 

(b) Liens of landlords arising by statute and liens of suppliers, mechanics,
carriers, materialmen, warehousemen or workmen and other liens imposed by law
created in the ordinary course of business for amounts not yet due or that are
being contested in good faith by appropriate proceedings and with respect to
which adequate reserves or other appropriate provisions are being maintained to
the extent required by GAAP;

 

(c) deposits made in the ordinary source of business in connection with workers’
compensation, unemployment insurance or other types of social security benefits;

 

(d) encumbrances arising by reason of zoning restrictions, easements, licenses,
reservations, covenants, rights-of-way, utility easements, building restrictions
and other similar encumbrances on the use of real property not materially
detracting from the value of such real property or not materially interfering
with the ordinary conduct of the business conducted and proposed to be conducted
at such real property;

 

(e) encumbrances arising under leases or subleases of real property that do not,
in the aggregate over all such encumbrances, materially detract from the value
of such real property or interfere with the ordinary conduct of the business
conducted and proposed to be conducted at such real property;

 

(f) financing statements with respect to a lessor’s rights in and to personal
property leased to such Person in the ordinary course of such Person’s business;

 

(g) pledges or deposits securing (i) the performance of bids, tenders, leases or
contracts (other than for the repayment of borrowed money) or leases to which
such Person is a party as lessee made in the ordinary course of business,
(ii) indemnity, performance or other similar bonds for the performance of bids,
tenders or contracts (other than for the repayment of borrowed money),
(iii) public or statutory obligations or surety, custom or appeal bonds or
(iv) indemnity, performance or other similar bonds in the ordinary course of
business; and



--------------------------------------------------------------------------------

(h) any attachment or judgment Lien unless the judgment it secures has not,
within 30 days after entry of such judgment, been discharged or execution stayed
pending appeal, or has not been discharged within 30 days after the expiration
of any such stay.

 

“Debt Issuance” means the incurrence of Indebtedness of the type specified in
clause (a) or (b) of the definition of “Indebtedness” by any JD Entity and, for
the avoidance of doubt, it is acknowledged and agreed that “Debt Issuance” shall
include any Securitization Facility consummated or increased by any JD Entity on
or after the Effective Date.

 

“Default” means any event that, with the passing of time or the giving of notice
or both, would become an Event of Default.

 

“Delayed Draw Commitment Termination Date” means earlier to occur of (i) the
Delayed Draw Funding Date and (ii) the date falling twelve months after the
Effective Date.

 

“Delayed Draw Funding Date” means the date on which the Borrowing of Delayed
Draw Term Loans is made.

 

“Delayed Draw Maturity Date” means December 16, 2010.

 

“Delayed Draw Term Commitment” means, with respect to each Delayed Draw Term
Lender, the commitment of such Lender to make Delayed Draw Term Loans to the
Borrower on or before the Delayed Draw Commitment Termination Date in the
aggregate principal amount outstanding not to exceed the amount set forth
opposite such Lender’s name on Schedule I (Commitments) under the caption
“Delayed Draw Term Commitment” as amended to reflect each Assignment and
Acceptance executed by such Lender. The aggregate principal amount of all
Delayed Draw Term Commitments from the Effective Date until the Delayed Draw
Termination Date shall be $100,000,000.

 

“Delayed Draw Term Lender” means, at any time, any Lender that has a Delayed
Draw Term Commitment or a Delayed Draw Term Loan at such time.

 

“Delayed Draw Term Loan Facility” means the Delayed Draw Term Commitments and
the provisions herein related to the Delayed Draw Term Loans.

 

“Delayed Draw Term Loans” has the meaning specified in Section 2.1(c) (Delayed
Draw Term Commitments).

 

“Delayed Draw Term Note” means a promissory note of the Borrower payable to the
order of any Delayed Draw Term Lender in a principal amount equal to the Loans
made by such Lender to the Borrower and evidencing the Indebtedness of the
Borrower to such Lender resulting from the Delayed Draw Term Loans owing to such
Lender.

 

“Delayed Draw Unused Commitment Fee” has the meaning specified in
Section 2.12(a)(ii) (Unused Commitment Fees).

 

“Delayed Draw Unused Commitment Fee Rate” means 2.00% per annum.

 

“Deposit Account” has the meaning specified in the UCC.



--------------------------------------------------------------------------------

“Disclosure Documents” means the confidential information memorandum prepared by
the Arranger, the Administrative Agent and the Borrower dated as of November 9,
2005, and related materials prepared in connection with the syndication of the
Facilities.

 

“Documentary Letter of Credit” means any Letter of Credit that is drawable upon
presentation of documents evidencing the sale or shipment of goods purchased by
the Borrower or any of its Subsidiaries in the ordinary course of its business.

 

“Dollar Equivalent” means at the time of determination thereof (a) with respect
to Dollars, the amount in Dollars and (b) with respect to any Alternate
Currency, the equivalent of such currency in Dollars determined by using the
rate of exchange quoted by Citibank in New York, New York at 11:00 a.m. (New
York time) on the date of determination to prime banks in New York for the spot
purchase in the New York foreign exchange market of such amount of Dollars with
such Alternate Currency.

 

“Dollars” and the sign “$” each mean the lawful money of the United States of
America.

 

“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” opposite its name on Schedule
II (Applicable Lending Offices and Addresses for Notices) or on the Assignment
and Acceptance by which it became a Lender or such other office of such Lender
as such Lender may from time to time specify to the Borrower and the
Administrative Agent.

 

“Domestic Loan Party” means any Loan Party organized under the laws of any state
of the United States of America or the District of Columbia.

 

“Domestic Subsidiary” means any Subsidiary of the Borrower organized under the
laws of any state of the United States of America or the District of Columbia.

 

“EBITDA” means, with respect to any Person for any period (a) Consolidated Net
Income of such Person for such period, plus (b) the sum of, in each case to the
extent included in the calculation of such Consolidated Net Income but without
duplication,

 

(i) any provision for income taxes,

 

(ii) Interest Expense,

 

(iii) loss from extraordinary items,

 

(iv) amortization and depreciation expense,

 

(v) all other non-cash charges and non-cash losses for such period, including
the amount of any compensation deduction as the result of any grant of Stock or
Stock Equivalents to employees, officers, directors or consultants, but
excluding all restructuring charges (as determined in conformity with GAAP), and

 

(vi) solely with respect to (x) Fiscal Quarters ending in Fiscal Year 2005, all
restructuring charges (as determined in conformity with GAAP) and Integration
Charges (as defined in the Existing Credit Agreement) not arising in connection
with the Restructuring Program or Permitted Divestitures during such period in
an amount not to exceed $145,000,000 in the aggregate, (y) Fiscal Quarters
ending after the Effective Date through the end of Fiscal Year 2009 (without
duplication), all Restructuring Charges arising in connection with the
Restructuring Program during such period; provided that



--------------------------------------------------------------------------------

such Restructuring Charges paid in cash shall not exceed $355,000,000 in the
aggregate and (z) Fiscal Quarters ending after the Effective Date through the
end of Fiscal Year 2008 (without duplication), all Restructuring Charges arising
in connection with Permitted Divestitures during such period; provided that such
Restructuring Charges paid in cash (other than Permitted Additional Cash
Restructuring Charges) shall not exceed $45,000,000 in the aggregate; provided
further, that it is understood that no Restructuring Charges shall be added back
under this sub-clause (vi) for any period ending after December 31, 2009,

 

minus (c) the sum of, in each case to the extent included in the calculation of
such Consolidated Net Income but without duplication,

 

(i) any credit for income tax,

 

(ii) gains from extraordinary items for such period,

 

(iii) any aggregate net gain from the sale, exchange or other disposition of
capital assets by such Person outside the ordinary course of business,

 

(iv) any other non-cash gains or other items outside the ordinary course of
business which have been added in determining Consolidated Net Income, including
any reversal of a charge referred to in clause (b)(v) above by reason of a
decrease in the value of any Stock or Stock Equivalent, and

 

(v) the sum of cash expenditures in respect of non-cash charges included in
clause (b)(v) above.

 

“Effective Date” has the meaning set forth in Section 3.1 (Conditions Precedent
to Initial Loans and Letters of Credit).

 

“Eligible Assignee” means, (i) a Lender or any Affiliate or Approved Fund of any
Lender (any two or more Approved Funds of a Lender being treated as a single
Eligible Assignee for all purposes hereof); (ii) a commercial bank having total
assets in excess of $5,000,000,000 or otherwise reasonably acceptable to the
Administrative Agent; (iii) a finance company, insurance company, other
financial institution or Fund reasonably acceptable to the Administrative Agent
that is an “accredited investor” (as defined in Regulation D under the
Securities Act of 1933) and which extends credit or buys loans as one of its
businesses or a finance company, insurance company, other financial institution
or Fund which is otherwise reasonably acceptable to the Administrative Agent; or
(iv) a savings and loan association or savings bank organized under the laws of
the United States or any State thereof which has a net worth, determined in
accordance with GAAP, in excess of $250,000,000 provided, that no Affiliate of
the Borrower or the Unilever Group shall be an Eligible Assignee.

 

“Emergency” shall mean an immediate and serious risk to human health or the
Environment which requires a prompt response, and shall include a fire,
explosion, act of God, flood or sudden Release.

 

“Environment” means any of the following media: (a) land, including surface
land, subsurface strata, sea bed and river bed under water (as defined in clause
(b) hereof) and any natural or man-made structures; (b) water, including coastal
and inland waters, surface waters, ground waters, drinking water supplies and
waters in drains and sewers, surface and sub-surface strata; and (c) air,
including indoor and outdoor air and air within buildings and other man-made or
natural structures above or below ground; including any living organism or
system supported by any such media.



--------------------------------------------------------------------------------

“Environmental Claim” means any legal proceeding, written claim or allegation,
notice of violation, order or directive (conditional or otherwise), judgment or
Lien by any Person relating to, resulting from or based upon an Environmental
Matter.

 

“Environmental Laws” means all applicable Requirements of Law now or hereafter
in effect and as amended or supplemented from time to time, relating to
pollution or the regulation and protection of human health, safety, the
environment or natural resources, including the Comprehensive Environmental
Response, Compensation, and Liability Act of 1980, as amended (42 U.S.C. § 9601
et seq.); the Hazardous Material Transportation Act, as amended (49 U.S.C.
§ 5101 et seq.); the Federal Insecticide, Fungicide, and Rodenticide Act, as
amended (7 U.S.C. § 136 et seq.); the Resource Conservation and Recovery Act, as
amended (42 U.S.C. § 6901 et seq.); the Toxic Substance Control Act, as amended
(15 U.S.C. § 2601 et seq.); the Clean Air Act, as amended (42 U.S.C. § 7401 et
seq.); the Federal Water Pollution Control Act, as amended (33 U.S.C. § 1251 et
seq.); the Occupational Safety and Health Act, as amended (29 U.S.C. § 651 et
seq.); the Safe Drinking Water Act, as amended (42 U.S.C. § 300f et seq.); and
each of their state and local counterparts or equivalents and any transfer of
ownership notification or approval statute, including the Industrial Site
Recovery Act (N.J. Stat. Ann. § 13:1K-6 et seq.).

 

“Environmental Liabilities and Costs” means, with respect to any Person, all
liabilities, obligations, responsibilities, Remedial Actions, losses, damages,
punitive damages, consequential damages, treble damages, costs and expenses
(including all fees, disbursements and expenses of counsel, experts and
consultants and costs of investigation and feasibility studies), fines,
penalties, sanctions and interest incurred as a result of any claim or demand by
any other Person, (whether based in contract, tort, implied or express warranty,
strict liability, criminal or civil statute) and whether arising under any
Environmental Law, Permit, order or agreement with any Governmental Authority or
other Person, in each case relating to any environmental, health or safety
condition or to any Release or threatened Release and resulting from the past,
present or future operations of, or ownership of property by, such Person or any
of its Subsidiaries.

 

“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities and Costs.

 

“Environmental Matters” means: (a) pollution or contamination or the significant
threat of pollution or contamination of the Environment, including soil or
groundwater contamination or the occurrence or the existence of or the
continuation of the existence of a Release (including sudden or non-sudden,
accidental or non-accidental leaks or spills); (b) the treatment, disposal,
release, spillage, deposit, escape, discharge, leak, emission, leaching or
migration of any Contaminant; (c) exposure of any person to any Contaminant;
(d) the creation of any noise, vibration, radiation, common law or statutory
nuisance, or other adverse impact on the Environment; (e) the violation, or
alleged violation of any Environmental Law or any environmental Permit; (f) any
other matters relating to the condition, protection, maintenance, restoration or
replacement of the Environment or any part of it arising directly or indirectly
out of the generating, manufacturing, processing, treatment, storage, keeping,
handling, use (including as a building material), possession, supply, receipt,
sale, purchase, import, export, transportation or presence of any Contaminant;
or (g) any Emergency.



--------------------------------------------------------------------------------

“Equity Issuance” means the issue or sale of any Stock of Holdings, the Borrower
or any Subsidiary of the Borrower by Holdings, the Borrower or any Subsidiary of
the Borrower, respectively, to any Person other than Holdings, the Borrower or
any Wholly Owned Subsidiary.

 

“ERISA” means the United States Employee Retirement Income Security Act of 1974
(or any successor legislation thereto).

 

“ERISA Affiliate” means any corporation or trade or business (whether or not
incorporated) under common control or treated as a single employer with
Holdings, the Borrower or any of the Borrower’s Subsidiaries within the meaning
of Section 414(b), (c), (m) or (o) of the Code.

 

“ERISA Event” means (a) a reportable event described in Section 4043(b) or
4043(c)(1), (2), (3), (5), (6), (8) or (9) of ERISA with respect to a Title IV
Plan or a Multiemployer Plan, (b) the withdrawal of the Borrower, any of its
Subsidiaries or any ERISA Affiliate from a Title IV Plan subject to Section 4063
of ERISA during a plan year in which it was a substantial employer, as defined
in Section 4001(a)(2) of ERISA, (c) the complete or partial withdrawal (within
the meaning of Sections 4203 and 4205 of ERISA) of the Borrower, any of its
Subsidiaries or any ERISA Affiliate from any Multiemployer Plan, (d) notice of
reorganization or insolvency of a Multiemployer Plan, (e) the filing of a notice
of intent to terminate a Title IV Plan in a distress situation or the treatment
of a plan amendment as a distress termination under Section 4041 of ERISA,
(f) the institution of proceedings to terminate a Title IV Plan or Multiemployer
Plan by the PBGC, (g) the failure to make any required contribution to a
Title IV Plan or Multiemployer Plan, (h) the imposition of a lien under
Section 412 of the Code or Section 302 of ERISA on Holdings, the Borrower or any
of the Borrower’s Subsidiaries or any ERISA Affiliate or (i) any other event or
condition that could reasonably be expected to constitute grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Title IV Plan or Multiemployer Plan.

 

“Euro” and the signs “E” and “€”each mean the lawful money of the member states
of the European Union.

 

“Eurocurrency Base Rate” means, with respect to any Interest Period for any
Eurocurrency Rate Loan, the rate determined by the Administrative Agent to be
the offered rate for deposits in Dollars or Euros, as applicable, for the
applicable Interest Period appearing on the Screen as of 11:00 a.m. (New York
time), on the second full Business Day next preceding the first day of each
Interest Period. In the event that such rate does not appear on the Screen, the
Eurocurrency Base Rate for the purposes of this definition shall be the
Eurocurrency Base Rate for the immediately previous Business Day for which a
Eurocurrency Base Rate appears on the Screen, or, in the absence of such
availability, the Eurocurrency Base Rate shall be the rate of interest
determined by the Administrative Agent to be the rate per annum at which
deposits in Dollars or Euros, as applicable, are offered by the principal office
of Citibank in London at 11:00 a.m. (New York time) two Business Days before the
first day of such Interest Period in an amount substantially equal to the
Eurocurrency Rate Loan of Citibank for a period equal to such Interest Period.

 

“Eurocurrency Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurocurrency Lending Office” opposite its name on
Schedule II (Applicable Lending Offices and Addresses for Notices) or on the
Assignment and Acceptance by which it became a Lender (or, if no such office is
specified, its Domestic Lending Office) or such other office of such Lender as
such Lender may from time to time specify to the Borrower and the Administrative
Agent.



--------------------------------------------------------------------------------

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Federal Reserve Board.

 

“Eurocurrency Rate” means with respect to any Interest Period for any
Eurocurrency Rate Loan, an interest rate per annum equal to the rate per annum
obtained by dividing (a) the Eurocurrency Base Rate by (b)(i) a percentage equal
to 100% minus (ii) the reserve percentage applicable two Business Days before
the first day of such Interest Period under regulations issued from time to time
by the Federal Reserve Board for determining the maximum reserve requirement
(including any emergency, supplemental or other marginal reserve requirement)
for a member bank of the Federal Reserve System in New York with respect to
liabilities or assets consisting of or including Eurocurrency Liabilities (or
with respect to any other category of liabilities that includes deposits by
reference to which the Eurocurrency Rate is determined) having a term equal to
such Interest Period.

 

“Eurocurrency Rate Loan” means any Loan that, for an Interest Period, bears
interest based on the Eurocurrency Rate.

 

“Event of Default” means any of the events specified in Section 9.1 (Events of
Default).

 

“Excess Cash Flow” means, for the Borrower for any period, (a) EBITDA of the
Borrower for such period plus (b) the excess, if any, of Working Capital at the
beginning of such period over Working Capital at the end of such period minus
(c) the sum of (without duplication) (i) scheduled cash principal payments on
the Loans during such period and optional cash principal payments on the Loans
during such period (but only to the extent in the case of optional cash payments
of the Revolving Credit Loans that the Revolving Credit Commitments are
permanently reduced by the amount of such payments), (ii) scheduled cash
principal payments made by the Borrower or any of its Subsidiaries during such
period on other Indebtedness to the extent such other Indebtedness and payments
are permitted by this Agreement, (iii) scheduled payments made by the Borrower
or any of its Subsidiaries during such period on Capital Lease Obligations to
the extent such Capital Lease Obligations and payments are permitted by this
Agreement, (iv) Capital Expenditures (to the extent not financed by the
incurrence of Indebtedness) made by the Borrower or any of its Subsidiaries
during such period to the extent permitted by this Agreement, (v) dividends or
other distributions of the Borrower during such period to the extent permitted
hereunder and actually paid, (vi) cash payments made by the Borrower or any of
its Subsidiaries to satisfy income tax obligations of any JD Entity, (vii) Cash
Interest Expense of the Borrower and its Subsidiaries during such period,
(viii) solely for any period from the Effective Date through the end of Fiscal
Year 2009, Restructuring Charges to the extent included in clause (b)(vi) of the
definition of EBITDA and (ix) the excess, if any, of Working Capital at the end
of such period over Working Capital at the beginning of such period.

 

“Exchange Act” means the Securities Exchange Act of 1934.

 

“Existing Credit Agreement” has the meaning specified in the preamble to this
Agreement.

 

“Existing Tranche B Loans” has the meaning specified in Section 2.1(b) (The
Commitments).



--------------------------------------------------------------------------------

“Facilities” means (a) the Tranche B Facility, (b) the Delayed Draw Term Loan
Facility and (c) the Revolving Credit Facility.

 

“Facility Increase” has the meaning specified in Section 2.18 (Facility
Increase).

 

“Facility Increase Effective Date” has the meaning specified in Section 2.18
(Facility Increase).

 

“Fair Market Value” means (a) with respect to any asset or group of assets
(other than a marketable Security) at any date, the value of the consideration
obtainable in a sale of such asset at such date assuming a sale by a willing
seller to a willing purchaser dealing at arm’s length and arranged in an orderly
manner over a reasonable period of time having regard to the nature and
characteristics of such asset, as determined in good faith by (i) the Borrower’s
management, if the Dollar Equivalent of the value of such asset or group of
assets is less than or equal to $10,000,000, (ii) the Board of Directors of the
Borrower if the Dollar Equivalent of the value of such asset or group of assets
is more than $10,000,000 or (iii) if such asset or group of assets shall have
been the subject of a relatively contemporaneous appraisal by an independent
third party appraiser, the basic assumptions underlying which have not
materially changed since its date, the value set forth in such appraisal and
(b) with respect to any marketable Security at any date, the closing sale price
of such Security on the Business Day next preceding such date, as appearing in
any published list of any national securities exchange or the NASDAQ Stock
Market or, if there is no such closing sale price of such Security, the final
price for the purchase of such Security at face value quoted on such business
day by a financial institution of recognized standing regularly dealing in
securities of such type and selected by the Administrative Agent.

 

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

 

“Federal Reserve Board” means the Board of Governors of the United States
Federal Reserve System, or any successor thereto.

 

“Fee Letter” shall mean the letter dated as of October 27, 2005, addressed to,
among others, Holdings and the Borrower from the Arranger and accepted by
Holdings and the Borrower on October 27, 2005, with respect to certain fees to
be paid from time to time to the Administrative Agent and the Arranger in
connection with this Agreement.

 

“Finance Subsidiary” means the Cayman Subsidiary or any other special purpose
financial subsidiary established by the Borrower and consented to by the
Administrative Agent (other than a special purpose financial subsidiary
established for the sole purpose of consummating one or more Securitization
Facilities).

 

“Financial Covenant Debt” of any Person means, without duplication, Indebtedness
of the type specified in clauses (a), (b), (c), (d), (e), (f), (g), (h), (j) and
(k) (other than Indebtedness in respect of any Securitization Facility existing
on the Closing Date up to a maximum principal amount of $55,000,000) of the
definition of “Indebtedness”; provided,



--------------------------------------------------------------------------------

however, that Indebtedness of the type specified in clause (k) of the definition
of “Indebtedness” shall not be included in any calculation of “Financial
Covenant Debt” used solely to determine the Applicable Margin or Applicable
Unused Commitment Fee Rate.

 

“Financial Covenant Period” means the four preceding Fiscal Quarters ending with
the end of such Fiscal Quarter.

 

“Financial Statements” means the financial statements of the Borrower and the
Borrower’s Subsidiaries delivered in accordance with Sections 4.4 (Financial
Statements and Other Information) and 6.1 (Financial Statements).

 

“Fiscal Quarter” means each approximately three month period ending on the
Friday nearest the end of each calendar quarter.

 

“Fiscal Year” means the 52 or 53 week period ending on or about each
December 31.

 

“Fixed Charge Coverage Ratio” means, with respect to any period, the ratio of
(a) EBITDA of the Borrower and its Subsidiaries for such period to (b) the sum
of, without duplication, (i) the Interest Expense of the Borrower and its
Subsidiaries for such period, (ii) the principal amount of Financial Covenant
Debt of the Borrower and its Subsidiaries determined on a consolidated basis in
conformity with GAAP having a scheduled due date during such period and
(iii) all cash dividends payable under Sections 1 and 2 on Schedule 8.5
(Restricted Payments) by the Borrower and its Subsidiaries on Stock in respect
of such period to Persons other than the Borrower and its Subsidiaries.

 

“Foreign Plan” means an employee benefit plan to which the Borrower, its
Subsidiaries or any ERISA Affiliate has any obligation or liability (contingent
or otherwise) with respect to employees who are not employed in the United
States.

 

“Foreign Subsidiary” means any Subsidiary of the Borrower that is not a Domestic
Subsidiary.

 

“Fund” means any Person (other than a natural Person) that is or will be engaged
in making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its business.

 

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time set forth in the opinions and
pronouncements of the Accounting Principles Board and the American Institute of
Certified Public Accountants and the statements and pronouncements of the
Financial Accounting Standards Board, or in such other statements by such other
entity as may be in general use by significant segments of the accounting
profession, that are applicable to the circumstances as of the date of
determination; provided, however, that with respect to the Financial Statements
of each Foreign Subsidiary, “GAAP” shall mean generally accepted accounting
principles as in effect from time to time or such other statements as may be in
general use by significant segments of the applicable accounting profession,
that are applicable to the circumstances as of the date of determination and in
effect in the jurisdiction of such Foreign Subsidiary, subject in all cases to
the proviso in Section 1.3(b)(Accounting Terms and Principles).

 

“GE Capital” means General Electric Capital Corporation.



--------------------------------------------------------------------------------

“Governmental Authority” means any nation, sovereign or government, any state or
other political subdivision thereof and any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government, including any central bank.

 

“Guarantor” means Holdings, the Borrower (with respect to its guaranty of the
Working Capital Borrowers’ obligations under the Working Capital Lines) and each
Subsidiary Guarantor.

 

“Guaranty” means each guaranty, in substantially the form of Exhibit H -1(Form
of Guaranty) (with such changes thereto as the Borrower and the Administrative
Agent may be required by Requirements of Law or customary practice in the
jurisdiction in which the applicable Guarantor is located), in each case
executed by one or more Guarantors.

 

“Guaranty Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of such Person with respect to any
Indebtedness of another Person, if the purpose or intent of such Person in
incurring such liability is to provide assurance to the obligee of such
Indebtedness that such Indebtedness will be paid or discharged (other than
endorsements for collection or deposit made in the ordinary course of business),
or that any agreement relating thereto will be complied with, or that any holder
of such Indebtedness will be protected (in whole or in part) against loss in
respect thereof, including (a) the direct or indirect guaranty, endorsement
(other than for collection or deposit in the ordinary course of business),
co-making, discounting with recourse or sale with recourse by such Person of
Indebtedness of another Person and (b) any liability of such Person for
Indebtedness of another Person through any agreement (contingent or otherwise)
(i) to purchase, repurchase or otherwise acquire such Indebtedness or any
security therefor, or to provide funds for the payment or discharge of such
Indebtedness (whether in the form of a loan, advance, stock purchase, capital
contribution or otherwise), (ii) to maintain the solvency or any balance sheet
item, level of income or financial condition of another Person, (iii) to make
take-or-pay or similar payments, if required, regardless of non-performance by
any other party or parties to an agreement, (iv) to purchase, sell or lease (as
lessor or lessee) property, or to purchase or sell services, primarily for the
purpose of enabling the debtor to make payment of such Indebtedness or to assure
the holder of such Indebtedness against loss or (v) to supply funds to, or in
any other manner invest in, such other Person (including to pay for property or
services irrespective of whether such property is received or such services are
rendered), if in the case of any agreement described under clause (b)(i), (ii),
(iii), (iv) or (v) above the primary purpose or intent thereof is as described
in the preliminary clause of this sentence. The amount of any Guaranty
Obligation shall be equal to the amount of the Indebtedness so guaranteed or
otherwise supported.

 

“Hedging Contracts” means all Interest Rate Contracts, foreign exchange
contracts, currency swap or option agreements, forward contracts, commodity
swap, purchase or option agreements, other commodity price hedging arrangements
and all other similar agreements or arrangements designed to alter the risks of
any Person arising from fluctuations in interest rates, currency values or
commodity prices.

 

“Holdings” has the meaning specified in the preamble to this Agreement.

 

“Housemark License Agreement” means that certain agreement dated May 3, 2002
between Johnson Consumer and the Borrower with respect to the housemarks,
including the mark “JohnsonDiversey”.



--------------------------------------------------------------------------------

“Inactive Subsidiary” means any Subsidiary of the Borrower that on such date
and, as of any date, on a consolidated basis with its Subsidiaries, has assets
with an aggregate fair market value, the Dollar Equivalent of which is less than
$25,000 and had revenues, the Dollar Equivalent of which is less than $25,000
during the most recent 12-month period.

 

“Indebtedness” of any Person means without duplication (a) all indebtedness of
such Person for borrowed money, (b) all obligations of such Person evidenced by
notes, bonds, debentures or similar instruments or that bear interest, (c) all
reimbursement and all obligations with respect to letters of credit, bankers’
acceptances, surety bonds and performance bonds, whether or not matured, (d) all
indebtedness for the deferred purchase price of property or services, other than
trade payables incurred in the ordinary course of business that are not overdue,
(e) all indebtedness of such Person created or arising under any conditional
sale or other title retention agreement with respect to property acquired by
such Person (even though the rights and remedies of the seller or lender under
such agreement in the event of default are limited to repossession or sale of
such property), (f) all Capital Lease Obligations of such Person, (g) all
Guaranty Obligations of such Person, (h) all obligations of such Person to
purchase, redeem, retire, defease or otherwise acquire for value any Stock or
Stock Equivalents of such Person, valued, in the case of redeemable preferred
stock, at the greater of its voluntary liquidation preference and its
involuntary liquidation preference plus accrued and unpaid dividends, (i) all
payments that such Person would have to make in the event of an early
termination on the date Indebtedness of such Person is being determined in
respect of Hedging Contracts of such Person, (j) all Indebtedness of the type
referred to above secured by (or for which the holder of such Indebtedness has
an existing right, contingent or otherwise, to be secured by) any Lien upon or
in property (including accounts and general intangibles) owned by such Person,
even though such Person has not assumed or become liable for the payment of such
Indebtedness and (k) all obligations of such Person under any Securitization
Facility.

 

“Indemnified Matter” has the meaning specified in Section 11.4 (Indemnities).

 

“Indemnitee” has the meaning specified in Section 11.4 (Indemnities).

 

“Interbank Rate” means, for any period, (i) in respect of Loans denominated in
Dollars, the Federal Funds Rate and (ii) in respect of loans denominated in
Euros, the Administrative Agent’s cost of funds for such period.

 

“Intercompany Borrower” means each JD Entity that executes and delivers an
Intercompany Note.

 

“Intercompany Collateral Agent” means the Cayman Subsidiary or any other
collateral agent appointed on behalf of one or more Intercompany Lender to hold
collateral on its behalf pursuant to the collateral agency agreement dated as of
the Closing Date, as may be amended from time to time.

 

“Intercompany Collateral Documents” means the Intercompany Pledge and Security
Agreements, the Intercompany Mortgages and any other document executed and
delivered by an Intercompany Loan Party granting a Lien on any of its property
to secure payment of an Intercompany Loan and related obligations.

 

“Intercompany Guarantees” means each guaranty, in substantially the form of
Exhibit H-2 (Form of Intercompany Guaranty) executed and delivered by a
Subsidiary of Holdings in favor of an Intercompany Lender and assigned to the
Administrative Agent including those set forth on Schedule 3.1(a)(iii)(D)
(Intercompany Guarantees).



--------------------------------------------------------------------------------

“Intercompany Guarantor” each JD Entity that executes and delivers an
Intercompany Guarantee.

 

“Intercompany Lender” means each Subsidiary of Holdings that has made
Intercompany Revolving Loans or Intercompany Term Loans to any Intercompany
Borrower, including each Finance Subsidiary.

 

“Intercompany Loans” means, collectively, the Intercompany Term Loans and the
Intercompany Revolving Loans.

 

“Intercompany Loan Documents” means the Intercompany Notes, the Intercompany
Guarantees, the Intercompany Collateral Documents and each other document
executed and delivered by an Intercompany Loan Party.

 

“Intercompany Loan Party” means each Subsidiary of Holdings that is an
Intercompany Borrower or an Intercompany Guarantor.

 

“Intercompany Mortgages” means the mortgages, deeds of trust or other real
estate security documents executed and delivered by an Intercompany Loan Party
in favor of an Intercompany Lender and assigned to the Administrative Agent
including those set forth on Schedule 3.1(a)(iv) (Mortgages).

 

“Intercompany Notes” means each Intercompany Revolving Credit Note and each
Intercompany Term Note.

 

“Intercompany Obligations” means, in the case of any Intercompany Borrower, its
obligations under any Intercompany Note made by it, and, in the case of any
Intercompany Guarantor, its obligations under any Intercompany Guaranty executed
by it.

 

“Intercompany Pledge and Security Agreements” means each pledge and/or other
security agreement executed and delivered by an Intercompany Loan Party in favor
of an Intercompany Lender and assigned to the Administrative Agent including
those set forth on Schedule 3.1(a)(iii) (Pledge and Security Agreements).

 

“Intercompany Revolving Loan” means each revolving loan made by a Subsidiary of
Holdings to another Subsidiary of Holdings.

 

“Intercompany Revolving Credit Notes” means each promissory note evidencing
Intercompany Revolving Loan issued by a Subsidiary of Holdings in favor of
another Subsidiary of Holdings and endorsed to the Administrative Agent
including those set forth on Schedule 8.3(e) (Existing Intercompany Loans) and
substantially in the form of Exhibit J (Form of Intercompany Note).

 

“Intercompany Term Loan” means each term loan made by a Subsidiary of Holdings
to another Subsidiary of Holdings.

 

“Intercompany Term Notes” means each promissory note evidencing an Intercompany
Term Loan issued by a Subsidiary of Holdings in favor of another Subsidiary of



--------------------------------------------------------------------------------

Holdings and endorsed to the Administrative Agent including those set forth on
Schedule 8.3(e) (Existing Intercompany Loans) and substantially in the form of
Exhibit J (Form of Intercompany Note).

 

“Interest Coverage Ratio” means, with respect to any Person for any period, the
ratio of EBITDA of such Person for such period to Cash Interest Expense of such
Person for such period.

 

“Interest Expense” means, for any Person for any period, without duplication,
(a) total interest expense of such Person and its Subsidiaries for such period
determined on a consolidated basis in conformity with GAAP and including, in any
event, interest capitalized during construction for such period and net costs
under Interest Rate Contracts for such period minus (b) net gains of such Person
and its Subsidiaries under Interest Rate Contracts for such period determined on
a consolidated basis in conformity with GAAP and minus (c) any interest income
of such Person and its Subsidiaries for such period determined on a consolidated
basis in conformity with GAAP.

 

“Interest Period” means, in the case of any Eurocurrency Rate Loan,
(a) initially, the period commencing on the date such Eurocurrency Rate Loan is
made or on the date of conversion of a Base Rate Loan to such Eurocurrency Rate
Loan and ending one, two, three or six months thereafter (or, if deposits of
such duration are available to all Revolving Credit Lenders, for Revolving
Credit Borrowings of Dollars, ending one week thereafter), as selected by the
Borrower in its Notice of Borrowing or Notice of Conversion or Continuation
given to the Administrative Agent pursuant to Section 2.2 (Borrowing Procedures)
or 2.11 (Conversion/Continuation Option), and (b) thereafter, if such Loan is
continued, in whole or in part, as a Eurocurrency Rate Loan pursuant to
Section 2.11 (Conversion/Continuation Option), a period commencing on the last
day of the immediately preceding Interest Period therefor and ending one, two,
three or six months thereafter (or, if deposits of such duration are available
to all Revolving Credit Lenders, for Revolving Credit Borrowings of Dollars,
ending one week thereafter), as selected by the Borrower in its Notice of
Conversion or Continuation given to the Administrative Agent pursuant to
Section 2.11 (Conversion/Continuation Option); provided, however, that all of
the foregoing provisions relating to Interest Periods in respect of Eurocurrency
Rate Loans are subject to the following:

 

(i) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day,
unless the result of such extension would be to extend such Interest Period into
another calendar month, in which event such Interest Period shall end on the
immediately preceding Business Day;

 

(ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month;

 

(iii) the Borrower may not select any Interest Period that ends after the date
of a scheduled principal payment on the Loans as set forth in Article II (The
Facilities) unless, after giving effect to such selection, the aggregate unpaid
principal amount of the Loans for which Interest Periods end after such
scheduled principal payment shall be equal to or less than the principal amount
to which the Loans are required to be reduced after such scheduled principal
payment is made;



--------------------------------------------------------------------------------

(iv) the Borrower may not select any Interest Period in respect of Loans having
an aggregate principal amount of less than the applicable Minimum Currency
Threshold; and

 

(v) there shall be outstanding at any one time no more than (A) fifteen Interest
Periods in the aggregate in respect of Revolving Loans and (B) two Interest
Periods in the aggregate in respect of each of the (i) the Tranche B Facility
and (ii) the Delayed Draw Term Loan Facility.

 

“Interest Rate Contracts” means all interest rate swap agreements, interest rate
cap agreements, interest rate collar agreements and interest rate insurance.

 

“Investment” means, with respect to any Person, (a) any purchase or other
acquisition by such Person of (i) any Security issued by, (ii) a beneficial
interest in any Security issued by, or (iii) any other equity ownership interest
in, any other Person, (b) any purchase by such Person of all or a significant
part of the assets of a business conducted by any other Person, or all or
substantially all of the assets constituting the business of a division, branch
or other unit operation of any other Person, (c) any loan, advance (other than
deposits with financial institutions available for withdrawal on demand, prepaid
expenses, accounts receivable and similar items made or incurred in the ordinary
course of business as presently conducted) or capital contribution by such
Person to any other Person, including all Indebtedness of any other Person to
such Person arising from a sale of property by such Person other than in the
ordinary course of its business, and (d) any Guaranty Obligation incurred by
such Person in respect of Indebtedness of any other Person.

 

“Inventory” has the meaning specified in the applicable Pledge and Security
Agreement.

 

“IRS” means the Internal Revenue Service of the United States or any successor
thereto.

 

“Issue” means, with respect to any Letter of Credit, to issue, extend the expiry
of, renew or increase the maximum stated amount (including by deleting or
reducing any scheduled decrease in such maximum stated amount) of, such Letter
of Credit. The terms “Issued” and “Issuance” shall have a corresponding meaning.

 

“Issuer” means each Revolving Credit Lender or Affiliate of a Revolving Credit
Lender that (a) is listed on the signature pages hereof as a “Issuer” or
(b) hereafter becomes a Issuer with the approval of the Administrative Agent and
the Borrower by agreeing pursuant to an agreement with and in form and substance
satisfactory to the Administrative Agent and the Borrower to be bound by the
terms hereof applicable to Issuers.

 

“JD Entity” means each of Holdings, the Borrower and each of the Borrower’s
Subsidiaries.

 

“Johnson Consumer” means S.C. Johnson & Son, Inc., a Wisconsin corporation.

 

“Johnson Family Group” means (a) a lawful lineal descendant of Herbert F.
Johnson, Jr. or Henrietta Johnson Louis or the spouse of any such person; (b) an
estate, trust (including a revocable trust, declaration of trust or a voting
trust), guardianship or custodianship for the primary benefit of one or more
individuals described in clause (a) above; or (c) a Person (other than an
individual) controlled directly or indirectly by one or more individuals or
entities described in clauses (a) or (b) above (other than Holdings or a Person
controlled by Holdings).



--------------------------------------------------------------------------------

“Joint Liabilities” means the Borrower’s obligations in respect of certain joint
ERISA, environmental and product liability obligations of the Borrower and
Johnson Consumer, up to a maximum aggregate cash payment amount of $8,000,000.

 

“Leases” means, with respect to any Person, all of those leasehold estates in
real property of such Person, as lessee, as such may be amended, supplemented or
otherwise modified from time to time.

 

“Lender” means each financial institution or other entity that (a) is listed on
the signature pages hereof as a “Lender”, (b) that executed the Acknowledgment
and Consent, in the form attached hereto as Exhibit K (each, a “Lender Consent”)
or (c) from time to time becomes a party hereto by execution of an Assignment
and Acceptance

 

“Letter of Credit” means any letter of credit issued pursuant to Section 2.4
(Letters of Credit).

 

“Letter of Credit Obligations” means, at any time, without duplication, the
aggregate of all liabilities at such time of the Borrower to all Issuers with
respect to Letters of Credit, whether or not any such liability is contingent,
including the sum of (a) the Reimbursement Obligations at such time and (b) the
Letter of Credit Undrawn Amounts at such time.

 

“Letter of Credit Reimbursement Agreement” has the meaning specified in
Section 2.4(e) (Letters of Credit).

 

“Letter of Credit Request” has the meaning specified in Section 2.4(c) (Letters
of Credit).

 

“Letter of Credit Undrawn Amounts” means, at any time, with respect to either
Revolving Credit Facility, the aggregate undrawn amount of all Letters of Credit
outstanding at such time under such Revolving Credit Facility.

 

“Leverage Ratio” means, with respect to any Person for any period, the ratio of
(a) Financial Covenant Debt of such Person and its Subsidiaries determined on a
consolidated basis in accordance with GAAP as of the last day of such period
minus the aggregate amount of Cash and Cash Equivalents held by such Person and
its Subsidiaries to the extent that such Cash and Cash Equivalents are held in a
Deposit Account or a Securities Account over which the Administrative Agent has
a perfected first priority Lien to (b) EBITDA for such Person for such period.

 

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, lien (statutory or other), security
interest or preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever intended to assure payment of any
Indebtedness or the performance of any other obligation, including any
conditional sale or other title retention agreement, the interest of a lessor
under a Capital Lease and any financing lease having substantially the same
economic effect as any of the foregoing, and the filing of any financing
statement under the UCC or comparable law of any jurisdiction naming the owner
of the asset to which such Lien relates as debtor.



--------------------------------------------------------------------------------

“Loan” means any loan made by any Lender pursuant to this Agreement (and
excluding any loan made under any Working Capital Line).

 

“Loan Documents” means, collectively, this Agreement, the Notes (if any), each
Guaranty, the Intercompany Loan Documents, the Fee Letter, each Letter of Credit
Reimbursement Agreement, the Collateral Documents and each certificate,
agreement or document executed by a Loan Party and delivered to the
Administrative Agent or any Lender in connection with or pursuant to any of the
foregoing.

 

“Loan Party” means Holdings, the Borrower, each Guarantor, each Intercompany
Loan Party and each other Subsidiary of the Borrower that executes and delivers
a Loan Document.

 

“Mandatory Costs” means in relation to a Loan or unpaid sum the rate per annum
notified by any Lender to the Administrative Agent to be the cost to that Lender
of compliance with all reserve asset, liquidity or cash margin or other like
requirements of the Bank of England, the Financial Services Authority or the
European Central Bank and which shall be determined in accordance with Schedule
III (Mandatory Costs).

 

“Mandatory Prepayment Account” means a Cash Collateral Account in the name of
the Agent in which Net Cash Proceeds shall be held pending application in
accordance with Section 2.9 (Mandatory Repayment) or, following an Event of
Default, Section 2.13(g) Payments and Computations.

 

“Material Adverse Change” means (a) a material adverse event, development,
change, circumstance or state of facts that has had, or would reasonably be
expected to have, individually or in the aggregate, a material adverse effect on
the business, financial condition, prospects or results of operations of
Holdings, the Borrower and the Borrower’s Subsidiaries, taken as a whole, or
(b) a material adverse change in (i) the legality, validity or enforceability of
any Loan Document or any Related Document, (ii) the perfection or priority of
the Liens granted pursuant to the Collateral Documents, (iii) the ability of the
Material Loan Parties, taken as a whole, to perform their obligations under the
Loan Documents or (iv) the rights and remedies of the Administrative Agent, the
Lenders or the Issuers under the Loan Documents.

 

“Material Adverse Effect” means an effect that results in or causes, or could
reasonably be expected to result in or cause, a Material Adverse Change.

 

“Material Contract” means the (i) Housemark License Agreement, (ii) the
technology disclosure and license agreement dated May 3, 2002 among Johnson
Consumer, the Borrower, and Johnson Polymer, Inc. and (iii) the Waxdale Leases.

 

“Material Jurisdiction” means each jurisdiction in which any JD Entity is
incorporated and which: (a) has operations that had EBITDA, the Dollar
Equivalent of which exceeds $3,000,000 or, at any time that the Borrower has a
Leverage Ratio of 3.5:1 or less, $5,000,000, for the most recently completed
Fiscal Year; or (b) had total assets as of the end the most recently completed
Fiscal Year the aggregate value of which was equal to or in excess of 1.5% of
the Total Assets of Holdings and its Subsidiaries, taken as a whole, and in any
event shall include the United States, the Cayman Islands, Japan, Netherlands,
England and Wales, Ireland, Argentina, Australia, Belgium, Brazil, Canada,
Denmark, Finland, France, Germany, Hungary, Italy, Mexico, New Zealand,
Portugal, Spain, Switzerland and Turkey.



--------------------------------------------------------------------------------

“Material Lease” means the Waxdale Leases and any other lease for real property
that (a) is for a term longer that three years and in respect of which the
Dollar Equivalent of aggregate annual lease payments exceeds $1,000,000, or
(b) has material importance to the business or operations of any Material Loan
Party.

 

“Material Loan Party” means the Borrower, the Guarantors and any Intercompany
Loan Party that is a Material Subsidiary.

 

“Material Real Property” means each Owned Property that has a Fair Market Value,
the Dollar Equivalent of which exceeds $1,000,000.

 

“Material Securities Accounts” means each “Securities Account” (as defined in
the UCC) maintained by any Material Loan Party that maintains an average
overnight balance, the Dollar Equivalent of which exceeds $1,000,000.

 

“Material Subsidiary” means any Subsidiary of Holdings (other than a
Securitization Subsidiary) that is located in a Material Jurisdiction.

 

“Minimum Currency Threshold” means, (i) in the case of Loans denominated in
Dollars, $5,000,000 or an integral multiple of $1,000,000 in excess thereof and
(ii) in the case of Loans denominated in Euros, E2,000,000 or an integral
multiple of E1,000,000 in excess thereof.

 

“Mortgages” means the mortgages, deeds of trust or other real estate security
documents made or required herein to be made by any Loan Party and each
Intercompany Mortgage.

 

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, covered by Title IV of ERISA and to which the
Borrower, any of its Subsidiaries or any ERISA Affiliate has any obligation or
liability, contingent or otherwise.

 

“National City” means National City Bank of the Midwest.

 

“Net Cash Proceeds” means, without duplication, proceeds received by any JD
Entity after the Effective Date in cash or Cash Equivalents from any:

 

(a) Asset Sale, other than an Asset Sale permitted under Section 8.4(a), (b),
(c), (d), (e) or (g) (Sale of Assets), net of (i) the reasonable cash costs of
sale, assignment or other disposition, (ii) taxes paid or reasonably estimated
to be payable as a result thereof and (iii) any amount required to be paid or
prepaid on Indebtedness (other than the Obligations) secured by the assets
subject to such Asset Sale; provided, however, that evidence of each of (i),
(ii) and (iii) above is provided to the Administrative Agent in form and
substance reasonably satisfactory to it;

 

(b) Property Loss Event, net of (i) the reasonable cash costs of sale,
assignment or other disposition, (ii) taxes paid or reasonably estimated to be
payable as a result thereof and (iii) any amount required to be paid or prepaid
on Indebtedness (other than the Obligations) secured by the assets subject to
such Property Loss Event; provided, however, that evidence of each of (i),
(ii) and (iii) above is provided to the Administrative Agent in form and
substance reasonably satisfactory to it;



--------------------------------------------------------------------------------

(c) Equity Issuance (other than (i) any issuance of common Stock of Holdings
occurring in the ordinary course of business to any director, member of the
management or employee of Holdings, the Borrower or the Borrower’s Subsidiaries
and (ii) any issuance of common Stock of Holdings to any Person that is a
shareholder of Holdings on the Effective Date), net of brokers’ and advisors’
fees and other costs incurred in connection with such transaction; provided,
however, that in the case of this clause (c), evidence of such costs is provided
to the Administrative Agent in form and substance reasonably satisfactory to it;

 

(d) Debt Issuance other than Indebtedness permitted under clauses (a) through
(o) (but not including clause (g)) of Section 8.1 (Indebtedness), net of
brokers’ and advisors’ fees and other costs incurred in connection with such
transaction; provided, however, that in the case of this clause (d), evidence of
such costs is provided to the Administrative Agent in form and substance
reasonably satisfactory to it; or

 

(e) repayment of an Intercompany Term Note; provided, that, after giving effect
to such repayment, the proceeds of such repayment shall not constitute “Net Cash
Proceeds” to the extent that the Dollar Equivalent (using the rate of exchange
quoted by Citibank in New York, New York at 11:00 a.m. (New York time) on
September 23, 2005) of the aggregate outstanding principal amount of
Indebtedness under all Intercompany Term Notes, between (x) on the one hand, any
of (i) the Borrower, (ii) the Cayman Subsidiary or (iii) Johnson Diversey Europe
B.V and (y) on the other hand, any Intercompany Borrower that is a Material
Subsidiary located in a jurisdiction other than France, Italy or any other
jurisdiction designated by the Administrative Agent upon 10 days notice to the
Borrower in which the security interest of the relevant Intercompany Lender
under the Intercompany Collateral Documents is limited to amounts directly
received by such Intercompany Borrower or is otherwise limited, would be at
least $500,000,000.

 

“Non-Cash Interest Expense” means, with respect to any Person for any period,
the sum of the following amounts to the extent included in the calculation of
Interest Expense of such Person for such period: (a) the amount of debt discount
and debt issuances costs amortized, (b) charges relating to write-ups or
write-downs in the book or carrying value of existing Financial Covenant Debt,
(c) interest payable in evidences of Indebtedness or by addition to the
principal of the related Indebtedness and (d) non-cash charges incurred in
connection with early termination of Hedging Contracts upon prepayment of
Indebtedness hedged under such Hedging Contract.

 

“Non-Consenting Lender” has the meaning specified in Section 11.1(c)
(Amendments, Waivers, Etc.).

 

“Non-Funding Lender” has the meaning specified in Section 2.2(f) (Borrowing
Procedures).

 

“Non-U.S. Lender” means each Lender (or the Administrative Agent) or each Issuer
that is not a United States person as defined in Section 7701(a)(30) of the
Code.

 

“Note” means any Revolving Credit Note, Tranche B Note or Delayed Draw Term
Note.



--------------------------------------------------------------------------------

“Notice of Borrowing” has the meaning specified in Section 2.2(a) (Revolving
Credit Borrowings).

 

“Notice of Conversion or Continuation” has the meaning specified in Section 2.11
(Conversion/Continuation Option).

 

“Obligations” means the Loans, the Letter of Credit Obligations and all other
amounts, obligations, covenants and duties owing by the Borrower to the
Administrative Agent, any Lender, any Issuer, any Affiliate of any of them or
any Indemnitee, of every type and description (whether by reason of an extension
of credit, opening or amendment of a letter of credit or payment of any draft
drawn thereunder, loan, guaranty, indemnification, foreign exchange or currency
swap transaction, interest rate hedging transaction or otherwise), present or
future, arising under this Agreement or any other Loan Document, whether direct
or indirect (including those acquired by assignment), absolute or contingent,
due or to become due, now existing or hereafter arising and however acquired and
whether or not evidenced by any note, guaranty or other instrument or for the
payment of money, including all letter of credit, cash management and other
fees, interest (including interest which, but for the filing of a petition in
bankruptcy with respect to the Borrower, would have accrued on any Obligation,
whether or not a claim is allowed against the Borrower for such interest in the
related bankruptcy proceeding), charges, expenses, fees, attorneys’ fees and
disbursements and other sums chargeable to the Borrower under this Agreement or
any other Loan Document, and all obligations of the Borrower under any Loan
Document to provide cash collateral for Letter of Credit Obligations.

 

“Other Taxes” has the meaning specified in Section 2.16 (Taxes).

 

“Outstandings” means, at any particular time, the sum of the Dollar Equivalent
of (a) the Revolving Credit Outstandings at such time and (b) the principal
amount of the Term Loans outstanding at such time.

 

“Owned Property” has the meaning specified in Section 4.7 (Real Property).

 

“Parallel Debt” means an amount equal to the Secured Obligations and which are
due and payable at the same time as the Secured Obligations (as more fully set
out in Clause 2.1 of each of the Dutch Law Collateral Documents).

 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

 

“Permit” means any permit, approval, authorization, license, variance or
permission required from a Governmental Authority under an applicable
Requirement of Law.

 

“Permitted Acquisition” means the acquisition by the Borrower or any of its
Subsidiaries of all or substantially all of the assets or Stock of any Person or
of any division, branch or other operating unit thereof (the “Target”), or the
merger or amalgamation of the Target with or into the Borrower or any Subsidiary
of the Borrower (with the Borrower, in the case of a merger with the Borrower,
being the surviving corporation) subject, in each case, to the satisfaction of
each of the following conditions:

 

(a) the Administrative Agent shall receive at least 20 days’ written notice
prior to the closing of such acquisition, which notice shall include, without
limitation, a reasonably detailed description of such acquisition;



--------------------------------------------------------------------------------

(b) such acquisition shall be consensual and shall have been approved by the
Target’s board of directors and/or shareholders (if required by Requirement of
Law or the Constituent Documents of such Target);

 

(c) no additional Indebtedness or other material liabilities shall be incurred,
assumed or otherwise be reflected on a consolidated balance sheet of the
Borrower and Target after giving effect to such acquisition, except (i) Loans
made hereunder, (ii) ordinary course trade payables, accrued expenses and
(iii) other Indebtedness permitted under Section 8.1 (Indebtedness);

 

(d) the Dollar Equivalent of all consideration paid in connection with such
acquisition (including all transaction costs and all Indebtedness, liabilities
and Guaranty Obligations incurred or assumed in connection therewith or
otherwise reflected in a consolidated balance sheet of the Borrower and Target)
shall not exceed, together with all other Permitted Acquisitions, an aggregate
of (i) $50,000,000 in any twelve-month period and (ii) $100,000,000 during the
term of the Facilities; provided, however, that (x) at any time after the
Borrower has a Leverage Ratio of 3.5:1 or less (determined for the most recent
Financial Covenant Period for which Financial Statements have been delivered
pursuant to Section 6.1 (Financial Statements)), the foregoing limits shall be
increased to (i) $100,000,000 and (ii) $250,000,000, respectively; provided
further, however, that any such increase (1) shall not occur prior to the second
anniversary of the Effective Date and (2) shall be of no further effect at any
time that the Borrower’s Leverage Ratio exceeds 3.5:1 (determined for the most
recent Financial Covenant Period for which Financial Statements have been
delivered pursuant to Section 6.1 (Financial Statements)) and (y) at any time
after the Borrower has a Leverage Ratio of 3.0:1 or less (determined for the
most recent Financial Covenant Period for which Financial Statements have been
delivered pursuant to Section 6.1 (Financial Statements)), the foregoing limits
shall be eliminated; provided further, however, that any such elimination
(1) shall not occur prior to the second anniversary of the Effective Date and
(2) shall be of no further effect at any time that the Borrower’s Leverage Ratio
exceeds 3.0:1 (determined for the most recent Financial Covenant Period for
which Financial Statements have been delivered pursuant to Section 6.1
(Financial Statements));

 

(e) at or prior to the closing of such acquisition (unless such deadline is
extended with the consent of the Administrative Agent), the Borrower (or the
Subsidiary making such acquisition) and the Target shall have executed such
documents and taken such actions as may be required under Section 7.11
(Additional Collateral and Guaranties);

 

(f) concurrently with delivery of the notice referred to in clause (a) above,
the Borrower shall have delivered to the Administrative Agent, in form and
substance satisfactory to the Administrative Agent, the financial information,
financial analysis, documentation or other information relating to such
acquisition as the Borrower has access to and, promptly upon request by the
Administrative Agent, such other financial information, financial analysis,
documentation or other information relating to such acquisition as the
Administrative Agent shall reasonably request;

 

(g) on or prior to the closing of such acquisition (unless such deadline is
extended with the consent of the Administrative Agent), the Administrative Agent
shall have received copies of the acquisition agreement, related Contractual
Obligations and instruments, and all lien search results and other documents
reasonably requested by the Administrative Agent;



--------------------------------------------------------------------------------

(h) prior to the closing of such acquisition (unless such deadline is extended
with the consent of the Administrative Agent), the Borrower (or the Subsidiary
making such acquisition) shall have retained consultants to conduct tests or
assessments of environmental conditions and shall have undertaken such
investigations or other actions, in each case consistent with good business
practice;

 

(i) at the time of the closing of such acquisition and after giving effect
thereto, (i) no Default or Event of Default shall have occurred and be
continuing, (ii) all representations and warranties contained in Article IV
(Representations And Warranties) and in the other Loan Documents shall be true
and correct in all material respects (except to the extent such representations
and warranties expressly relate to an earlier date), (iii) the Dollar Equivalent
of the aggregate Available Credit under the Revolving Credit Facility shall not
be less than 100,000,000; provided, however, that at any time after the Borrower
has a Leverage Ratio of 3.5:1 or less (determined for the most recent Financial
Covenant Period for which Financial Statements have been delivered pursuant to
Section 6.1 (Financial Statements)), this clause (iii) shall no longer be
applicable until such time as the Borrower’s Leverage Ratio exceeds 3.5:1
(determined for the most recent Financial Covenant Period for which Financial
Statements have been delivered pursuant to Section 6.1 (Financial Statements))
and (iv) the Borrower shall be in compliance with all financial covenants
hereunder for the most recent Financial Covenant Period for which Financial
Statements have been delivered pursuant to Section 6.1 (Financial Statements) on
a Pro Forma Basis after giving effect to such acquisition; and

 

(j) Notwithstanding the foregoing, an acquisition by the Borrower or any of its
Subsidiaries in respect of which the Dollar Equivalent of the aggregate
consideration paid in connection with such acquisition (including all
transaction costs and all Indebtedness, liabilities and Guaranty Obligations
incurred or assumed in connection therewith or otherwise reflected in a
consolidated balance sheet of the Borrower and Target) does not exceed
$10,000,000 shall be a “Permitted Acquisition” whether or not the conditions set
forth in clauses (a), (f), (g) or (h) above are satisfied.

 

“Permitted Additional Cash Restructuring Charges” means, solely with respect to
Restructuring Charges in respect of any period ending after the Effective Date
through the end of Fiscal Year 2008, Restructuring Charges arising in connection
with any Permitted Divestiture that were paid in cash during such period in an
amount not to exceed the amount of Net Cash Proceeds received during such period
arising from such Permitted Divestiture.

 

“Permitted Divestitures” means the Polymer Sale and the other divestitures,
sales, dispositions or terminations of businesses contemplated under the
Restructuring Program.

 

“Permitted Intercompany Merger” means (a) a merger or consolidation solely of
one or more JD Entities (provided that if one of such JD Entities is a Material
Loan Party, the result of such merger or consolidation is that the surviving
entity is a Material Loan Party), (b) the acquisition of (i) all or
substantially all of the Stock or Stock Equivalents of any JD Entity, (ii) all
or substantially all of the assets of any JD Entity or (iii) all or
substantially all of the assets constituting the business of a division, branch
or other unit operation of any JD Entity, in each case by any Material Loan
Party or (c) the acquisition of (i) all or substantially all of the Stock or
Stock Equivalents of any JD Entity that is not a Material Loan Party, (ii) all
or substantially all of



--------------------------------------------------------------------------------

the assets of any JD Entity that is not a Material Loan Party or (iii) all or
substantially all of the assets constituting the business of a division, branch
or other unit operation of any JD Entity that is not a Material Loan Party, in
each case by any JD Entity that is not a Material Loan Party; provided that
after giving effect thereto the Borrower is in compliance with Section 7.11
(Additional Collateral and Guaranties).

 

“Permitted Joint Venture” means a Person:

 

(a) that is a corporation, limited liability company, joint venture or similar
limited liability legal entity hereafter formed or entered into by the Borrower
or any of its Subsidiaries with another Person in order to conduct a common
venture or enterprise with such Person, which legal entity does not constitute a
Subsidiary;

 

(b) that is not a strategic alliance formed or entered into by the Borrower or
its Subsidiaries with any other Person for the purposes of joint research,
product development, marketing, or other similar purposes that does not create a
Person;

 

(c) that does not own any Equity Interests in a Loan Party nor at any time
itself have been a Loan Party;

 

(d) in respect of which all Indebtedness or other obligations (in each case
whether contingent or otherwise), including any contractually binding commitment
to make future capital contributions, assumed by any JD Entity in respect
thereof can be quantified; and

 

(e) in respect of which the Dollar equivalent of all consideration paid in
connection with such acquisition (including all transaction costs and all
Indebtedness or other obligations (in each case whether contingent or
otherwise)), including any contractually binding commitment to make future
capital contributions, incurred or assumed in connection therewith
(collectively, the “Permitted Joint Venture Consideration”) does not exceed,
together with all other Permitted Joint Ventures, an aggregate of $65,000,000
for each Fiscal Year; provided, however, that to the extent that the Dollar
Equivalent of such Permitted Joint Venture Consideration for any such Fiscal
Year shall be less than $65,000,000 for such Fiscal Year (without giving effect
to the carryover permitted by this proviso), the difference between $65,000,000
and such Permitted Joint Venture Consideration shall, in addition, be available
for Permitted Joint Ventures in the next succeeding Fiscal Year; provided
further, however, that no portion of the such amount carried over from the
previous Fiscal Year shall be allocated to Permitted Joint Ventures in the next
Fiscal Year until the amount allocated to the current Fiscal Year is exhausted.

 

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, estate, trust, limited liability company,
unincorporated association, joint venture or other entity, or a Governmental
Authority.

 

“Pledge and Security Agreement” means each pledge and/or other security
agreement (in the case of the pledge and security agreement executed and
delivered by the Domestic Subsidiaries , the Cayman Subsidiary and certain other
Material Loan Parties, substantially the form of the agreement attached hereto
as Exhibit I (Form of Pledge and Security Agreement)), in each case executed by
the Borrower or Guarantors and each Intercompany Pledge and Security Agreement.



--------------------------------------------------------------------------------

“Pledged Notes” means all right, title and interest of any Loan Party in the
Instruments (as defined in the UCC) evidencing all Indebtedness owed to such
Loan Party.

 

“Pledged Stock” means the shares of capital stock owned by each Loan Party
pledged pursuant to a Collateral Document to, directly or indirectly, secure the
Secured Obligations.

 

“Polymer Sale” means the sale or other disposition of all or a material portion
of the Borrower’s “Johnson Polymer” business, whether in a single transaction or
a series of related transactions.

 

“Pro Forma Basis” means, with respect to any determination for any period, that
such determination shall be made giving pro forma effect to each acquisition,
investment in a joint venture and sale (or other disposition) of a Person,
business or asset consummated during such period, together with all transactions
relating thereto consummated during such period (including any incurrence,
assumption, refinancing or repayment of Indebtedness), as if such acquisition,
investment, sale (or other disposition) and related transactions had been
consummated on the first day of such period, in each case based on historical
results accounted for in accordance with GAAP and, to the extent applicable,
reasonable assumptions that are specified in reasonable detail in the relevant
Compliance Certificate or other certificate furnished to the Administrative
Agent or Lender in connection with the terms of this Agreement in accordance
with Regulation S-X under the Securities Act of 1933, as amended.

 

“Process Agent” has the meaning specified in Section 11.12 (Submission to
Jurisdiction; Service of Process).

 

“Projections” means those financial projections included in the confidential
information memoranda and related material prepared in connection with the
syndication of the Facilities and provided to the Lenders on or about
November 8, 2005, covering the Fiscal Years ending in 2005 through 2011,
inclusive, delivered to the Lenders by the Borrower.

 

“Property Loss Event” means (a) any loss of or damage to property of Holdings or
any of its Subsidiaries that results in the receipt by such Person of proceeds
of insurance, the Dollar Equivalent of which exceeds $5,000,000 (individually or
in the aggregate for all such losses and damages) or (b) any taking of property
of Holdings or any of its Subsidiaries that results in the receipt by such
Person of a compensation payment in respect thereof, the Dollar Equivalent of
which exceeds $5,000,000 (individually or in the aggregate for all such
takings).

 

“Proposed Change” has the meaning specified in Section 11.1(c) (Amendments,
Waivers, Etc.).

 

“Public Equity Offering” means an underwritten primary public offering of the
Common Stock of Holdings or the Borrower pursuant to an effective registration
statement under the Securities Act of 1933.

 

“Public Market” means any time at which (i) a Public Equity Offering has been
consummated and (ii) at least 15% of the total issued and outstanding Common
Stock of Holdings or the Borrower, as applicable, immediately prior to the
consummation of such Public Equity Offering has been distributed by means of an
effective registration statement under the Securities Act of 1933.



--------------------------------------------------------------------------------

“Purchasing Lender” has the meaning specified in Section 11.7 (Sharing of
Payments, Etc.).

 

“Ratable Portion” or “ratably” means, with respect to any Lender,

 

(a) with respect to the Revolving Credit Facility, the percentage obtained by
dividing (i) the Revolving Credit Commitment of such Lender by (ii) the
aggregate Revolving Credit Commitments of all Lenders (or, at any time after the
Revolving Credit Termination Date, the percentage obtained by dividing the
Revolving Credit Outstandings owing to such Lender by the Revolving Credit
Outstandings owing to all Lenders);

 

(b) with respect to the Tranche B Loans, the percentage obtained by dividing the
aggregate principal amount of such Lender’s Tranche B Loans by the aggregate
principal amount of the Tranche B Loans of all Lenders); and

 

(c) with respect to the Delayed Draw Term Loans, the percentage obtained by
dividing (i) the Delayed Draw Term Commitments of such Lender by (ii) the
aggregate Delayed Draw Term Commitments of all Lenders (or, at any time after
the Delayed Draw Commitment Termination Date, the percentage obtained by
dividing the aggregate principal amount of such Lender’s Delayed Draw Term Loans
by the aggregate principal amount of the Delayed Draw Term Loans of all
Lenders);

 

“Receivable” means the indebtedness and other obligations owed to any JD Entity
(at the time it arises, and before giving effect to any transfer or conveyance
contemplated under any Securitization Facility documentation) or in which any JD
Entity has a security interest or other interest, including any indebtedness,
obligation or interest constituting an account, contract right, payment
intangible, promissory note, chattel paper, instrument, document, investment
property, financial asset or general intangible, arising in connection with the
sale of goods or the rendering of services by such JD Entity, and further
includes, the obligation to pay any finance charges with respect thereto.
Indebtedness and other rights and obligations arising from any one transaction,
including indebtedness and other rights and obligations represented by an
individual invoice, shall constitute a Receivable separate from a Receivable
consisting of the indebtedness and other rights and obligations arising from any
other transaction; provided, that any indebtedness, rights or obligations
referred to in the immediately preceding sentence shall be a “Receivable”
regardless of whether the account debtor or the applicable Securitization
Subsidiary treats such indebtedness, rights or obligations as a separate payment
obligation.

 

“Receivables Purchase Agreement” means the amended and restated receivables
purchase agreement dated as of January 12, 2004 (as amended to the date hereof)
entered into by JWPR Corporation, as Seller and Servicer, Chariot Funding LLC
and JPMorgan Chase Bank, N.A., (successor in interest to Bank One, NA (Main
Office Chicago)), as Financial Institution and as Agent.

 

“Register” has the meaning specified in Section 11.2(c) (Assignments and
Participations).

 

“Reimbursement Date” has the meaning specified in Section 2.4(h) (Letters of
Credit).



--------------------------------------------------------------------------------

“Reimbursement Obligations” means, with respect to either Revolving Credit
Facility all matured and unpaid reimbursement or repayment obligations of the
Borrower to any Issuer with respect to amounts drawn under Letters of Credit
issued under such Revolving Credit Facility.

 

“Reinvestment Deferred Amount” means, with respect to any Reinvestment Event,
the aggregate Net Cash Proceeds received by any JD Entity in connection
therewith that are not initially applied to prepay the Loans pursuant to
Section 2.9 (Mandatory Prepayments) as a result of the delivery of a
Reinvestment Notice.

 

“Reinvestment Event” means any Asset Sale or Property Loss Event in respect of
which the Borrower has delivered a Reinvestment Notice.

 

“Reinvestment Notice” means a written notice executed by a Responsible Officer
of the Borrower stating that no Default or Event of Default has occurred and is
continuing and that the Borrower (directly or indirectly through one of its
Subsidiaries) intends and expects to use all or a specified portion of the Net
Cash Proceeds of an Asset Sale or Property Loss Event to acquire replacement
assets useful in its or one of its Subsidiaries’ businesses or, in the case of
(i) a Property Loss Event, to effect repairs and (ii) an Asset Sale, to make
Capital Expenditures or to pay cash Restructuring Charges.

 

“Reinvestment Prepayment Amount” means, with respect to any Reinvestment Event,
the Reinvestment Deferred Amount relating thereto less any amount expended or
required to be expended pursuant to a Contractual Obligation entered into prior
to the relevant Reinvestment Prepayment Date to acquire replacement assets
useful in the Borrower’s business or, in the case of (i) a Property Loss Event,
to effect repairs and (ii) an Asset Sale, to make Capital Expenditures or to pay
cash Restructuring Charges.

 

“Reinvestment Prepayment Date” means, with respect to any Reinvestment Event,
the earlier of (a) the date occurring 270 days after the receipt of Net Cash
Proceeds from such Reinvestment Event and (b) the date that is five Business
Days after the date on which the Borrower shall have notified the Administrative
Agent of the Borrower’s determination not to acquire replacement assets useful
in the Borrower’s or a Subsidiary’s business (or, in the case of (i) a Property
Loss Event, not to effect repairs and (ii) an Asset Sale, not to make a Capital
Expenditure or pay cash Restructuring Charges) with all or any portion of the
relevant Reinvestment Deferred Amount.

 

“Related Documents” means the, the Senior Subordinated Debt Documents, the
Seller Note Documents, the Stockholders Agreement, the Sales Agency Agreement
and each other material document and instrument executed with respect thereto.

 

“Related Obligations” has the meaning specified in Section 10.8 (Collateral
Matters Relating to Related Obligations).

 

“Related Security” means, with respect to any Receivable all of the applicable
Securitization Subsidiary’s interest in the inventory and goods (including
returned or repossessed inventory or goods), if any, the financing or lease of
which by the applicable JD Entity gave rise to such Receivable, and all
insurance contracts with respect thereto, all other security interests or liens
and property subject thereto from time to time, if any, purporting to secure
payment of such Receivable, whether pursuant to the contract related to such
Receivable or otherwise, together with all financing statements and security
agreements describing any collateral securing such



--------------------------------------------------------------------------------

Receivable, all guaranties, letters of credit, letter-of-credit rights,
supporting obligations, insurance and other agreements or arrangements of
whatever character from time to time supporting or securing payment of such
Receivable whether pursuant to the contract related to such Receivable or
otherwise, all service contracts and other contracts and agreements associated
with such Receivable, all records related to such Receivable, all of the
applicable Securitization Subsidiaries’ right, title and interest in, to and
under the applicable Securitization Facility documentation.

 

“Release” means, with respect to any Person, any release, spill, emission,
leaking, pumping, injection, deposit, disposal, discharge, dispersal, leaching
or migration, in each case, of any Contaminant into the Environment or into or
out of any property owned by such Person, including the movement of Contaminants
through or in the air, soil, surface water, ground water or property.

 

“Remedial Action” means all actions required under Environmental Laws to
(a) clean up, remove, treat or in any other way address any Release, (b) prevent
the Release or threat of Release or minimize the further Release so that a
Contaminant does not migrate or endanger or threaten to endanger the Environment
or (c) perform pre-remedial studies and investigations and post-remedial
monitoring and care.

 

“Requirement of Law” means, with respect to any Person, the common law and all
federal, state, local and foreign laws, rules and regulations, orders,
judgments, decrees and other determinations of any Governmental Authority or
arbitrator, applicable to or binding upon such Person or any of its property or
to which such Person or any of its property is subject.

 

“Requisite Delayed Draw Term Lenders” means Delayed Draw Term Lenders having
more than (a) fifty percent (50%) of the aggregate outstanding amount of the
Delayed Draw Term Commitments or, (b) after the Delayed Draw Funding Date, fifty
percent (50%) of the aggregate principal amount of all Delayed Draw Term Loans
then outstanding.

 

“Requisite Lenders” means, collectively, Lenders having more than fifty percent
(50%) of the sum of the Dollar Equivalent of (a) the aggregate outstanding
amount of the Revolving Credit Commitments or, after the Revolving Credit
Termination Date, the Revolving Credit Outstandings, (b) the aggregate principal
amount of all Tranche B Loans then outstanding and (c) the aggregate outstanding
amount of the Delayed Draw Term Commitments or, after the Delayed Draw Funding
Date, the aggregate principal amount of all Delayed Draw Term Loans then
outstanding . A Non-Funding Lender shall not be included in the calculation of
“Requisite Lenders.”

 

“Requisite Revolving Credit Lenders” means, collectively, Lenders having more
than fifty percent (50%) of the sum of the Dollar Equivalent of the aggregate
outstanding amount of the Revolving Credit Commitments or, after the Revolving
Credit Termination Date, the Revolving Credit Outstandings. A Non-Funding Lender
shall not be included in the calculation of “Requisite Revolving Credit
Lenders.”

 

“Requisite Tranche B Lenders” means Tranche B Lenders having more than fifty
percent (50%) of the aggregate principal amount of all Tranche B Loans then
outstanding.

 

“Responsible Officer” means, with respect to any Person, any of the principal
executive officers, managing members or general partners of such Person but, in
any event, with respect to financial matters, the chief financial officer,
treasurer or controller of such Person.



--------------------------------------------------------------------------------

“Restricted Payment” means (a) any dividend, distribution or any other payment
whether direct or indirect, on account of any Stock or Stock Equivalents of the
Borrower or any of its Subsidiaries now or hereafter outstanding, except a
dividend payable solely in Stock or Stock Equivalents or a dividend or
distribution payable solely to the Borrower or one or more Subsidiary
Guarantors, and (b) any redemption, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any Stock or
Stock Equivalents of the Borrower or any of its Subsidiaries now or hereafter
outstanding other than one payable solely to the Borrower or one or more
Subsidiary Guarantors.

 

“Restructuring Charges” means, for any period, restructuring charges (as
determined in conformity with GAAP) plus (without duplication), unless the
context otherwise requires, any other one time charges paid or incurred in
connection with the Restructuring Program or the Permitted Divestitures, as
applicable.

 

“Restructuring Program” means the Borrower’s restructuring program as disclosed
in the September 10-Q and including, without limitation, the Permitted
Divestitures.

 

“Revolving Credit Borrowing” means Revolving Loans made on the same day by the
Revolving Credit Lenders ratably according to their respective Revolving Credit
Commitments.

 

“Revolving Credit Commitment” means, with respect to each Revolving Credit
Lender, the commitment of such Lender to make Revolving Loans to the Borrower
and acquire interests in other Revolving Credit Outstandings in the aggregate
principal amount outstanding not to exceed the amount set forth opposite such
Lender’s name on Schedule I (Commitments) under the caption “Revolving Credit
Commitment,” as amended to reflect each Assignment and Acceptance executed by
such Lender and as such amount may be reduced pursuant to this Agreement. The
aggregate principal amount of all Revolving Credit Commitments on the Effective
Date shall be $175,000,000.

 

“Revolving Credit Euro Sublimit” means €75,000,000.

 

“Revolving Credit Facility” means the Revolving Credit Commitments and the
provisions herein related to the Revolving Loans, the Swing Loans and Letters of
Credit denominated in Dollars or Euros.

 

“Revolving Credit Lender” means each Lender having a Revolving Credit
Commitment.

 

“Revolving Credit Note” means a promissory note of the Borrower payable to the
order of any Revolving Credit Lender in a principal amount equal to the amount
of such Lender’s Revolving Credit Commitment, evidencing the aggregate
Indebtedness of the Borrower to such Lender resulting from the Revolving Loans
(and, if such Lender is also a Swing Loan Lender, Swing Loans) owing to such
Lender.

 

“Revolving Credit Outstandings” means, at any particular time, the sum of the
Dollar Equivalent of (a) the principal amount of the Revolving Loans outstanding
at such time, (b) the Letter of Credit Obligations of the Borrower denominated
in Dollars or Euros outstanding at such time and (c) the principal amount of the
Swing Loans outstanding at such time.



--------------------------------------------------------------------------------

“Revolving Credit Termination Date” shall mean the earliest of (a) the Scheduled
Termination Date, (b) the date of termination of the Revolving Credit
Commitments pursuant to Section 2.5 (Reduction and Termination of the Revolving
Credit Commitments) or Section 9.2 (Remedies) and (c) the date on which the
Obligations become due and payable pursuant to Section 9.2 (Remedies).

 

“Revolving Loan” has the meaning specified in Section 2.1(a) (Revolving Credit
Commitments).

 

“Sales Agency Agreement” means the Master Sales Agency Agreement dated as of
May 3, 2002 entered into by the Borrower, Unilever N.V. and Unilever PLC, and
any other replacement or other successor agreement thereto, including any master
license agreement.

 

“Scheduled Termination Date” means December 16, 2010.

 

“Screen” means, with respect to Dollars, Dow Jones Markets Telerate Page 3750
and with respect to Euros, the Dow Jones Markets Telerate Page 248.

 

“Securities Account” has the meaning specified in the UCC.

 

“Secured Obligations” means: (a) in the case of the Borrower, the Obligations of
the Borrower, (b) in the case of each Loan Party (including the Borrower),
(i) the obligations of such Loan Party under each Guaranty and the other Loan
Documents to which it is a party, (ii) the obligations of the Borrower or any
Subsidiary thereof under any Hedging Contract entered into in connection
herewith with any Person that was a Lender or any Affiliate at the time it
entered into such Hedging Contract thereof, (iii) any Cash Management
Obligations of the Borrower or any Subsidiary thereof and (iv) the obligations
of the Working Capital Borrowers under the Working Capital Lines up to an
aggregate amount the Dollar Equivalent of which shall not exceed $150,000,000 at
any time outstanding and (c) in the case of the Borrower and solely for the
purposes of sharing Collateral with the holders thereof, the Joint Liabilities.

 

“Secured Parties” means the Lenders, the Issuers, the Administrative Agent and
any other holder of any Secured Obligation.

 

“Securitization Assets” means all existing or hereafter acquired or arising
(i) Receivables of the Borrower or any of its Subsidiaries that are sold,
assigned or otherwise transferred pursuant to a Securitization Facility,
(ii) the Related Security with respect to the Receivables referred to in clause
(i) above, (iii) the collections and proceeds of the Receivables and Related
Security referred to in clauses (i) and (ii) above, (iv) all lockboxes, lockbox
accounts, collection accounts or other deposit accounts into which such
collections are deposited and which have been specifically identified and
consented to by the Administrative Agent, and (v) all other rights and payments
which relate solely to such Receivables.

 

“Securitization Facility” means each transaction or series of related
transactions that effect the securitization of accounts, payment intangibles or
other cash flow streams of a Person.

 

“Securitization Intercreditor Agreement” means the intercreditor agreement dated
as of May 3, 2002 and entered into by the Borrower, Johnson Polymer, Inc., U S
Chemical Corporation, JWPR Corporation, JPMorgan Chase Bank, N.A., (successor in
interest to Bank One, NA (Main Office Chicago)), as receivables agent, each of
the Purchasers party thereto and the Administrative Agent.



--------------------------------------------------------------------------------

“Securitization Subsidiary” means JWPR Corporation, a Nevada corporation or any
other special purpose financial subsidiary established by the Borrower for the
sole purpose of consummating one or more Securitization Facilities and in
respect of which neither the Borrower nor any Subsidiary of the Borrower has any
obligation to maintain or preserve such Securitization Subsidiary’s financial
condition or cause such Securitization Subsidiary to achieve specified levels of
operating results.

 

“Security” means any Stock, Stock Equivalent, voting trust certificate, bond,
debenture, note or other evidence of Indebtedness, whether secured, unsecured,
convertible or subordinated, or any certificate of interest, share or
participation in, or any temporary or interim certificate for the purchase or
acquisition of, or any right to subscribe to, purchase or acquire, any of the
foregoing, but shall not include any evidence of the Obligations.

 

“Seller Notes” means the Series A and Series B 10.67% senior discount notes due
2013 issued by Holdings and governed by the terms of an Indenture dated as of
May 3, 2002 and amended and restated as of September 11, 2003 in a maximum
aggregate principal amount at maturity of $406,000,000.

 

“Seller Note Documents” means the Seller Notes, the related note indenture, and
the related registration rights agreements.

 

“Selling Lender” has the meaning specified in Section 11.7 (Sharing of Payments,
Etc.).

 

“Senior Subordinated Debt Documents” means the Senior Subordinated Note
Indentures, the Senior Subordinated Notes and all documents entered into in
connection therewith.

 

“Senior Subordinated Note Indenture” means each of (i) the Indenture, dated as
of May 3, 2002, between the Borrower, the subsidiary guarantors party thereto
and the Bank of New York, as Trustee governing the Senior Subordinated Notes
denominated in Dollars and (ii) the Indenture, dated as of May 3, 2002, between
the Borrower, the subsidiary guarantors party thereto and the Bank of New York,
as Trustee governing the Senior Subordinated Notes denominated in Euros.

 

“Senior Subordinated Notes” means the 9.625% Senior Subordinated Notes due 2012
issued by the Borrower and governed by the terms of the Senior Subordinated Note
Indenture in a maximum aggregate amount of $300,000,000 and the 9.625% Senior
Subordinated Notes due 2012 issued by the Borrower and governed by the terms of
the Senior Subordinated Note Indenture in a maximum aggregate amount of
E225,000,000.

 

“September 10-Q” means the Form 10-Q filed by the Borrower with the Securities
and Exchange Commission for the Fiscal Quarter ended September 30, 2005.

 

“Significant Subsidiary” means any Subsidiary that would be a “significant
subsidiary” as defined in Article 1, Rule 1-02 of Regulation S-X, promulgated
pursuant to the Securities Act, as that Regulation is in effect on the Effective
Date.



--------------------------------------------------------------------------------

“Solvent” means, (a) with respect to any Person incorporated in the United
States, that the value of the assets of such Person (both at fair value and
present fair saleable value) is, on the date of determination, greater than the
total amount of liabilities (including contingent and unliquidated liabilities)
of such Person as of such date and that, as of such date, such Person is able to
pay all liabilities of such Person as such liabilities mature and does not have
unreasonably small capital and (b) with respect to any Person not incorporated
within the United States, the concept of solvency as determined by the
applicable local Requirements of Law. In computing the amount of contingent or
unliquidated liabilities at any time, such liabilities shall be computed at the
amount that, in light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

 

“Special Purpose Vehicle” means any special purpose funding vehicle used by any
Lender to fund the Loans hereunder and identified as such in writing by such
Lender to the Administrative Agent.

 

“Standby Letter of Credit” means any Letter of Credit that is not a Documentary
Letter of Credit.

 

“Stock” means shares of capital stock (whether denominated as common stock or
preferred stock), beneficial, partnership or membership interests,
participations or other equivalents (regardless of how designated) of or in a
corporation, partnership, limited liability company or equivalent entity,
whether voting or non-voting.

 

“Stock Equivalents” means all securities convertible into or exchangeable for
Stock and all warrants, options or other rights to purchase or subscribe for any
Stock, whether or not presently convertible, exchangeable or exercisable.

 

“Stockholders Agreement” means the Stockholders’ Agreement dated as of May 3,
2002 (as amended, restated, supplemented or modified from time to time), among
Holdings, Commercial Markets Holdco, Inc., a Wisconsin corporation, and Marga
B.V., a company organized under the laws of the Netherlands.

 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company or other business entity of which an aggregate of more
than 50% of the outstanding Voting Stock is, at the time, directly or
indirectly, owned or controlled by such Person or one or more Subsidiaries of
such Person.

 

“Subsidiary Guarantor” means each Domestic Subsidiary (other than any
Securitization Subsidiary), each Finance Subsidiary, each Material Subsidiary
and each other Subsidiary of the Borrower party to or that becomes party to a
Guaranty.

 

“Super Majority Lenders” means, collectively, (a) the Lenders having more than
sixty-six and two thirds percent (66-2/3%) of the sum of the Dollar Equivalent
of the aggregate outstanding amount of the Revolving Credit Commitments or,
after the Revolving Credit Termination Date, the Revolving Credit Outstandings,
(b) the Lenders having more than sixty-six and two thirds percent (66-2/3%) of
the sum of the aggregate outstanding amount of all Tranche B Loans then
outstanding and (c) the Lenders having more than sixty-six and two thirds
percent (66-2/3%) of the sum of the aggregate outstanding amount of the Delayed
Draw Term Commitments or, after the Delayed Draw Funding Date, the aggregate
principal amount of all Delayed Draw Term Loans then outstanding . A Non-Funding
Lender shall not be included in the calculation of “Super Majority Lenders.”



--------------------------------------------------------------------------------

“Swing Loan” has the meaning specified in Section 2.3(a) (Swing Loans).

 

“Swing Loan Allocation” means (a) in the case of GE Capital, $10,000,000, (b) in
the case of National City, $10,000,000 and (c) in the case of each other Swing
Loan Lender, an amount to be agreed by such Lender, the Borrower and the
Administrative Agent at the time such Lender agrees to act as a Swing Lender, if
any.

 

“Swing Loan Borrowing” means a Borrowing consisting of a Swing Loan.

 

“Swing Loan Lender” means GE Capital, National City and/or any other Lender
that, with the approval of the Administrative Agent and the Borrower, agrees to
act as a Swing Loan Lender hereunder.

 

“Swing Loan Request” has the meaning specified in Section 2.3(b) (Swing Loans).

 

“Syndication Agent” has the meaning specified in the preamble to this Agreement.

 

“Tax Affiliate” means, with respect to any Person, (a) any Subsidiary of such
Person, and (b) any Affiliate of such Person with which such Person files
consolidated, combined or unitary tax returns.

 

“Tax Return” has the meaning specified in Section 4.6(a) (Taxes).

 

“Taxes” has the meaning specified in Section 2.16(b) (Taxes).

 

“Term Loans” means Tranche B Loans and Delayed Draw Term Loans.

 

“Title IV Plan” means a pension plan, other than a Multiemployer Plan, covered
by Title IV of ERISA and to which Holdings, any of its Subsidiaries or any ERISA
Affiliate has any obligation or liability (contingent or otherwise).

 

“Tranche B Borrowing” means Tranche B Loans made on the same day by the Tranche
B Lenders ratably according to their respective Tranche B Commitments.

 

“Tranche B Commitment” means, with respect to each Tranche B Lender, the
commitment of such Lender to make Tranche B Loans to the Borrower on the
Effective Date in the aggregate principal amount outstanding not to exceed the
amount set forth opposite such Lender’s name on Schedule I (Commitments) under
the caption “Tranche B Commitment” as amended from time to time to reflect each
Assignment and Acceptance executed by such Lender and as such amount may be
reduced pursuant to this Agreement. The aggregate principal amount of all
Tranche B Commitments on the Effective Date plus the amount of the Existing
Tranche B Loans shall be $775,000,000.

 

“Tranche B Facilities” means the Tranche B Commitments and the provisions herein
related to the Tranche B Loans.

 

“Tranche B Lender” means each Lender having a Tranche B Commitment or a Tranche
B Loan.



--------------------------------------------------------------------------------

“Tranche B Loan” the meaning specified in Section 2.1(b) (Tranche B Term Loan
Commitments).

 

“Tranche B Maturity Date” means December 16, 2011.

 

“Tranche B Note” means a promissory note of the Borrower payable to the order of
any Tranche B Lender in a principal amount equal to the Loans made by such
Lender to the Borrower and evidencing the Indebtedness of the Borrower to such
Lender resulting from the Tranche B Loans owing to such Lender.

 

“UCC” has the meaning specified in the applicable Pledge and Security Agreement.

 

“Unfunded Pension Liability” means, with respect to the Borrower or any of its
Subsidiaries at any time, the sum of (a) the amount, if any, by which the
present value of all accrued benefits under each Title IV Plan (other than any
Title IV Plan subject to Section 4063 of ERISA) exceeds the fair market value of
all assets of such Title IV Plan allocable to such benefits in accordance with
Title IV of ERISA, as determined for the most recent valuation date for such
Title IV Plan using the actuarial assumptions in effect under such Title IV Plan
as set forth in such report, (b) the aggregate amount of withdrawal liability
that could be assessed under Section 4063 of ERISA with respect to each Title IV
Plan subject to such section, separately calculated for each such Title IV Plan
for its most recent valuation date, (c) for a period of five years following a
transaction reasonably likely to be covered by Section 4069 of ERISA, the
liabilities (whether or not accrued) that could be imposed on the Borrower, any
of its Subsidiaries or any ERISA Affiliate under Section 4069 of ERISA as a
result of a plan termination occurrence within such five-year period following
the transaction, and (d) with respect to each Foreign Plan, the amount, if any,
by which the present value of all benefit obligations under such plan exceed the
fair market value of assets attributable to such plan (determined for the most
recent valuation date for such plan using the actuarial assumptions in effect
for such plan set forth in the actuarial valuation report).

 

“Unilever Group” means Unilever N.V., Unilever PLC and their respective
Affiliates.

 

“Unused Commitment Fee” has the meaning specified in Section 2.12(a) (Unused
Commitment Fee).

 

“Voting Stock” means Stock of any Person having ordinary power to vote in the
election of members of the board of directors, managers, trustees or other
controlling Persons, of such Person (irrespective of whether, at the time, Stock
of any other class or classes of such entity shall have or might have voting
power by reason of the happening of any contingency).

 

“Waxdale Leases” means, collectively, the Real Estate and Equipment Lease
Agreement dated as of July 3, 1999, between Johnson Consumer and the Borrower
(for portions of Buildings 59 and 63 at Johnson Consumer’s Waxdale facilities),
the Lease Agreement dated as of July 3, 1999, between Johnson Consumer and the
Borrower (for a portion of Building 65 at Johnson Consumer’s Waxdale
facilities), the Lease Agreement dated as of July 3, 1999, between Johnson
Consumer and Johnson Polymer, Inc. (for Buildings 52, 53, 54, 66, 66A, 70, 71
and 72 and the Nitrogen Building at Johnson Consumer’s Waxdale facilities) and
the Lease Agreement dated as of July 3, 1999, between Johnson Consumer and
Johnson Polymer, Inc. (for portions of Buildings 50, 57 and 59 at Johnson
Consumer’s Waxdale facilities), each as amended by the Omnibus Lease Amendment
dated as of November 9, 2001, by and between Johnson Consumer, the Borrower and
Johnson Polymer, Inc.



--------------------------------------------------------------------------------

“Wholly Owned Subsidiary” means any Subsidiary of the Borrower, all of the Stock
of which (other than director’s qualifying shares or such other de minimus
portion thereof to the extent required by law) is owned by the Borrower, either
directly or indirectly through one or more Wholly Owned Subsidiaries.

 

“Withdrawal Liability” means, with respect to the Borrower or any of its
Subsidiaries at any time, the aggregate liability incurred (whether or not
assessed) with respect to all Multiemployer Plans pursuant to Section 4201 of
ERISA.

 

“Working Capital” means Consolidated Current Assets of the Borrower minus all
liabilities of the Borrower and its Subsidiaries classified as current
liabilities on a consolidated balance sheet of the Borrower prepared in
conformity with GAAP, but excluding the principal amount of any current portion
of long-term Financial Covenant Debt and (without duplication) the then
outstanding principal amount of the Loans.

 

“Working Capital Borrower” means any Foreign Subsidiary of the Borrower party to
a Working Capital Line .

 

“Working Capital Line” means a loan made by a Lender or an Affiliate of a Lender
to a Foreign Subsidiary of the Borrower in support of working capital needs or
other permitted corporate purposes.

 

Section 1.2 Computation of Time Periods

 

In this Agreement, in the computation of periods of time from a specified date
to a later specified date, the word “from” means “from and including” and the
words “to” and “until” each mean “to but excluding” and the word “through” means
“to and including.”

 

Section 1.3 Accounting Terms and Principles

 

(a) Except as set forth below, all accounting terms not specifically defined
herein shall be construed in conformity with GAAP as in effect in the United
States of America and all accounting determinations required to be made pursuant
hereto shall, unless expressly otherwise provided herein, be made in conformity
with such GAAP.

 

(b) If any change in the accounting principles used in the preparation of the
most recent Financial Statements referred to in Section 6.1 (Financial
Statements) is hereafter required or permitted by the rules, regulations,
pronouncements and opinions of the Financial Accounting Standards Board or the
American Institute of Certified Public Accountants (or any successors thereto)
and such change is adopted by any JD Entity with the agreement of the Borrower’s
Accountants and results in a change in any of the calculations required by
Article V (Financial Covenants) or VIII (Negative Covenants) that would not have
resulted had such accounting change not occurred, the parties hereto agree to
enter into negotiations in order to amend such provisions so as to equitably
reflect such change with the desired result that the criteria for evaluating
compliance with such covenants by the Borrower shall be the same after such
change as if such change had not been made; provided, however, that no change in
GAAP that would affect a calculation that measures compliance with any covenant
contained in Article V (Financial Covenants) or VIII (Negative Covenants) shall
be given effect until such provisions are amended to reflect such changes in
GAAP.



--------------------------------------------------------------------------------

(c) For purposes of making any of the financial covenant calculations required
by this Agreement:

 

(i) all components of such calculations (other than Capital Expenditures) shall
include or exclude, as the case may be, without duplication, such components of
such calculations attributable to any business or assets that have been acquired
or disposed of by the Borrower or any of its Subsidiaries (including through
Permitted Acquisitions) after the first day of such fiscal period and prior to
the end of such period, as determined in good faith by the Borrower on a Pro
Forma Basis;

 

(ii) Financial Covenant Debt denominated in any currency other than Dollars
shall be translated into Dollars using the average of the foreign exchange rates
quoted on each day during the two Fiscal Quarters then ending by the source used
by the Borrower to translate items appearing in its statement of income during
such Fiscal Quarter.

 

(d) In addition to the foregoing clause (c), for purposes of making any of the
Leverage Ratio calculations required by the definitions of “Permitted
Acquisition” or “Permitted Joint Venture”, all components of such calculations
shall include or exclude, as the case may be, without duplication, such
components of such calculations attributable to any business or assets that have
been acquired or disposed of by the Borrower or any of its Subsidiaries after
the last day of the most recent Financial Covenant Period and including the
proposed “Permitted Acquisition” or “Permitted Joint Venture”, as the case may
be, as determined in good faith by the Borrower on a Pro Forma Basis.

 

Section 1.4 Certain Terms

 

(a) The terms “herein,” “hereof” and “hereunder” and similar terms refer to this
Agreement as a whole, and not to any particular Article, Section, subsection or
clause in, this Agreement.

 

(b) Unless otherwise expressly indicated herein, (i) references in this
Agreement to an Exhibit, Schedule, Article, Section, clause or sub-clause refer
to the appropriate Exhibit or Schedule to, or Article, Section, clause or
sub-clause in this Agreement and (ii) the words “above” and “below”, when
following a reference to a clause or a sub-clause of any Loan Document, refer to
a clause or sub-clause within, respectively, the same Section or clause.

 

(c) Each agreement defined in this Article I shall include all appendices,
exhibits and schedules thereto. Unless the prior written consent of the
Requisite Lenders is required hereunder for an amendment, restatement,
supplement or other modification to any such agreement and such consent is not
obtained, references in this Agreement to such agreement shall be to such
agreement as so amended, restated, supplemented or modified.

 

(d) References in this Agreement to any statute shall be to such statute as
amended or modified, together with any successor legislation, in each case in
effect at the time any such reference is operative.



--------------------------------------------------------------------------------

(e) The term “including” when used in any Loan Document means “including without
limitation” except when used in the computation of time periods.

 

(f) The terms “Lender,” “Issuer” and “Administrative Agent” include, without
limitation, their respective successors.

 

(g) Upon the appointment of any successor Administrative Agent pursuant to
Section 10.6 (Successor Administrative Agent), references to CUSA in
Section 10.3 (The Administrative Agent Individually) and to Citibank in the
definitions of Base Rate, Dollar Equivalent and Eurocurrency Rate shall be
deemed to refer to the financial institution then acting as the Administrative
Agent or one of its Affiliates if it so designates.

 

Section 1.5 Loan Document Definitions

 

The parties hereto agree that, unless otherwise defined or stated therein,
capitalized terms used in each Loan Document shall have the meanings ascribed to
such terms in the Credit Agreement (as may be amended from time to time).

 

ARTICLE II

 

THE FACILITIES

 

Section 2.1 The Commitments

 

(a) Revolving Credit Commitments. On the Effective Date (A) all Dollar/Euro
Revolving Loans under (and as defined in) the Existing Credit Agreement shall be
deemed to be Revolving Loans outstanding under this Agreement, (B) the Revolving
Credit Commitments shall be reduced from $210,000,000 to $175,000,000 and
allocated among the Lenders as set forth on Schedule I (Commitments) and (C) on
the terms and subject to the conditions contained in this Agreement, each
Revolving Credit Lender severally agrees to make loans in Dollars or Euros (each
a “Revolving Loan”) to the Borrower from time to time on any Business Day during
the period from the Effective Date until the Revolving Credit Termination Date
in an aggregate principal amount at any time outstanding for all such loans by
such Lender not to exceed such Lender’s Revolving Credit Commitment; provided,
however, that at no time shall (A) any Revolving Credit Lender be obligated to
make a Revolving Loan the Dollar Equivalent of which would exceed such Lender’s
Ratable Portion of the applicable Available Credit and (B) the Revolving Credit
Outstandings denominated in Euros exceed the Revolving Credit Euro Sublimit.
Within the limits of each Lender’s Revolving Credit Commitment, amounts of
Revolving Loans repaid may be reborrowed under this Section 2.1.

 

(b) Tranche B Term Loan Commitments. On the Effective Date (i) the balance of
Tranche B Dollar Loans, Additional Tranche B Dollar Loans, 2005 Additional
Tranche B Dollar Loans and 2005 Tranche B Euro Replacement Loans each
outstanding under (and as defined in) the Existing Credit in an aggregate
principal amount of $582,213,704.66 shall be deemed to be Tranche B Loans
outstanding under this Agreement and (ii) on the terms and subject to the
conditions contained in this Agreement, each Tranche B Lender severally agrees
to make a term loan (each a “Tranche B Loan”) to the Borrower in an amount not
to exceed such Lender’s Tranche B Commitment in effect at such time, which
Tranche B Loan shall be available in Dollars to the Borrower pursuant to such
Lender’s pro rata share of the Tranche B Commitments. Amounts of Tranche B Loans
repaid or prepaid may not be reborrowed.



--------------------------------------------------------------------------------

(c) Delayed Draw Term Commitments. On the terms and subject to the conditions
contained in this Agreement, each Delayed Draw Term Lender severally agrees to
make a term loan (each a “Delayed Draw Term Loan”) to the Borrower on or prior
to the Delayed Draw Commitment Termination Date, in an amount not to exceed such
Lender’s Delayed Draw Term Commitment in effect at such time, which Delayed Draw
Term Loan shall be available in Dollars to the Borrower pursuant to such
Lender’s pro rata share of the Delayed Draw Term Commitments. Amounts of Delayed
Draw Term Loans repaid or prepaid may not be reborrowed.

 

Section 2.2 Borrowing Procedures

 

(a) Revolving Credit Borrowings. Each Revolving Credit Borrowing shall be made
on notice given by the Borrower to the Administrative Agent not later than
11:00 a.m. (New York time) (i) one Business Day, in the case of a Borrowing of
Base Rate Loans and (ii) three Business Days, in the case of a Borrowing of
Eurocurrency Rate Loans, prior to the date of the proposed Revolving Credit
Borrowing. Each such notice shall be in substantially the form of Exhibit C
(Form of Notice of Borrowing) (a “Notice of Borrowing”), specifying (A) the date
of such proposed Revolving Credit Borrowing, (B) the aggregate amount of such
proposed Revolving Credit Borrowing and the currency denomination thereof,
(C) in the case of a proposed Revolving Credit Borrowing of Dollars, whether any
portion of these will be of Base Rate Loans or Eurocurrency Rate Loans and
(D) the initial Interest Period or Periods for any such Eurocurrency Rate Loans.
The Revolving Loans denominated in Dollars shall be made as Base Rate Loans
unless, subject to Section 2.14 (Special Provisions Governing Eurocurrency Rate
Loans), the Notice of Borrowing specifies that all or a portion thereof shall be
Eurocurrency Rate Loans. Revolving Credit Loans denominated in Euros shall be
made as Eurocurrency Rate Loans and shall not be available as Base Rate Loans.
Notwithstanding anything to the contrary contained in Section 2.3(a) (Swing
Loans), if any Notice of Borrowing requests a Revolving Credit Borrowing of Base
Rate Loans denominated in Dollars, the Swing Line Lenders may make a Swing Loan
available to the Borrower in an aggregate amount not to exceed such proposed
Revolving Credit Borrowing, and the aggregate amount of the corresponding
proposed Revolving Credit Borrowing shall be reduced accordingly by the
principal amount of such Swing Loan. Each Revolving Credit Borrowing shall be in
an aggregate amount that is not less than the applicable Minimum Currency
Threshold for such currency.

 

(b) Term Loan Borrowings.

 

(i) All Borrowings of Tranche B Term Loans shall be made upon receipt of a
Notice of Borrowing given by the Borrower to the Administrative Agent not later
than 11:00 a.m. (New York Time) (i) one Business Date prior to the Effective
Date, in the case of a Borrowing of Base Rate Loans and (ii) three Business Days
prior to the Effective Date, in the case of a Borrowing of Eurocurrency Rate
Loans. The Notice of Borrowing shall specify (A) the Effective Date, (B) the
aggregate amount of such proposed Borrowings, (C) whether any portion of the
proposed Borrowings will be of Base Rate Loans or Eurocurrency Rate Loans and
(D) the initial Interest Period or Periods for any such Eurocurrency Rate Loans.
Tranche B Term Loans shall be made as Base Rate Loans unless (subject to
Section 2.14 (Special Provisions Governing Eurocurrency Rate Loans)) the Notice
of Borrowing specifies that all or a portion thereof shall be Eurocurrency Rate
Loans.

 

(ii) All Borrowings of Delayed Draw Term Loans shall be made upon receipt of a
Notice of Borrowing given by the Borrower to the Administrative Agent not later
than 11:00 a.m. (New York Time) (i) one Business Date prior to the



--------------------------------------------------------------------------------

Delayed Draw Commitment Termination Date, in the case of a Borrowing of Base
Rate Loans and (ii) three Business Days on or prior to the Delayed Draw
Commitment Termination Date, in the case of a Borrowing of Eurocurrency Rate
Loans. The Notice of Borrowing shall specify (A) the Delayed Draw Funding Date,
(B) the aggregate amount of such proposed Borrowings (C) whether any portion of
the proposed Borrowings will be of Base Rate Loans or Eurocurrency Rate Loans,
and (D) the initial Interest Period or Periods for any such Eurocurrency Rate
Loans. Delayed Draw Term Loans shall be made as Base Rate Loans unless (subject
to Section 2.14 (Special Provisions Governing Eurocurrency Rate Loans)) the
Notice of Borrowing specifies that all or a portion thereof shall be
Eurocurrency Rate Loans.

 

(c) The Administrative Agent shall give to each Lender prompt notice of the
Administrative Agent’s receipt of a Notice of Borrowing and, if Eurocurrency
Rate Loans are properly requested in such Notice of Borrowing, the applicable
interest rate determined pursuant to Section 2.14(a) (Determination of Interest
Rate). Each Lender shall, before 11:00 A.M. (New York time) on the date of the
proposed Borrowing, make available to the Administrative Agent at its address
referred to in Section 11.8 (Notices, Etc.), in immediately available funds,
such Lender’s Ratable Portion of such proposed Borrowing. After the
Administrative Agent’s receipt of such funds and upon fulfillment of the
applicable conditions set forth in Sections 3.1 (Conditions Precedent to Initial
Loans and Letters of Credit) and 3.2 (Conditions Precedent to each Loan and
Letter of Credit), the Administrative Agent will promptly make such funds
available to the Borrower and in any event within one Business Day thereafter.

 

(d) Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any proposed Borrowing with respect to which such Lender
holds a Commitment that such Lender shall not make available to the
Administrative Agent such Lender’s Ratable Portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such Ratable Portion
available to the Administrative Agent on the date of such Borrowing in
accordance with this Section 2.2 and the Administrative Agent may, in reliance
upon such assumption, make available to the Borrower on such date a
corresponding amount. If and to the extent that such Lender shall not have so
made such Ratable Portion available to the Administrative Agent, such Lender and
the Borrower severally agree to repay to the Administrative Agent forthwith on
demand such corresponding amount together with interest thereon, for each day
from the date such amount is made available to the Borrower until the date such
amount is repaid to the Administrative Agent, at (i) in the case of the
Borrower, the interest rate applicable at the time to the Loans comprising such
Borrowing and (ii) in the case of such Lender, the Interbank Rate for the first
Business Day and thereafter at the interest rate applicable at the time to the
Loans comprising such Borrowing. If such Lender shall repay to the
Administrative Agent such corresponding amount, such corresponding amount so
repaid shall constitute such Lender’s Loan as part of such Borrowing for
purposes of this Agreement. If the Borrower shall repay to the Administrative
Agent such corresponding amount, such payment shall not relieve such Lender of
any obligation it may have hereunder to the Borrower.

 

(e) The failure of any Revolving Credit Lender to make the Loan or any payment
required by it on the date specified (a “Non-Funding Lender”), including any
payment in respect of its participation in Swing Loans and Letter of Credit
Obligations, shall not relieve any other Lender of its obligations to make such
Loan or payment on such date, but no such other Lender shall be responsible for
the failure of any Non-Funding Lender to make a Loan or payment required under
this Agreement.



--------------------------------------------------------------------------------

Section 2.3 Swing Loans

 

(a) On the terms and subject to the conditions contained in this Agreement, a
Swing Loan Lender may, in its sole discretion, make loans denominated in Dollars
(each a “Swing Loan”) otherwise available to the Borrower under the Revolving
Credit Facility from time to time on any Business Day during the period from the
Effective Date until the Revolving Credit Termination Date in an aggregate
principal amount at any time outstanding (together with the aggregate
outstanding principal amount of any other Loans made by such Swing Loan Lender
hereunder in its capacity as Lender or Swing Loan Lender) not to exceed the
lesser of such Swing Loan Lender’s Ratable Portion of the Available Credit under
the Revolving Credit Facility and such Swing Loan Lenders’ Swing Loan Allocation
and, together with the aggregate outstanding principal amount of all Swing Loans
outstanding, not to exceed $30,000,000; provided, however, that a Swing Loan
Lender shall not make any Swing Loan at any time to the extent that, after
giving effect to such Swing Loan the Dollar Equivalent of the aggregate
Revolving Credit Outstandings would exceed the Revolving Credit Commitments in
effect at such time. Each Swing Loan shall be a Base Rate Loan and must be
repaid in full within ten days of its making or, if sooner, upon any Dollar/
Euro Revolving Credit Borrowing hereunder and shall in any event mature no later
than the Revolving Credit Termination Date. Within the limits set forth in the
first sentence of this clause (a), amounts of Swing Loans repaid may be
reborrowed under this clause (a).

 

(b) In order to request a Swing Loan, the Borrower shall telecopy (or forward by
electronic mail or similar means) to the Administrative Agent a duly completed
request in substantially the form of Exhibit D (Form of Swing Loan Request),
setting forth the requested amount and date of the Swing Loan (a “Swing Loan
Request”), to be received by the Administrative Agent not later than 12:00 p.m.
(New York time) on the day of the proposed borrowing. The Administrative Agent
shall promptly notify the applicable Swing Loan Lender (i) of the details of the
requested Swing Loan, (ii) that the amount of such requested Swing Loan,
together with the aggregate outstanding principal amount of any other Loans made
by such Swing Loan Lender hereunder in its capacity as Lender or Swing Loan
Lender, does not exceed such Swing Loan Lender’s Ratable Portion of the
Available Credit under the Revolving Credit Facility and (iii) that the amount
of such requested Swing Loan, together with the aggregate outstanding principal
amount of all Swing Loans outstanding, does not exceed $30,000,000. Subject to
the terms of this Agreement, such Swing Loan Lender shall make a Swing Loan
available to the Administrative Agent and, in turn, the Administrative Agent
shall make such amounts available to the Borrower by the end of business on the
date of the relevant Swing Loan Request. No Swing Loan Lender shall make any
Swing Loan in the period commencing on the first Business Day after it receives
written notice from the Administrative Agent or any Lender that one or more of
the conditions precedent contained in Section 3.2 (Conditions Precedent to Each
Loan and Letter of Credit) shall not on such date be satisfied, and ending when
such conditions are satisfied. No Swing Loan Lender shall otherwise be required
to determine that, or take notice whether, the conditions precedent set forth in
Section 3.2 (Conditions Precedent to Each Loan and Letter of Credit) have been
satisfied in connection with the making of any Swing Loan.

 

(c) Each Swing Loan Lender shall notify the Administrative Agent in writing
(which writing may be a telecopy or electronic mail) weekly, by no later than
10:00 a.m. (New York time) on the first Business Day of each week, of the
aggregate principal amount of its Swing Loans then outstanding.

 

(d) Each Swing Loan Lender may demand at any time during the continuance of an
Event of Default that each Revolving Credit Lender pay to the Administrative
Agent, for the account of such Swing Loan Lender, in the manner provided in
clause (e) below, such Revolving Credit Lender’s Ratable Portion of all or a
portion of such Swing Loan Lender’s



--------------------------------------------------------------------------------

outstanding Swing Loans, which demand shall be made through the Administrative
Agent, shall be in writing and shall specify the outstanding principal amount of
Swing Loans demanded to be paid.

 

(e) The Administrative Agent shall forward each notice referred to in clause (c)
above and each demand referred to in clause (d) above to each Revolving Credit
Lender on the day such notice or such demand is received by the Administrative
Agent (except that any such notice or demand received by the Administrative
Agent after 12:00 p.m. (New York time) on any Business Day or any such demand
received on a day that is not a Business Day shall not be required to be
forwarded to the Revolving Credit Lenders by the Administrative Agent until the
next succeeding Business Day), together with a statement prepared by the
Administrative Agent specifying the amount of each Revolving Credit Lender’s
Ratable Portion of the aggregate principal amount of the Swing Loans stated to
be outstanding in such notice or demanded to be paid pursuant to such demand,
and, notwithstanding whether or not the conditions precedent set forth in
Section 3.2 (Conditions Precedent to Each Loan and Letter of Credit) shall have
been satisfied (which conditions precedent the Revolving Credit Lenders hereby
irrevocably waive), each Revolving Credit Lender shall, before 11:00 a.m. (New
York time) on the Business Day next succeeding the date of such Revolving Credit
Lender’s receipt of such written statement, make available to the Administrative
Agent, in immediately available funds, for the account of the applicable Swing
Loan Lender, the amount specified in such statement. Upon such payment by a
Revolving Credit Lender, such Revolving Credit Lender shall, except as provided
in clause (f) below, be deemed to have made a Revolving Loan to the Borrower.
The Administrative Agent shall use such funds to repay the Swing Loans to the
applicable Swing Loan Lender. To the extent that any Revolving Credit Lender
fails to make such payment available to the Administrative Agent for the account
of any Swing Loan Lender, the Borrower shall repay such Swing Loans on demand.

 

(f) Upon the occurrence of an Event of Default under Section 9.1(f) (Events of
Default), each Revolving Credit Lender shall acquire, without recourse or
warranty, an undivided participation in each Swing Loan otherwise required to be
repaid by such Revolving Credit Lender pursuant to clause (e) above, which
participation shall be in a principal amount equal to such Revolving Credit
Lender’s Ratable Portion of such Swing Loan, by paying to the applicable Swing
Loan Lender on the date on which such Lender would otherwise have been required
to make a payment in respect of such Swing Loan pursuant to clause (e) above, in
immediately available funds, an amount equal to such Revolving Credit Lender’s
Ratable Portion of such Swing Loan. If such amount is not in fact made available
by such Revolving Credit Lender to the applicable Swing Loan Lender on such
date, such Swing Loan Lender shall be entitled to recover such amount on demand
from such Revolving Credit Lender together with interest accrued from such date
at the Interbank Rate for the first Business Day after such payment was due and
thereafter at the rate of interest then applicable to Base Rate Loans.

 

(g) From and after the date on which any Revolving Credit Lender (i) is deemed
to have made a Revolving Loan pursuant to clause (e) above with respect to any
Swing Loan or (ii) purchases an undivided participation interest in a Swing Loan
pursuant to clause (f) above, the applicable Swing Loan Lender shall promptly
distribute to such Revolving Credit Lender such Revolving Credit Lender’s
Ratable Portion of all payments of principal of and interest received by such
Swing Loan Lender on account of such Swing Loan other than those received from a
Revolving Credit Lender pursuant to clause (e) or (f) above.



--------------------------------------------------------------------------------

Section 2.4 Letters of Credit

 

(a) On the Effective Date (i) all Letters of Credit under the Existing Credit
Agreement shall be deemed to be Letters of Credit outstanding under this
Agreement and (ii) on the terms and subject to the conditions contained in this
Agreement, the Issuer agrees to Issue at the request of the Borrower and for the
account of the Borrower one or more Letters of Credit from time to time on any
Business Day during the period commencing on the Effective Date and ending on
the earlier of the Revolving Credit Termination Date and 5 days prior to the
Scheduled Termination Date; provided, however, that no Issuer shall be under any
obligation to Issue any Letter of Credit upon the occurrence of any of the
following:

 

(i) any order, judgment or decree of any Governmental Authority or arbitrator
shall purport by its terms to enjoin or restrain such Issuer from Issuing such
Letter of Credit or any Requirement of Law applicable to such Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such Issuer shall prohibit, or
request that such Issuer refrain from, the Issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon such
Issuer with respect to such Letter of Credit any restriction or reserve or
capital requirement (for which such Issuer is not otherwise compensated) not in
effect on the Effective Date or result in any unreimbursed loss, cost or expense
that was not applicable, in effect or known to such Issuer as of the Effective
Date and that such Issuer in good faith deems material to it;

 

(ii) such Issuer shall have received written notice from the Administrative
Agent, the Borrower or any Revolving Credit Lender, on or prior to the requested
date of Issuance of such Letter of Credit, that one or more of the applicable
conditions contained in Section 3.1 (Conditions Precedent to Initial Loans and
Letters of Credit) (for Letters of Credit issued on or prior to the Effective
Date, as applicable) or 3.2 (Conditions Precedent to Each Loan and Letter of
Credit) is not then satisfied;

 

(iii) after giving effect to the Issuance of any such Letter of Credit the
Revolving Credit Outstandings would exceed the Revolving Credit Commitments in
effect at such time;

 

(iv) after giving effect to the Issuance of such Letter of Credit, the sum of
the Dollar Equivalent of (i) the Letter of Credit Undrawn Amounts at such time
and (ii) the Reimbursement Obligations at such time exceeds $50,000,000;

 

(v) any fees due in connection with a requested Issuance have not been paid; or

 

(vi) with respect to any requested Letter of Credit denominated in Euros, the
Issuer receives written notice from the Administrative Agent at or before
11:00 a.m. (New York time) on the date of the proposed Issuance of such Letter
of Credit that, immediately after giving effect to the Issuance of such Letter
of Credit, the Revolving Credit Obligations at such time denominated in Euros
would exceed the Revolving Credit Euro Sublimit.

 

None of the Revolving Credit Lenders (other than the Issuers in their capacity
as such) shall have any obligation to Issue any Letter of Credit.



--------------------------------------------------------------------------------

(b) In no event shall the expiration date of any Letter of Credit (i) be more
than one year after the date of issuance thereof or such longer term as
acceptable to the applicable Issuer or (ii) be less than five days prior to the
Scheduled Termination Date; provided, however, that any Letter of Credit with a
term of one year or longer may provide for the renewal thereof for additional
one-year periods (which shall in no event extend beyond the expiry date referred
to in clause (ii) above) or such longer periods as is acceptable the applicable
Issuer.

 

(c) In connection with the Issuance of each Letter of Credit under the Revolving
Credit Facility, the Borrower shall give the relevant Issuer and the
Administrative Agent at least two Business Days’ prior written notice in
substantially the form of Exhibit E (Form of Letter of Credit Request) (or in
such other written or electronic form as is acceptable to the Issuer), of the
requested Issuance of such Letter of Credit (a “Letter of Credit Request”). Such
notice shall be irrevocable and shall specify the Issuer of such Letter of
Credit, the stated amount of the Letter of Credit requested, which stated amount
(or, if such Letter of Credit is to be denominated in Euros, the Dollar
Equivalent of such stated amount) shall not be less than $100,000, the date of
Issuance of such requested Letter of Credit, the date on which such Letter of
Credit is to expire (which date shall be a Business Day), and, in the case of an
issuance, the Person for whose benefit the requested Letter of Credit is to be
Issued. Such notice, to be effective, must be received by the relevant Issuer
and the Administrative Agent not later than 11:00 a.m. (New York time) on the
second Business Day prior to the requested Issuance of such Letter of Credit.

 

(d) Subject to the satisfaction of the conditions set forth in this Section 2.4,
the relevant Issuer shall, on the requested date, Issue a Letter of Credit on
behalf of the Borrower in accordance with such Issuer’s usual and customary
business practices. No Issuer shall Issue any Letter of Credit in the period
commencing on the first Business Day after it receives written notice from any
Lender that one or more of the conditions precedent contained in Section 3.2
(Conditions Precedent to Each Loan and Letter of Credit) shall not on such date
be satisfied, and ending when such conditions are satisfied. The relevant Issuer
shall not otherwise be required to determine that, or take notice whether, the
conditions precedent set forth in Section 3.2 (Conditions Precedent to Each Loan
and Letter of Credit) have been satisfied in connection with the Issuance of any
Letter of Credit.

 

(e) If requested by the relevant Issuer, prior to the issuance of each Letter of
Credit by such Issuer, and as a condition of such Issuance and of the
participation of each applicable Revolving Credit Lender in the Letter of Credit
Obligations arising with respect thereto, the Borrower shall have delivered to
such Issuer a letter of credit reimbursement agreement, in such form as the
Issuer may employ in its ordinary course of business for its own account (a
“Letter of Credit Reimbursement Agreement”), signed by the Borrower, and such
other documents or items as may be required pursuant to the terms thereof. In
the event of any conflict between the terms of any Letter of Credit
Reimbursement Agreement and this Agreement, the terms of this Agreement shall
govern.

 

(f) Each Issuer shall:

 

(i) give the Administrative Agent written notice (or telephonic notice confirmed
promptly thereafter in writing, which writing may be a telecopy or electronic
mail) of the Issuance of a Letter of Credit Issued by it, of all drawings under
a Letter of Credit Issued by it and the payment (or the failure to pay when due)
by the Borrower of any Reimbursement Obligation when due (which notice the
Administrative Agent shall promptly transmit by telecopy, electronic mail or
similar transmission to each Revolving Credit Lender);



--------------------------------------------------------------------------------

(ii) upon the request of any Revolving Credit Lender, furnish to such Revolving
Credit Lender copies of any Letter of Credit Reimbursement Agreement to which
such Issuer is a party and such other documentation as may reasonably be
requested by such Revolving Credit Lender; and

 

(iii) no later than 10 Business Days following the last day of each calendar
month, provide to the Administrative Agent (and the Administrative Agent shall
provide a copy to each Revolving Credit Lender requesting the same) and the
Borrower separate schedules for Documentary and Standby Letters of Credit Issued
by it, in form and substance reasonably satisfactory to the Administrative
Agent, setting forth the Letter of Credit Obligations outstanding at the end of
each month and any information requested by the Borrower or the Administrative
Agent relating thereto.

 

(g) Immediately upon the Issuance by an Issuer of a Letter of Credit in
accordance with the terms and conditions of this Agreement, such Issuer shall be
deemed to have sold and transferred to each Revolving Credit Lender and each
such Revolving Credit Lender shall be deemed irrevocably and unconditionally to
have purchased and received from such Issuer, without recourse or warranty, an
undivided interest and participation, to the extent of such Revolving Credit
Lender’s Ratable Portion of the Revolving Credit Commitments in such Letter of
Credit and the obligations of the requesting Borrower with respect thereto
(including all Letter of Credit Obligations with respect thereto) and any
security therefor and guaranty pertaining thereto.

 

(h) The Borrower agrees to pay to the Issuer of any Letter of Credit the amount
of all Reimbursement Obligations owing to such Issuer under any Letter of Credit
issued for its account no later than the date (the “Reimbursement Date”) that is
the next succeeding Business Day after the Borrower receives written notice from
such Issuer that payment has been made under such Letter of Credit, irrespective
of any claim, set-off, defense or other right that the Borrower may have at any
time against such Issuer or any other Person. In the event that any Issuer makes
any payment under any Letter of Credit and the Borrower shall not have repaid
such amount to such Issuer pursuant to this clause (h) or such payment is
rescinded or set aside for any reason such Issuer shall promptly notify the
Administrative Agent, that shall promptly notify each Revolving Credit Lender of
such failure, and each Revolving Credit Lender shall promptly and
unconditionally pay to the Administrative Agent for the account of such Issuer
the amount of such Revolving Credit Lender’s Ratable Portion of such payment in
the applicable currency and in immediately available funds. If the
Administrative Agent so notifies such Revolving Credit Lender prior to
11:00 a.m. (New York time) on any Business Day, such Revolving Credit Lender
shall make available to the Administrative Agent for the account of such Issuer
its Ratable Portion of the amount of such payment on such Business Day in
immediately available funds. Upon such payment by a Revolving Credit Lender,
such Revolving Credit Lender shall, except during the continuance of an Event of
Default under Section 9.1(f) (Events of Default) and notwithstanding whether the
conditions precedent set forth in Section 3.2 (Conditions Precedent to Each Loan
and Letter of Credit) shall have been satisfied (which conditions precedent the
applicable Revolving Credit Lenders hereby irrevocably waive), be deemed to have
made a Revolving Loan to the Borrower in the principal amount of such payment.
Whenever any Issuer receives from the Borrower a payment of a Reimbursement
Obligation as to which the Administrative Agent has received for the account of
such Issuer any payment from a Revolving Credit Lender pursuant to this
clause (h), such Issuer shall pay to the Administrative Agent and



--------------------------------------------------------------------------------

the Administrative Agent shall promptly pay to each applicable Revolving Credit
Lender, in immediately available funds, an amount equal to such Revolving Credit
Lender’s Ratable Portion of the amount of such payment adjusted, if necessary,
to reflect the respective amounts the Revolving Credit Lenders have paid in
respect of such Reimbursement Obligation.

 

(i) The Borrower’s obligation to pay each Reimbursement Obligation owing by it
and the obligations of the applicable Revolving Credit Lenders to make payments
to the Administrative Agent for the account of the applicable Issuer with
respect to Letters of Credit Issued by it shall be absolute, unconditional and
irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement, under any and all circumstances whatsoever, including the
occurrence of any Default or Event of Default, and irrespective of any of the
following:

 

(i) any lack of validity or enforceability of any Letter of Credit or any Loan
Document, or any term or provision therein;

 

(ii) any amendment or waiver of or any consent to departure from all or any of
the provisions of any Letter of Credit or any Loan Document;

 

(iii) the existence of any claim, set off, defense or other right that the
Borrower, any other party guaranteeing, or otherwise obligated with, the
Borrower, any Subsidiary, any member of the Unilever Group or the Johnson Family
Group or any other Person may at any time have against the beneficiary under any
Letter of Credit, any Issuer, the Administrative Agent or any Lender or any
other Person, whether in connection with this Agreement, any other Loan Document
or any other related or unrelated agreement or transaction;

 

(iv) any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent, invalid or insufficient in any respect or any statement
therein being untrue or inaccurate in any respect;

 

(v) payment by the Issuer under a Letter of Credit against presentation of a
draft or other document that does not comply with the terms of such Letter of
Credit; and

 

(vi) any other act or omission to act or delay of any kind of the Issuer, the
Lenders, the Administrative Agent or any other Person or any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section 2.4 (Letters of Credit),
constitute a legal or equitable discharge of the Borrower’s obligations
hereunder.

 

Any action taken or omitted to be taken by the relevant Issuer under or in
connection with any Letter of Credit, if taken or omitted in the absence of
gross negligence or willful misconduct, shall not put such Issuer under any
resulting liability to the Borrower or any Revolving Credit Lender. In
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof, the Issuer may accept documents that
appear on their face to be in order, without responsibility for further
investigation, regardless of any notice or information to the contrary and, in
making any payment under any Letter of Credit the Issuer may rely exclusively on
the documents presented to it under such Letter of Credit as to any and all
matters set forth therein, including reliance on the amount of any draft
presented under such Letter of Credit, whether or not the amount due to the
beneficiary thereunder equals the amount of such



--------------------------------------------------------------------------------

draft and whether or not any document presented pursuant to such Letter of
Credit proves to be insufficient in any respect, if such document on its face
appears to be in order, and whether or not any other statement or any other
document presented pursuant to such Letter of Credit proves to be forged or
invalid or any statement therein proves to be inaccurate or untrue in any
respect whatsoever and any noncompliance in any immaterial respect of the
documents presented under such Letter of Credit with the terms thereof shall, in
each case, be deemed not to constitute willful misconduct or gross negligence of
the Issuer.

 

(j) If and to the extent such Revolving Credit Lender shall not have so made its
Ratable Portion of the amount of the payment required by clause (h) above
available to the Administrative Agent for the account of such Issuer, such
Revolving Credit Lender agrees to pay to the Administrative Agent for the
account of such Issuer forthwith on demand such amount together with interest
thereon, for the first Business Day after payment was first due at the Interbank
Rate, and thereafter until such amount is repaid to the Administrative Agent for
the account of such Issuer, at the rate per annum applicable to Base Rate Loans
under the Revolving Credit Facility (if such Letter of Credit is denominated in
Dollars) and Eurocurrency Rate Loans with Interest Periods determined by the
Administrative Agent (if such Letter of Credit is denominated in Euros). The
failure of any Revolving Credit Lender to make available to the Administrative
Agent for the account of such Issuer its Ratable Portion of any such payment
shall not relieve any other Revolving Credit Lender of its obligation hereunder
to make available to the Administrative Agent for the account of such Issuer its
Ratable Portion of any payment on the date such payment is to be made, but no
Revolving Credit Lender shall be responsible for the failure of any other
Revolving Credit Lender to make available to the Administrative Agent for the
account of the Issuer such other Revolving Credit Lender’s Ratable Portion of
any such payment.

 

(k) If any Issuer shall fail to comply with the terms of this Section 2.4, then
the Administrative Agent may, in its reasonable discretion, terminate such
Person’s role as Issuer hereunder upon 10 Business Days prior written notice to
such Issuer and the Borrower.

 

Section 2.5 Reduction and Termination of the Delayed Draw Term Loans and the
Revolving Credit Commitments

 

(a) The Borrower may, upon at least three Business Days’ prior notice to the
Administrative Agent, terminate in whole or reduce in part ratably the unused
portions of (i) the respective Revolving Credit Commitments of the Revolving
Credit Lenders under the Revolving Credit Facility and/or (ii) the respective
Delayed Draw Term Commitments of the Delayed Draw Term Lenders under the Delayed
Draw Term Loan Facility; provided, however, that (i) each partial reduction
shall be in an aggregate amount of not less than the applicable Minimum Currency
Threshold and (ii) with respect to reductions of the Revolving Credit
Commitments, after giving effect to any such partial reduction, the Dollar
Equivalent of the aggregate Available Credit under the Revolving Credit Facility
shall not be less than $150,000,000.

 

(b) Subject to the provisions of Section 2.9(d) (Mandatory Prepayments), the
then current Revolving Credit Commitments shall be reduced on each date on which
a prepayment of Revolving Loans or Swing Loans is made pursuant to
Section 2.9(a) or (b) (Mandatory Prepayments) or would be required to be made
had the outstanding Revolving Loans and Swing Loans equaled the Revolving Credit
Commitments then in effect, in each case in the amount of such prepayment (or
deemed prepayment) (and the Revolving Credit Commitment of each Lender shall be
reduced by its Ratable Portion of such amount).



--------------------------------------------------------------------------------

(c) The Delayed Draw Term Commitments shall expire on the Delayed Draw
Commitment Termination Date.

 

Section 2.6 Repayment of Loans

 

(a) The Borrower promises to repay the entire unpaid principal amount of the
Revolving Loans and the Swing Loans owing by it on the Scheduled Termination
Date (it being understood that other provisions of this Agreement may require
all or part of such Obligations to be repaid earlier).

 

(b) The Borrower promises to repay the Tranche B Loans in semi-annual
installments payable on each date set forth below, each in an amount equal to
the amount set forth opposite such date:

 

Date

--------------------------------------------------------------------------------

   Amount of Principal ($)


--------------------------------------------------------------------------------

May 3, 2006

   3,875,000

November 3, 2006

   3,875,000

May 3, 2007

   3,875,000

November 3, 2007

   3,875,000

May 3, 2008

   3,875,000

November 3, 2008

   3,875,000

May 3, 2009

   3,875,000

November 3, 2009

   3,875,000

May 3, 2010

   3,875,000

November 3, 2010

   3,875,000

May 3, 2011

   3,875,000

November 3, 2011

   366,187,500

Tranche B Maturity Date

   366,187,500

 

provided, however, that the Borrower shall repay the entire unpaid principal
amount of the Tranche B Term Loans on the Tranche B Maturity Date.

 

(c) The Borrower promises to repay the Delayed Draw Term Loans, if any, in
semi-annual installments payable on each date set forth below, each in an amount
equal to the amount set forth opposite such date:

 

Date

--------------------------------------------------------------------------------

   Amount of Principal ($)


--------------------------------------------------------------------------------

May 3, 2007

   500,000

November 3, 2007

   500,000

May 3, 2008

   500,000

November 3, 2008

   500,000

May 3, 2009

   500,000

November 3, 2009

   500,000

May 3, 2010

   500,000

November 3, 2010

   48,250,000

Delayed Draw Maturity Date

   48,250,000

 

provided, however, that the Borrower shall repay the entire unpaid principal
amount of the Delayed Draw Term Loans on the Delayed Draw Maturity Date.



--------------------------------------------------------------------------------

Section 2.7 Evidence of Debt

 

(a) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing Indebtedness of the Borrower to such Lender resulting
from each Loan of such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time under
this Agreement.

 

(b) The Administrative Agent shall maintain accounts in accordance with its
usual practice in which it shall record (i) the amount of each Loan made and, if
a Eurocurrency Rate Loan, the Interest Period applicable thereto, (ii) the
amount of any principal or interest due and payable by the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder from the Borrower, whether such sum constitutes principal or
interest (and the type of Loan to which it applies), fees, expenses or other
amounts due under the Loan Documents and each Lender’s share thereof, if
applicable.

 

(c) The entries made in the accounts maintained pursuant to clauses (a) and
(b) above shall, to the extent permitted by applicable law, be prima facie
evidence of the existence and amounts of the obligations recorded therein;
provided, however, that the failure of any Lender or the Administrative Agent to
maintain such accounts or any error therein shall not in any manner affect the
obligations of the Borrower to repay the Loans in accordance with their terms.

 

(d) Notwithstanding any other provision of the Agreement, in the event that any
Lender requests that the Borrower execute and deliver a promissory note or notes
payable to such Lender in order to evidence the Indebtedness owing to such
Lender by the Borrower hereunder, the Borrower shall promptly execute and
deliver a Note or Notes to such Lender evidencing any Term Loans and Revolving
Loans (and, if such Lender is also a Swing Loan Lender, Swing Loans), as the
case may be, of such Lender, substantially in the forms of Exhibit B-1 (Form of
Revolving Credit Note) or Exhibit B-2 (Form of Term Note), respectively.

 

Section 2.8 Optional Prepayments

 

(a) Revolving Loans. The Borrower may, upon at least one Business Days’ prior
notice to the Administrative Agent, stating the proposed date and aggregate
principal amount of the prepayment, prepay the outstanding principal amount of
its Revolving Loans and Swing Loans in whole or in part; provided, however, that
if any prepayment of any Eurocurrency Rate Loan is made by the Borrower other
than on the last day of an Interest Period for such Loan, the Borrower shall
also pay any amounts owing pursuant to Section 2.14(e) (Breakage Costs); and,
provided, further, that each partial prepayment shall be in an aggregate
principal amount not less than the applicable Minimum Currency Threshold. Upon
the giving of such notice of prepayment, the principal amount of Revolving Loans
specified to be prepaid shall become due and payable on the date specified for
such prepayment.

 

(b) Term Loans. The Borrower may, upon at least three Business Days’ prior
notice to the Administrative Agent stating the proposed date and aggregate
principal amount of the prepayment, prepay the outstanding principal amount of
its Term Loans, in whole or in part, together with accrued interest to the date
of such prepayment on the principal amount prepaid; provided, however, that if
any prepayment of any Eurocurrency Rate Loan is made by the Borrower other than
on the last day of an Interest Period for such Loan, the Borrower shall also pay
any amounts owing pursuant to Section 2.14(e) (Breakage Costs); and, provided,
further, that (i) each partial prepayment shall be in an aggregate amount not
less than $5,000,000 or



--------------------------------------------------------------------------------

integral multiples of $1,000,000 in excess thereof and (ii) any such partial
prepayment shall be applied to reduce ratably the remaining installments of such
outstanding principal amount of the Term Loans specified by the Borrower to be
so repaid. Upon the giving of such notice of prepayment, the principal amount of
the Term Loans specified to be prepaid shall become due and payable on the date
specified for such prepayment.

 

(c) The Borrower shall not have any right to prepay the principal amount of any
Revolving Loan or any Term Loan other than as provided in this Section 2.8.

 

Section 2.9 Mandatory Prepayments

 

(a) Upon receipt by:

 

(i) the Borrower or a Domestic Loan Party of Net Cash Proceeds arising from an
Asset Sale, or any JD Entity of Net Cash Proceeds arising from a Debt Issuance
or repayment of any Intercompany Term Note, the Borrower shall promptly pay to
the Administrative Agent an amount equal to 100% of such Net Cash Proceeds to be
held in the Mandatory Prepayment Account;

 

(ii) a JD Entity (that is not the Borrower or a Domestic Loan Party) of Net Cash
Proceeds arising from an Asset Sale, the Borrower shall promptly pay to the
Administrative Agent, within fifteen (15) days of receipt thereof, an amount
equal to 100% of such Net Cash Proceeds to be held in the Mandatory Prepayment
Account;

 

(iii) a JD Entity of Net Cash Proceeds arising from a Property Loss Event,
Acquisition Indemnity Reimbursement, the Borrower shall promptly pay to the
Administrative Agent, within three (3) days of receipt thereof, an amount equal
to 100% of such Net Cash Proceeds to be held in the Mandatory Prepayment
Account; and

 

(iv) by a JD Entity of Net Cash Proceeds from an Equity Issuance, the Borrower
shall promptly prepay the Loans in an amount equal to (A) 75% of such Net Cash
Proceeds if the Leverage Ratio is greater than 3.5 to 1 (determined for the most
recent Financial Covenant Period for which Financial Statements have been
delivered pursuant to Section 6.1 (Financial Statements)) or (B) 50% of such Net
Cash Proceeds if such Leverage Ratio is less than or equal to 3.5 to 1
(determined for the most recent Financial Covenant Period for which Financial
Statements have been delivered pursuant to Section 6.1 (Financial Statements));

 

provided, however, that (A) in the case of any Net Cash Proceeds arising from a
Reinvestment Event, the Borrower shall prepay the Loans (or provide cash
collateral in respect of Letters of Credit) in an amount equal to the
Reinvestment Prepayment Amount applicable to such Reinvestment Event, if any, on
the Reinvestment Prepayment Date with respect to such Reinvestment Event, and
(B) except during the continuance of an Event of Default, up to $3,000,000 of
Net Cash Proceeds received by the JD Entities from Asset Sales in each Fiscal
Year shall be exempt from the provisions of this Section 2.9. All Net Cash
Proceeds on deposit in the Mandatory Prepayment Account shall be applied by the
Administrative Agent to prepay the Loans (or to provide cash collateral in
respect of Letters of Credit) in an amount equal to 100% of such Net Cash
Proceeds on the last day of each Interest Period. Any mandatory prepayment
pursuant to this clause (a), shall be applied to the Loans by the Administrative
Agent in accordance with clause (c) below.



--------------------------------------------------------------------------------

(b) The Borrower shall prepay the Loans within 90 days of the last day of each
Fiscal Year, in an amount equal to the Excess Cash Flow for such Fiscal Year
multiplied by (A) 75% if the Leverage Ratio (determined for the twelve month
period ending on the last day of such Fiscal Year) is greater than 3.5 to 1,
(B) 50% if such Leverage Ratio is less than or equal to 3.5 to 1 but greater
than 3.0 to 1 or (c)) 25% if such Leverage Ratio is less than or equal to 3.0 to
1. Any such mandatory prepayment shall be applied in accordance with clause
(c) below.

 

(c) Any prepayments made by the Borrower required to be applied in accordance
with this Section 2.9 shall be applied as follows: first, to prepay the
outstanding principal balance of the Term Loans, until such Term Loans shall
have been prepaid in full; second, to repay the outstanding principal balance of
the Swing Loans until such Swing Loans shall have been repaid in full; third, to
repay the outstanding principal balance of the Revolving Loans until such
Revolving Loans shall have been paid in full; and then, to provide cash
collateral for any Letter of Credit Obligations in the manner set forth in
Section 9.3 (Actions in Respect of Letters of Credit) until all such Letter of
Credit Obligations have been fully cash collateralized in the manner set forth
therein. All prepayments of the Term Loans made pursuant to this Section 2.9
shall be applied to the remaining installments of such outstanding principal
amounts of the Term Loans in the inverse order of their maturities on a pro rata
basis. All repayments of Revolving Loans and Swing Loans required to be made
pursuant to this clause (c) shall result in a permanent reduction of the
Revolving Credit Commitments to the extent provided in Section 2.5(b) (Reduction
and Termination of the Revolving Credit Commitments).

 

(d) Notwithstanding the foregoing in this Section 2.9, at any time when any JD
Entity consummates any “Asset Sale” as defined in the Seller Note Documents or
the Senior Subordinated Note Indenture (in each case, together with any term of
similar effect), the Borrower shall, immediately upon receipt by any JD Entity
of the Net Cash Proceeds thereof, pay or cause to be paid to the Administrative
Agent an amount, not to exceed such Net Cash Proceeds, sufficient to ensure that
no JD Entity is required to prepay, redeem, defease, purchase or make an offer
to purchase any Senior Subordinated Note, Seller Note or Indebtedness thereunder
or cause any of the foregoing, or grant or honor any option or other right to do
any of the foregoing, to the extent, in the absence of such obligation of the
Borrower hereunder, a JD Entity would be required to make or cause any such
prepayment, redemption, defeasance, purchase or offer or grant any such option.
Any such payment under this Section 2.9(d) shall be applied as provided in
Section 2.9(c).

 

(e) If at any time the Revolving Credit Outstandings exceed the aggregate
Revolving Credit Commitments at such time, the Borrower shall forthwith prepay
the Swing Loans first and then the Revolving Loans then outstanding in an amount
equal to such excess. If any such excess remains after repayment in full of the
aggregate outstanding Swing Loans and Revolving Loans, the Borrower shall
provide cash collateral for its Letter of Credit Obligations in the manner set
forth in Section 9.3 (Actions in Respect of Letters of Credit) in an amount
equal to 105% of such excess.

 

(f) If at any time the Revolving Credit Outstandings denominated in Euros
exceeds the Euro Sublimit, the Borrower shall forthwith prepay the Revolving
Loans denominated in Euros then outstanding in an amount equal to such excess.

 

Section 2.10 Interest

 

(a) Rate of Interest. All Loans and the outstanding amount of all other
Obligations shall bear interest, in the case of Loans, on the unpaid principal
amount thereof from



--------------------------------------------------------------------------------

the date such Loans are made and, in the case of such other Obligations, from
the date such other Obligations are due and payable until, in all cases, paid in
full, except as otherwise provided in clause (c) below, as follows:

 

(i) if a Base Rate Loan or other Obligation (other than a Eurocurrency Rate
Loan), at a rate per annum equal to the sum of (A) the Base Rate as in effect
from time to time and (B) the Applicable Margin; and

 

(ii) if a Eurocurrency Rate Loan, at a rate per annum equal to the sum of
(A) the Eurocurrency Rate determined for the applicable Interest Period, (B) the
Applicable Margin in effect from time to time during such Eurocurrency Interest
Period and (C) in the case of any Loan made by a Lender located in the United
Kingdom, Mandatory Costs.

 

(b) Interest Payments. (i) Interest accrued on each Base Rate Loan (other than
Swing Loans) shall be payable in arrears (A) on the tenth Business Day of each
calendar quarter, commencing on the first such day following the making of such
Base Rate Loan, (B) in the case of Base Rate Loans that are Term Loans, upon the
payment or prepayment thereof in full or in part and (C) if not previously paid
in full, at maturity (whether by acceleration or otherwise) of such Base Rate
Loan, (ii) interest accrued on Swing Loans shall be payable in arrears on the
first Business Day of the immediately succeeding calendar quarter,
(iii) interest accrued on each Eurocurrency Rate Loan shall be payable in
arrears (A) on the last day of each Interest Period applicable to such Loan and,
if such Interest Period has a duration of more than three months, on each day
during such Interest Period occurring every three months from the first day of
such Interest Period, (B) upon the payment or prepayment thereof in full or in
part and (C) if not previously paid in full, at maturity (whether by
acceleration or otherwise) of such Eurocurrency Rate Loan and (iv) interest
accrued on the amount of all other Obligations shall be payable on demand from
and after the time such Obligation becomes due and payable (whether by
acceleration or otherwise).

 

(c) Default Interest. Notwithstanding the rates of interest specified in
clause (a) above or elsewhere herein, effective immediately upon the occurrence
of an Event of Default arising pursuant to clauses (a) or (b) of Section 9.1
(Events of Default) and for as long thereafter as such Event of Default shall be
continuing, the principal balance of all Loans and the amount of all other
Obligations then due and payable shall bear interest at a rate that is two
percent (2%) per annum in excess of the rate of interest applicable to such
Loans or other Obligations from time to time.

 

Section 2.11 Conversion/Continuation Option

 

(a) The Borrower may elect (i) at any time on any Business Day to convert its
Base Rate Loans (other than Swing Loans) or any portion thereof to Eurocurrency
Rate Loans and (ii) at the end of any applicable Interest Period, to convert its
Eurocurrency Rate Loans denominated in Dollars or any portion thereof into Base
Rate Loans or to continue any Eurocurrency Rate Loan or any portion thereof for
an additional Interest Period; provided, however, that the aggregate amount of
the Eurocurrency Rate Loans for each Interest Period must be in the amount that
is not less than the applicable Minimum Currency Threshold. Each conversion or
continuation shall be allocated among the Loans of each Lender in accordance
with such Lender’s Ratable Portion of the applicable Facility. Each such
election shall be in substantially the form of Exhibit F (Form of Notice of
Conversion or Continuation) (a “Notice of Conversion or Continuation”) and shall
be made by giving the Administrative Agent at least three



--------------------------------------------------------------------------------

Business Days’ prior written notice specifying (A) the amount and type of Loan
being converted or continued, (B) in the case of a conversion to or a
continuation of Eurocurrency Rate Loans, the applicable Interest Period and
(C) in the case of a conversion, the date of conversion.

 

(b) The Administrative Agent shall promptly notify each Lender of the
Administrative Agent’s receipt of a Notice of Conversion or Continuation and of
the options selected therein. Notwithstanding the foregoing, (i) Loans
denominated in Euros may not be converted to Base Rate Loans, and (ii) no
conversion in whole or in part of Base Rate Loans to Eurocurrency Rate Loans, no
continuation in whole or in part of Eurocurrency Rate Loans denominated in
Dollars upon the expiration of any applicable Interest Period, and no election
of an Interest Period in excess of one month in respect of Eurocurrency Rate
Loans denominated in Euros shall be permitted at any time at which (A) a Default
or an Event of Default shall have occurred and be continuing or (B) the
continuation of, or conversion into, a Eurocurrency Rate Loan would violate any
provision of Section 2.14 (Special Provisions Governing Eurocurrency Rate
Loans). If, within the time period required under the terms of this
Section 2.11, the Administrative Agent does not receive a Notice of Conversion
or Continuation from the Borrower containing a permitted election to continue
any Eurocurrency Rate Loans for an additional Interest Period or to convert any
such Loans, then, upon the expiration of the applicable Interest Period, Loans
denominated in Dollars shall be automatically converted to Base Rate Loans and
Loans denominated in Euros shall be automatically continued as Eurocurrency
Loans with an Interest Period of one month. Each Notice of Conversion or
Continuation shall be irrevocable.

 

Section 2.12 Fees

 

(a) Unused Commitment Fees.

 

(i) The Borrower agrees to pay to each Revolving Credit Lender a commitment fee
denominated in Dollars on the actual daily amount by which the Revolving Credit
Commitment of such Lender exceeds such Lender’s Ratable Portion of the sum of
(A) the outstanding principal amount of the Revolving Loans and (B) the
aggregate outstanding amount of the Letter of Credit Obligations denominated in
Dollars and Euros (the “ Unused Commitment Fee”) from the Effective Date until
the Revolving Credit Termination Date at the Applicable Unused Commitment Fee
Rate, payable in arrears (x) on the tenth (10th) Business Day of each calendar
quarter, commencing on the first such Business Day following the Effective Date
and (y) on the Revolving Credit Termination Date in each case.

 

(ii) The Borrower agrees to pay to each Delayed Draw Term Lender a commitment
fee denominated in Dollars on the actual daily amount by which the Delayed Draw
Term Loan Commitment of such Lender exceeds such Lender’s Ratable Portion of the
outstanding principal amount of the Delayed Draw Term Loans (the “Delayed Draw
Unused Commitment Fee”), from the Effective Date until the Delayed Draw
Commitment Termination Date at the Delayed Draw Unused Commitment Fee Rate,
payable in arrears (x) on the tenth (10th) Business Day of each calendar
quarter, commencing on the first such Business Day following the Effective Date
and (y) on the Delayed Draw Commitment Termination Date.

 

(b) Letter of Credit Fees. The Borrower agrees to pay the following amounts with
respect to Letters of Credit issued by any Issuer:



--------------------------------------------------------------------------------

(i) to the Administrative Agent for the account of each Issuer of a Letter of
Credit, with respect to each Letter of Credit issued by such Issuer, an issuance
fee equal to 0.25% per annum of the maximum amount available from time to time
to be drawn under such Letter of Credit, payable in arrears (A) on the first
Business Day of each calendar quarter, commencing on the first such Business Day
following the issuance of such Letter of Credit and (B) on the Revolving Credit
Termination Date;

 

(ii) to the Administrative Agent for the ratable benefit of the Revolving Credit
Lenders and, with respect to each Letter of Credit, a fee accruing at a rate per
annum equal to the Applicable Margin for Revolving Loans that are Eurocurrency
Rate Loans on the maximum amount available from time to time to be drawn under
such Letter of Credit (in the case of any Letter of Credit denominated in a
currency other than Dollars, based on the Dollar Equivalent of the average
undrawn amount thereof), payable in arrears (A) on the first Business Day of
each calendar quarter, commencing on the first such Business Day following the
issuance of such Letter of Credit and (B) on the Revolving Credit Termination
Date; provided, however, that during the continuance of an Event of Default,
such fee shall be increased by two percent per annum and shall be payable on
demand; and

 

(iii) to the Issuer of any Letter of Credit, with respect to the Issuance,
amendment or transfer of each Letter of Credit and each drawing made thereunder,
documentary and processing charges in accordance with such Issuer’s standard
schedule for such charges in effect at the time of Issuance, amendment, transfer
or drawing, as the case may be.

 

(c) Additional Fees. The Borrower has agreed to pay to the Administrative Agent
and the Arranger additional fees, the amount and dates of payment of which are
embodied in the Fee Letter.

 

(d) Facility Increase Fee. Upon the occurrence of a Facility Increase pursuant
to Section 2.18 (Facility Increase), a fee to each Lender that participates in
such Facility Increase (including any Eligible Assignee that executes an
assumption agreement in connection with such Facility Increase) and each new
Lender to be determined by the Arranger and agreed to by the Borrower based on
market conditions at the time of such Facility Increase, which fee shall be
payable on the Facility Increase Effective Date.

 

Section 2.13 Payments and Computations

 

(a) The Borrower shall make each payment hereunder (including fees and expenses)
not later than 11:00 a.m. (New York time) on the day when due, in the currency
specified herein (or, if no such currency is specified, in Dollars) to the
Administrative Agent at its address referred to in Section 11.8 (Notices, Etc.)
in immediately available funds without set-off or counterclaim. The
Administrative Agent shall promptly thereafter cause to be distributed
immediately available funds relating to the payment of principal, interest or
fees to the Lenders, in accordance with the application of payments set forth in
clauses (f) or (g) below, as applicable, for the account of their respective
Applicable Lending Offices; provided, however, that amounts payable pursuant to
Section 2.15 (Capital Adequacy), 2.16 (Taxes) or 2.14(b)(ii) (Increased Costs)
or (d) (Illegality) shall be paid only to the affected Lender or Lenders and
amounts payable with respect to Swing Loans shall be paid only to the affected
Swing Loan Lender. Payments received by the Administrative Agent after
11:00 a.m. (New York time) shall be deemed to be received on the next Business
Day.



--------------------------------------------------------------------------------

(b) All computations of interest and fees shall be made by the Administrative
Agent on the basis of a year of 360 days, in each case for the actual number of
days (including the first day but excluding the last day) occurring in the
period for which such interest and fees are payable. Each determination by the
Administrative Agent of an interest rate hereunder shall be prima facie evidence
thereof.

 

(c) Each payment by the Borrower in respect of any Loan or Reimbursement
Obligation (including interest or fees in respect thereof (other than the Unused
Commitment Fee)) shall be made in the currency in which such Loan was made or
Letter of Credit issued.

 

(d) Whenever any payment hereunder shall be stated to be due on a day other than
a Business Day, the due date for such payment shall be extended to the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or fees, as the case may be;
provided, however, that if such extension would cause payment of interest on or
principal of any Eurocurrency Rate Loan to be made in the next calendar month,
such payment shall be made on the immediately preceding Business Day. All
repayments of any Revolving Loans or Term Loans denominated in Dollars shall be
applied as follows: first, to repay such Loans outstanding as Base Rate Loans
and then, to repay such Loans outstanding as Eurocurrency Rate Loans, with those
Eurocurrency Rate Loans having earlier expiring Interest Periods being repaid
prior to those having later expiring Interest Periods.

 

(e) Unless the Administrative Agent shall have received notice from the Borrower
to the Lenders prior to the date on which any payment is due hereunder that the
Borrower will not make such payment in full, the Administrative Agent may assume
that the Borrower has made such payment in full to the Administrative Agent on
such date and the Administrative Agent may, in reliance upon such assumption,
cause to be distributed to each applicable Lender on such due date an amount
equal to the amount then due such Lender. If and to the extent that the Borrower
shall not have made such payment in full to the Administrative Agent, each
applicable Lender shall repay to the Administrative Agent forthwith on demand
such amount distributed to such Lender together with interest thereon at the
Interbank Rate, for the first Business Day, and, thereafter, at the rate
applicable to Base Rate Loans, for each day from the date such amount is
distributed to such Lender until the date such Lender repays such amount to the
Administrative Agent.

 

(f) Subject to the provisions of clause (g) below (and except as otherwise
provided in Section 2.9 (Mandatory Prepayments)), all payments and any other
amounts received by the Administrative Agent from or for the benefit of the
Borrower shall be applied as follows: first, to pay principal of, and interest
on, any portion of the Loans the Administrative Agent may have advanced to the
Borrower pursuant to the express provisions of this Agreement on behalf of any
Lender, for which the Administrative Agent has not then been reimbursed by such
Lender or the Borrower, second, to pay all other Secured Obligations then due
and payable, and third, as the Borrower so designates. Payments in respect of
Swing Loans received by the Administrative Agent shall be distributed to the
Swing Loan Lenders in accordance with such Swing Loan Lender’s ratable portion
of all Swing Loans; payments in respect of any Revolving Loan received by the
Administrative Agent shall be distributed to each Revolving Credit Lender in
accordance with such Lender’s Ratable Portion of the applicable Revolving Credit
Commitments; payments in respect of any Term Loan received by the Administrative
Agent shall be distributed to each Tranche B Lender or Delayed Draw Term Lender
in accordance with such Lender’s Ratable Portion of the applicable Term Loans;
and all payments of fees and all other payments in respect of any other
Obligation shall be allocated among such of the Lenders and Issuers as are
entitled thereto and, for such payments allocated to the Lenders, in proportion
to their respective Ratable Portions of the applicable Facility.



--------------------------------------------------------------------------------

(g) The Borrower hereby irrevocably waives the right to direct the application
of any and all payments in respect of the Secured Obligations and any proceeds
of Collateral after the occurrence and during the continuance of an Event of
Default and agrees that, if an Event of Default exists, the Administrative Agent
may, and, upon either (A) the written direction of the Requisite Lenders or
(B) the acceleration of the Obligations pursuant to Section 9.2 (Remedies),
shall apply all payments in respect of any Secured Obligations and all funds on
deposit in any Cash Collateral Account and all other proceeds of Collateral in
the following order, provided, that (x) to the extent practicable, as determined
by the Administrative Agent in its sole discretion, payments made in any
currency shall be applied first to Secured Obligations denominated in such
currency and (y) payments received from any Loan Party shall be applied first to
Secured Obligations owing by such Loan Party:

 

(i) First, to pay interest on and then principal of any portion of the Revolving
Loans that the Administrative Agent may have advanced on behalf of any Lender
for which the Administrative Agent has not then been reimbursed by such Lender
or the Borrower;

 

(ii) Second, to pay interest on and then principal of any Swing Loan;

 

(iii) Third, to pay Secured Obligations in respect of any expense reimbursements
or indemnities then due to the Administrative Agent;

 

(iv) Fourth, to pay Secured Obligations in respect of any expense reimbursements
(excluding Reimbursement Obligations) or indemnities then due to the Lenders and
the Issuers;

 

(v) Fifth, to pay Secured Obligations in respect of any fees then due to the
Administrative Agent and the Issuers;

 

(vi) Sixth, to pay interest then due and payable in respect of the Loans and
Reimbursement Obligations and fees then due to the Lenders;

 

(vii) Seventh, to pay or prepay principal amounts on the Loans, Reimbursement
Obligations and to provide cash collateral for outstanding Letter of Credit
Undrawn Amounts in the manner described in Section 9.3 (Actions in Respect of
Letters of Credit) and to pay or prepay principal amounts on Secured Obligations
in respect of Joint Liabilities, Hedging Contracts, Cash Management Obligations
and Working Capital Lines, ratably to the aggregate principal amount of all such
Loans, Reimbursement Obligations and Letter of Credit Undrawn Amounts and
Secured Obligations owing with respect to Joint Liabilities, Hedging Contracts,
Cash Management Obligations and Working Capital Lines; and

 

(viii) Eighth, to the ratable payment of all other Secured Obligations;

 

provided, however, that if sufficient funds are not available to fund all
payments to be made in respect of any Secured Obligation described in any of
clauses first, second, third, fourth, fifth, sixth, seventh, and eighth above,
the available funds being applied with respect to any such Secured Obligation
(unless otherwise specified in such clause) shall be allocated to the payment



--------------------------------------------------------------------------------

of the Secured Obligations specified in such clause ratably, based on the
proportion of the Administrative Agent’s, each Lender’s or Issuer’s and each
other Secured Party’s interest in the aggregate outstanding Secured Obligations
described in such clauses. The order of priority set forth in clauses first,
second, third, fourth, fifth, sixth, seventh, and eighth above may at any time
and from time to time be changed by the agreement of the Super Majority Lenders
without necessity of notice to or consent of or approval by the Borrower, any
Secured Party that is not a Lender or Issuer or by any other Person that is not
a Lender or Issuer. The order of priority set forth in clauses first, second,
third, fourth and fifth above may be changed only with the prior written consent
of the Administrative Agent in addition to the Super Majority Lenders. In the
event that after giving effect to the allocation set forth in clause (vii) above
and clause (y) of the first proviso in this clause (g), any Working Capital
Lender shall have received payments in respect of Working Capital Lines owing to
it on the Working Capital Lines in excess of its ratable portion of all payments
in respect of the Loans, Reimbursement Obligations and Letter of Credit Undrawn
Amounts owing to all of the Lenders pursuant to clause (vii) above, such Working
Capital Lender shall purchase participations in such Secured Obligations from
such Secured Parties as shall be necessary to cause such Working Capital Lender
to share the excess payment ratably with each such Secured Party and the
Administrative Agent shall be entitled to take into account such purchases in
making the distributions in clause (vii).

 

(h) At the option of the Administrative Agent and upon notice to the Borrower,
principal on the Swing Loans, Reimbursement Obligations denominated in Dollars
or Euros, interest, fees, expenses and other sums due and payable in respect of
the Loans denominated in Dollars or Euros may be paid from the proceeds of Swing
Loans or Revolving Loans. The Borrower hereby authorizes each Swing Loan Lender
to make Swing Loans pursuant to Section 2.3(a) (Swing Loans) and the Revolving
Credit Lenders to make Revolving Loans pursuant to Section 2.2(a) (Revolving
Credit Borrowings) from time to time in such Swing Loan Lender’s or such
Revolving Credit Lender’s discretion, that are in the amounts of any and all
principal payable with respect to the Swing Loans and interest, fees, expenses
and other sums payable in respect of the Revolving Loans, and further authorizes
the Administrative Agent to give the Revolving Credit Lenders notice of any
Borrowing with respect to such Swing Loans and Revolving Loans and to distribute
the proceeds of such Swing Loans and Revolving Loans to pay such amounts. The
Borrower agrees that all such Swing Loans and Revolving Loans so made shall be
deemed to have been requested by it (irrespective of the satisfaction of the
conditions in Section 3.2 (Conditions Precedent to Each Loan and Letter of
Credit), which conditions the applicable Revolving Credit Lenders irrevocably
waive) and directs that all proceeds thereof shall be used to pay such amounts.

 

Section 2.14 Special Provisions Governing Eurocurrency Rate Loans

 

(a) Determination of Interest Rate. The Eurocurrency Rate for each Interest
Period for Eurocurrency Rate Loans shall be determined by the Administrative
Agent pursuant to the procedures set forth in the definition of “Eurocurrency
Rate.” The Administrative Agent’s determination shall be presumed to be prima
facie evidence thereof.

 

(b) Interest Rate Unascertainable, Inadequate or Unfair. If (i) the
Administrative Agent determines that adequate and fair means do not exist for
ascertaining the applicable interest rates by reference to which the
Eurocurrency Rate then being determined is to be fixed or (ii) the Requisite
Lenders notify the Administrative Agent that the Eurocurrency Rate for any
Interest Period will not adequately reflect the cost to the Lenders of making or
maintaining such Loans in the applicable currency for such Interest Period, the
Administrative Agent shall forthwith so notify the Borrower and the Lenders,
whereupon each Eurocurrency



--------------------------------------------------------------------------------

Rate Loan denominated in Dollars or Euros shall automatically, on the last day
of the current Interest Period for such Loan, convert into a Base Rate Loan
denominated in Dollars (regardless of the currency of such Loan) and the
obligations of the Lenders to make Eurocurrency Rate Loans denominated in
Dollars or Euros or to convert Base Rate Loans denominated in Dollars into
Eurocurrency Rate Loans shall be suspended until the Administrative Agent shall
notify the Borrower that the Requisite Lenders have determined that the
circumstances causing such suspension no longer exist.

 

(c) Increased Costs. If either (i) the introduction of, or any change in or in
the interpretation of, any law, treaty or governmental rule, regulation or order
(other than any change by way of imposition or increase of reserve requirements
included in determining the Eurocurrency Rate) or (ii) the compliance by such
Lender with any guideline, request or directive from any central bank or other
Governmental Authority (whether or not having the force of law), shall have the
effect of increasing the cost to such Lender of agreeing to make or making,
funding or maintaining any Eurocurrency Rate Loans (other than, in respect of
payments to be made to any Lender or the Administrative Agent, any such
increased costs resulting from taxes, levies, imposts, deductions, charges or
withholdings, and all liabilities with respect thereto (as to which Section 2.16
(Taxes) shall govern), then the Borrower shall from time to time, upon demand by
such Lender (with a copy of such demand to the Administrative Agent), pay to the
Administrative Agent for the account of such Lender additional amounts
sufficient to compensate such Lender for such increased cost. A certificate as
to the amount of such increased cost, submitted to the Borrower and the
Administrative Agent by such Lender, shall be prima facie evidence thereof. The
Borrower shall not be required to compensate any Lender pursuant to this clause
(c) for any increased costs incurred more than 180 days prior to the date that
such Lender notifies the Administrative Agent and the Borrower of the events
giving rise to such increased costs and of such Lender’s intention to claim
compensation therefor; provided, however, that if the events giving rise to such
increased costs are retroactive, then the 180-day period referred to above shall
be extended to include the period of retroactive effect thereof.

 

(d) Illegality. Notwithstanding any other provision of this Agreement, if any
Lender determines that the introduction of, or any change in or in the
interpretation of, any law, treaty or governmental rule, regulation or order
after the Effective Date shall make it unlawful, or any central bank or other
Governmental Authority shall assert that it is unlawful, for any Lender or its
Eurocurrency Lending Office to make Eurocurrency Rate Loans or to continue to
fund or maintain Eurocurrency Rate Loans, then, on notice thereof and demand
therefor by such Lender to the Borrower through the Administrative Agent, the
obligation of such Lender to make or to continue Eurocurrency Rate Loans
denominated in Dollars or Euros and to convert Base Rate Loans into Eurocurrency
Rate Loans shall be suspended, and each such Lender shall make a Base Rate Loan
as part of any requested Borrowing of Eurocurrency Rate Loans denominated in
Dollars or Euros, and if the affected Eurocurrency Rate Loans are then
outstanding, the Borrower shall immediately convert each such Loan into a Base
Rate Loan denominated in Dollars (regardless of the currency of such Loan).

 

If, at any time after a Lender gives notice under this Section 2.14(d), such
Lender determines that it may lawfully make Eurocurrency Rate Loans, such Lender
shall promptly give notice of that determination to the Borrower and the
Administrative Agent, and the Administrative Agent shall promptly transmit the
notice to each other Lender. The Borrower’s right to request, and such Lender’s
obligation, if any, to make Eurocurrency Rate Loans in the affected currency
shall thereupon be restored.



--------------------------------------------------------------------------------

(e) Breakage Costs. In addition to all amounts required to be paid by the
Borrower pursuant to Section 2.10 (Interest), the Borrower shall compensate each
Lender, upon demand, for all losses, expenses and liabilities (including any
loss or expense incurred by reason of the liquidation or reemployment of
deposits or other funds acquired by such Lender to fund or maintain such
Lender’s Eurocurrency Rate Loans to the Borrower but excluding any loss of the
Applicable Margin on the relevant Loans) that such Lender may sustain (other
than resulting from the gross negligence or willful misconduct of such Lender,
as determined by a court of competent jurisdiction in a final non-appealable
judgment or order) (i) if for any reason a proposed Borrowing, conversion into
or continuation of Eurocurrency Rate Loans does not occur on a date specified
therefor in a Notice of Borrowing or a Notice of Conversion or Continuation
given by the Borrower or in a telephonic request by it for borrowing or
conversion or continuation or a successive Interest Period does not commence
after notice therefor is given pursuant to Section 2.11 (Conversion/Continuation
Option), (ii) if for any reason any Eurocurrency Rate Loan is prepaid (including
mandatorily pursuant to Section 2.9 (Mandatory Prepayments)) on a date that is
not the last day of the applicable Interest Period, (iii) as a consequence of a
required conversion of a Eurocurrency Rate Loan to a Base Rate Loan as a result
of any of the events indicated in clause (d) above or (iv) as a consequence of
any failure by the Borrower to repay Eurocurrency Rate Loans when required by
the terms hereof. The Lender making demand for such compensation shall deliver
to the Borrower concurrently with such demand a written statement as to such
losses, expenses and liabilities, and this statement shall be prima facie
evidence thereof.

 

Section 2.15 Capital Adequacy

 

If at any time any Lender determines that (a) the introduction of, or any change
in or in the interpretation of, any law, treaty or governmental rule, regulation
or order after the Effective Date regarding capital adequacy, (b) compliance
with any such law, treaty, rule, regulation or order issued after the Effective
Date or (c) compliance with any guideline or request or directive from any
central bank or other Governmental Authority (having the force of law) issued
after the Effective Date shall have the effect of reducing the rate of return on
such Lender’s (or any corporation controlling such Lender’s) capital as a
consequence of its obligations hereunder or under or in respect of any Letter of
Credit to a level below that which such Lender or such corporation could have
achieved but for such adoption, change, compliance or interpretation, then, upon
demand from time to time by such Lender (with a copy of such demand to the
Administrative Agent), the Borrower shall pay to the Administrative Agent for
the account of such Lender, from time to time as specified by such Lender,
additional amounts sufficient to compensate such Lender for such reduction. A
certificate as to such amounts submitted to the Borrower and the Administrative
Agent by such Lender shall be prima facie evidence thereof. The Borrower shall
not be required to compensate any Lender pursuant to this clause (c) for any
increased costs incurred more than 180 days prior to the date that such Lender
notifies the Administrative Agent and the Borrower of the events giving rise to
such increased costs and of such Lender’s intention to claim compensation
therefor; provided, however, that if the events giving rise to such increased
costs are retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.

 

Section 2.16 Taxes

 

(a) Any and all payments or crediting of amounts by any Loan Party under each
Loan Document shall be made free and clear of and without deduction for any and
all present or future taxes, surtaxes, duties, fees, assessments, dues, levies,
imposts, deductions, charges or withholdings, and all liabilities with respect
thereto excluding (i) in the case of each Lender, each Issuer and the
Administrative Agent (A) taxes imposed on its net income, and



--------------------------------------------------------------------------------

capital and franchise taxes imposed on it by the jurisdiction (or any political
subdivision thereof) under the laws of which such Lender, Issuer or the
Administrative Agent (as the case may be) is organized and (B) any United States
withholding taxes payable with respect to payments or crediting of amounts under
the Loan Documents under laws (including any statute, treaty or regulation) in
effect on the Effective Date (or, in the case of an Eligible Assignee, the date
of the Assignment and Acceptance) applicable to such Lender, Issuer or the
Administrative Agent, as the case may be, but not excluding any United States
withholding taxes payable as a result of any change in such laws occurring after
the Effective Date (or the date of such Assignment and Acceptance, as
applicable) and (ii) in the case of the Administrative Agent, each Lender and
Issuer, taxes imposed on its net income, and capital and franchise taxes imposed
on it as a result of a present or former connection between the Administrative
Agent, such Lender or Issuer and the jurisdiction of the Government Authority
imposing such tax or any taxing authority thereof or therein (all such
non-excluded taxes, surtaxes, duties, fees, assessments, dues, levies, imposts,
deductions, charges, withholdings and liabilities being hereinafter referred to
as “Taxes”). If any Taxes shall be required by law to be deducted from or in
respect of any sum payable under any Loan Document to any Lender, Issuer or the
Administrative Agent (w) the sum payable shall be increased as may be necessary
so that after making all required deductions in respect of Taxes (including
deductions applicable to additional sums payable under this Section 2.16) such
Lender, Issuer or the Administrative Agent (as the case may be) receives an
amount equal to the sum it would have received had no such deductions been made,
(x) the relevant Loan Party shall make such deductions, (y) the relevant Loan
Party shall pay the full amount deducted to the relevant taxing authority or
other authority in accordance with applicable law and (z) the relevant Loan
Party shall deliver to the Administrative Agent the original or a certified copy
of a receipt evidencing such payment or other evidence of payment reasonably
acceptable to such Lender, Issuer or the Administrative Agent, as the case may
be.

 

(b) In addition, each Loan Party shall pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies of the United States, any applicable foreign jurisdiction, or any
political subdivision thereof and all liabilities with respect thereto, in each
case arising from any payment made under any Loan Document or from the
execution, delivery or registration of, or otherwise with respect to, any Loan
Document (collectively, “Other Taxes”).

 

(c) Each Loan Party shall indemnify each Lender, Issuer and the Administrative
Agent for the full amount of Taxes and Other Taxes (including any Taxes and
Other Taxes imposed by any jurisdiction on amounts payable under this
Section 2.16) paid by such Lender, Issuer or the Administrative Agent (as the
case may be) and any liability (including for penalties, interest and expenses)
that arise from any payment made or crediting of amounts hereunder or from the
execution, delivery or performance of, or otherwise with respect to, any Loan
Document whether or not such Taxes or Other Taxes were correctly or legally
asserted. This indemnification shall be made within 30 days from the date such
Lender, Issuer or the Administrative Agent (as the case may be) makes written
demand therefor.

 

(d) Within 30 days after the date of any payment made by a Loan Party of Taxes
or Other Taxes pursuant to the indemnity set forth in clause (c) above (other
than by way of reimbursement directly paid to the Administrative Agent or a
Lender), the relevant Loan Party shall furnish to the Administrative Agent, at
its address referred to in Section 11.8 (Notices, Etc.), the original or a
certified copy of a receipt evidencing payment thereof or other evidence of
payment thereof reasonably acceptable to the Administrative Agent.



--------------------------------------------------------------------------------

(e) Without prejudice to the survival of any other agreement of the Borrower,
each Lender, each Issuer and the Administrative Agent hereunder, the agreements
and obligations of the Loan Party contained in this Section 2.16 shall survive
the payment in full of the Secured Obligations.

 

(f) On or prior to the Effective Date in the case of each Non-U.S. Lender that
makes a Loan to the Borrower and any other Lender that is not a corporation that
is a signatory hereto, and on the date of the Assignment and Acceptance pursuant
to which it becomes a Lender to the Borrower in the case of each other Non-U.S.
Lender and any other Lender that is not a corporation and from time to time
thereafter if requested by the Borrower or the Administrative Agent, each
Non-U.S. Lender and any other Lender that is not a corporation that is entitled
at such time to an exemption from United States withholding tax, or that is
subject to such tax at a reduced rate under an applicable tax treaty, shall
provide the Administrative Agent and the Borrower with two completed originals
of one of the following: (i) Form W-9 (claiming that the Lender is a United
States person as defined in Section 7701(a)(30) of the Code) (or any successor
form), (ii) Form W-8ECI (claiming exemption from withholding because the income
is effectively connected with a U.S. trade or business) (or any successor form),
(iii) Form W-8BEN (claiming exemption from, or a reduction of, withholding tax
under an income tax treaty) (or any successor form), (iv) in the case of a
Non-U.S. Lender claiming exemption under Sections 871(h) or 881(c) of the Code,
a Form W-8BEN (claiming exemption from withholding under the portfolio interest
exemption) (or any successor form) or (v) any other applicable form, certificate
or document prescribed by the IRS certifying as to such Non-U.S. Lender or such
other non corporate Lender’s entitlement to such exemption from United States
withholding tax or reduced rate with respect to all payments to be made under
the Loan Documents to such Non-U.S. Lender or any other Lender that is not a
corporation. Unless the Borrower and the Administrative Agent have timely
received forms or other documents satisfactory to them indicating that payments
under any Loan Document to or for a Non-U.S. Lender or any other Lender that is
not a corporation are not subject to United States withholding tax or are
subject to such tax at a rate reduced by an applicable tax treaty, the Borrower
or the Administrative Agent shall withhold amounts required to be withheld by
applicable Requirements of Law from such payments at the applicable statutory
rate. Notwithstanding any other provision of this Section 2.16, no Loan Party
shall be required to increase a payment to a Lender, Issuer or the
Administrative Agent in respect of Taxes pursuant to clause (a) above or to
indemnify a Lender, Issuer or the Administrative Agent pursuant to clause
(c) above where the Loans Party’s obligations pursuant to clause (a) or
(c) arise as a result of the Lender, Issuer or the Administrative Agent’s
failure to provide the Loan Party with any form or certificate that it was
required to provide pursuant to this clause (f).

 

(g) Any Lender or Issuer claiming any additional amounts payable pursuant to
this Section 2.16 shall use its reasonable and good faith efforts (consistent
with its internal policy and legal and regulatory restrictions) to change the
jurisdiction of its Applicable Lending Office if the making of such a change
would avoid the need for, or reduce the amount of, any such additional amounts
which would be payable or may thereafter accrue and would not, in the sole
determination of such Lender or Issuer exercised reasonably, be otherwise
disadvantageous to such Lender or Issuer.

 

(h) If a Lender or the Administrative Agent determines in its sole discretion
exercised reasonably that it has received or has been granted a credit against,
or remission for, or a refund or a repayment of any Taxes (i) as a result of a
Loan Party’s deduction and payment to a taxing authority of an amount pursuant
to clause (a) above or (ii) with respect to which a Loan Party has paid an
amount to a Lender or the Administrative Agent pursuant to clause (c) above,
then the Lender or the Administrative Agent shall, within 30 days, pay the Loan
Party the lesser of (y) the credit, remission, refund or repayment of Taxes
received or granted and (z) the amount paid by the Loan Party pursuant to this
Section 2.16.



--------------------------------------------------------------------------------

Section 2.17 Substitution of Lenders. If (a)(i) any Lender makes a claim under
Section 2.14(b)(ii) (Interest Rate Unascertainable, Inadequate or Unfair) or
2.15 (Capital Adequacy), (ii) it becomes illegal for any Lender to continue to
fund or make any Eurocurrency Rate Loan and such Lender notifies the Borrower
pursuant to Section 2.14(d) (Illegality), (iii) the Borrower is required to make
any payment pursuant to Section 2.16 (Taxes) that is attributable to a
particular Lender or (iv) any Lender becomes a Non-Funding Lender, (b) in the
case of clause (a)(i) above, as a consequence of increased costs in respect of
which such claim is made, the effective rate of interest payable to such Lender
under this Agreement with respect to its Loans materially exceeds the effective
average annual rate of interest payable to the Requisite Lenders under this
Agreement and (c) Lenders holding at least 66 2/3% of the Commitments in the
applicable Facility are not subject to such increased costs or illegality,
payment or proceedings (any such Lender, an “Affected Lender”), the Borrower may
substitute another financial institution for such Affected Lender hereunder,
upon reasonable prior written notice (which written notice must be given within
90 days following the occurrence of any of the events described in
clauses (a)(i), (ii), (iii) or (iv) above) by the Borrower to the Administrative
Agent and the Affected Lender that the Borrower intends to make such
substitution, which substitute financial institution must be an Eligible
Assignee and, if not a Lender, reasonably acceptable to the Administrative
Agent; provided, however, that, if more than one Lender claims increased costs,
illegality or right to payment arising from the same act or condition and such
claims are received by the Borrower within 30 days of each other, then the
Borrower may substitute all, but not (except to the extent the Borrower has
already substituted one of such Affected Lenders before the Borrower’s receipt
of the other Affected Lenders’ claim) less than all, Lenders making such claims.
If the proposed substitute financial institution or other entity is reasonably
acceptable to the Administrative Agent and the written notice was properly
issued under this Section 2.17, the Affected Lender shall sell and the
substitute financial institution or other entity shall purchase, pursuant to an
Assignment and Acceptance, all rights and claims of such Affected Lender under
the Loan Documents and the substitute financial institution or other entity
shall assume and the Affected Lender shall be relieved of its Commitments and
all other prior unperformed obligations of the Affected Lender under the Loan
Documents (other than in respect of any damages (other than exemplary or
punitive damages, to the extent permitted by applicable law) in respect of any
such unperformed obligations) and the provisions of Section 11.2 (Assignments
and Participations) applicable to assignees thereunder shall apply to any
assignee under this Section 2.17.

 

Section 2.18 Facility Increase

 

(a) General. The Borrower may make up to two requests, in writing, at any time
prior to the twelve month period preceding the Revolving Credit Termination Date
to increase the Revolving Credit Commitments by up to $25,000,000 in the
aggregate (the “Facility Increase”); provided, however, that such increase must
be in a minimum principal amount of at least $10,000,000 and will only become
effective if (i) the Borrower shall have given the Administrative Agent at least
5 Business Days’ notice of its intention to effect a Facility Increase and the
desired amount of such Facility Increase, (ii) at the time of and after giving
effect to such increase, the Borrower is in pro forma compliance with the
financial covenants set forth in Article V (Financial Covenants) hereof
(assuming it incurred Loans in the full amount of such Facility Increase),
(iii) no Default or Event of Default has occurred and is continuing, (iv) one or
more Lenders agree to participate in such Facility Increase (or an Eligible
Assignee or Eligible Assignees reasonably acceptable to the Administrative Agent
and the Borrower agrees to accept



--------------------------------------------------------------------------------

an offer to commit to such increase as provided below), (v) the conditions
precedent to a Borrowing set forth in Section 3.2 (Conditions Precedent to Each
Loan and Letter of Credit) are satisfied as of such date, and (vi) if requested
by the Administrative Agent, an opinion of counsel to the Loan Parties in form
and substance and from counsel satisfactory to the Administrative Agent and
addressed to the Administrative Agent, the Issuers and the Lenders and
addressing such matters as the Administrative Agent may reasonably request shall
be delivered to the Administrative Agent.

 

(b) Procedures. The Borrower shall have the right to offer such increase to
(x) the existing Lenders or (y) other Eligible Assignees reasonably acceptable
to the Administrative Agent, provided, however, that the minimum Revolving
Credit Commitment of each such new Eligible Assignee accepting a Revolving
Credit Commitment as part of such Facility Increase equals or exceeds
$5,000,000, and such Lender or Eligible Assignee executes an assumption
agreement (in form and substance reasonably satisfactory to the Administrative
Agent) pursuant to which such Lender agrees to commit to all or a portion of
such Facility Increase and, in the case of an Eligible Assignee, to be bound by
the terms of this Agreement as a Lender. On the effective date provided for in
such assumption agreement providing for a Facility Increase (each a “Facility
Increase Effective Date”), the Revolving Credit Commitments will be increased by
the amount committed to by each Lender or Eligible Assignee on the Facility
Increase Effective Date. In the event there are Lenders and Eligible Assignees
that have committed to a Facility Increase in excess of the maximum amount
requested (or permitted), then the Administrative Agent shall have the right to
allocate such commitments on whatever basis the Administrative Agent determines
is appropriate in consultation with the Borrower.

 

(c) Funding of Facility Increase. On each Facility Increase Effective Date, each
Lender and Eligible Assignee providing a portion of the Facility Increase shall
transfer immediately available funds to the Administrative Agent in an amount
equal to its Ratable Portion (after giving effect to such Facility Increase) of
outstanding Revolving Loans. The Administrative Agent shall distribute such
amount ratably among the Revolving Lenders.

 

ARTICLE III

 

CONDITIONS TO LOANS AND LETTERS OF CREDIT

 

Section 3.1 Conditions Precedent to Initial Loans and Letters of Credit

 

The obligation of each Lender to make the Loans requested to be made by it and
the obligation of each Issuer to Issue Letters of Credit hereunder, shall not
become effective until the date (the “Effective Date”) on which each of the
following conditions precedent is satisfied or duly waived in accordance with
Section 11.1 (Amendments, Waivers, Etc.):

 

(a) Certain Documents. The Administrative Agent shall have received on the or
prior to the Effective Date each of the following, each dated the Effective Date
unless otherwise indicated or agreed to by the Administrative Agent, in form and
substance satisfactory to the Administrative Agent:

 

(i) this Agreement, duly executed and delivered by the Borrower and, for the
account of each Lender requesting the same, a Note or Notes of the Borrower
conforming to the requirements set forth herein;

 

(ii) Lender Consents, duly executed and delivered by each Lender;



--------------------------------------------------------------------------------

(iii) a reaffirmation (or at the request of the Administrative Agent, an
amendment and restatement) of Guarantees, Pledge and Security Agreements,
Intercompany Guarantees and Intercompany Collateral Documents, duly executed and
delivered by each respective Loan Party;

 

(iv) a duly executed amendment of the Receivables Purchase Agreement, in form
and substance reasonably satisfactory to the Administrative Agent;

 

(v) a favorable opinion of (A) Jones Day, U.S. counsel to the Loan Parties, in
substantially the form of Exhibit G (Form of Opinion of U.S Counsel for the Loan
Parties), addressed to the Administrative Agent and the Lenders and addressing
such other matters as any Lender through the Administrative Agent may reasonably
request and (B) counsel to the Administrative Agent as to the enforceability of
this Agreement and the other Loan Documents to be executed on the Effective
Date;

 

(vi) a certificate dated as of a recent date from the Secretary of State of the
jurisdiction of organization of each Domestic Loan Party attesting to the good
standing of each such Domestic Loan Party;

 

(vii) a certificate of the Secretary or an Assistant Secretary of each Domestic
Loan Party certifying (A) a copy of the articles or certificate of incorporation
(or equivalent Constituent Document) of each Domestic Loan Party as in effect on
the date of such certification, and, if applicable, certified as of a recent
date by the Secretary of State (or local equivalent, if applicable) of its
jurisdiction of organization, (B) the by-laws (or equivalent Constituent
Document) of such Domestic Loan Party as in effect on the date of such
certification and (C) the resolutions of such Domestic Loan Party’s Board of
Directors (or equivalent governing body) approving and authorizing the
execution, delivery and performance of this Agreement and the other Loan
Documents to which such Domestic Loan Party is a party;

 

(viii) a certificate of the Secretary or an Assistant Secretary of each Domestic
Loan Party certifying the names and true signatures of each officer or other
authorized signatory of such Domestic Loan Party who has been authorized to
execute and deliver this Agreement and any Loan Document or other document
required hereunder to be executed and delivered by or on behalf of such Domestic
Loan Party;

 

(ix) a certificate of the Secretary or an Assistant Secretary or other officer
or director of each Material Loan Party (other than the Domestic Loan Parties)
certifying (A) a copy of the articles or certificate of incorporation (or
equivalent Constituent Document) of such Material Loan Party as in effect on the
date of such certification, (B) the by-laws (or equivalent Constituent Document)
of such Material Loan Party as in effect on the date of such certification and
(C) that the resolutions of such Material Loan Party’s Board of Directors (or
equivalent governing body) delivered pursuant to the Existing Credit Agreement
on the Closing Date approving and authorizing the execution, delivery and
performance of the Existing Credit Agreement or the other Loan Documents to
which it is a party remain in full force and effect and have not been amended,
supplemented or modified in any way (other than as may be attached to such
certificate of the Secretary or Assistant Secretary) and authorize the execution
of this Agreement and the Loan Documents executed in accordance herewith;



--------------------------------------------------------------------------------

(x) with respect to each Material Loan Party (other than the Domestic Loan
Parties), either (A) a certificate of the General Counsel and Secretary of the
Borrower certifying that each signatory of such Material Loan Party who has been
authorized to execute and deliver the Existing Credit Agreement or, as the case
may be, a Guaranty or Intercompany Guaranty is authorized to execute this
Agreement and each other Loan Document executed in connection herewith (other
than as may be specified in such certificate by the Secretary or an Assistant
Secretary); or (B) a certificate of the Secretary or an Assistant Secretary or
other officer or director of such Material Loan Party certifying the names and
true signatures of each officer or other authorized signatory of such Material
Loan Party who has been authorized to execute and deliver this Agreement and any
Loan Document or other document required hereunder to be executed and delivered
by or on behalf of such Material Loan Party;

 

(xi) a certificate of a Responsible Officer of Holdings certifying that
Holdings, together with its Subsidiaries, taken as a whole, are Solvent after
giving effect to the Loans made, and Letters of Credit Issued, on the Effective
Date, the Intercompany Loans, the application of the proceeds thereof in
accordance with Section 7.9 (Application of Proceeds) and the payment of all
estimated legal, accounting and other fees related hereto and thereto;

 

(xii) a certificate of:

 

(A) a Responsible Officer of the Borrower certifying that (x) the condition set
forth in Section 3.2(b) (Representations and Warranties; No Defaults) has been
satisfied and (y) no litigation shall have been commenced against any JD Entity
could reasonably be expected to have a Material Adverse Effect;

 

(B) a Responsible Officer of the Borrower certifying that the aggregate value of
the total assets that constitute Collateral owned by each Material Loan Party,
as of the Effective Date, is not less than such Material Loan Party’s aggregate
obligations under the Intercompany Notes to which it is a party.

 

(xiii) evidence satisfactory to the Administrative Agent that the insurance
policies required by Section 7.5 (Maintenance of Insurance) and any Collateral
Document are in full force and effect, together with endorsements naming the
Administrative Agent, on behalf of the Secured Parties, as an additional insured
or loss payee under all insurance policies to be maintained with respect to the
properties of Holdings, the Borrower and its Subsidiaries; and

 

(xiv) such other certificates, documents, agreements and information respecting
any JD Entity as any Lender through the Administrative Agent may reasonably
request.

 

(b) Financial Statements. The Lenders shall have received (i) the consolidated
capitalization table of Holdings and its Subsidiaries, giving effect to the
transactions contemplated hereby, on a Pro Forma Basis, as of September 30,
2005, together with a certificate of a Responsible Officer of the Borrower to
the effect that such statements accurately present the financial position of the
Borrower and its Subsidiaries on a Pro Forma Basis, (ii) audited financial
statements of the Borrower and its subsidiaries for the fiscal period ending
December 31, 2004 by Ernst & Young LLP which statements shall be unqualified and
(iii) the Projections.



--------------------------------------------------------------------------------

(c) Fee and Expenses Paid. There shall have been paid to the Administrative
Agent, for the account of the Administrative Agent, the Arranger and the
Lenders, as applicable, (i) all accrued (but unpaid) interest, Unused Commitment
Fees and Letter of Credit Fees and (ii) all fees and expenses (including
reasonable fees and expenses of counsel) due and payable on or before the
Effective Date (including all such fees described in the Fee Letter).

 

(d) Consents, Etc. Each JD Entity shall have received all consents and
authorizations required pursuant to any material Contractual Obligation with any
other Person and shall have obtained all consents and authorizations of, and
effected all notices to and filings with, any Governmental Authority, in each
case, as may be necessary to allow each JD Entity (i) to execute, deliver and
perform, in all material respects, their respective obligations hereunder and
under the Loan Documents to which each of them, respectively, is, or shall be, a
party and each other agreement or instrument to be executed and delivered by
each of them, respectively, pursuant thereto or in connection therewith and
(ii) to maintain the creation and perfection of the Liens on the Collateral to
be owned by each of them in the manner and for the purpose contemplated by the
Loan Documents.

 

Section 3.2 Conditions Precedent to Each Loan and Letter of Credit

 

The obligation of each Lender on any date (including the Effective Date) to make
any Loan and of each Issuer on any date (including the Effective Date) to Issue
any Letter of Credit is subject to the satisfaction of each of the following
conditions precedent:

 

(a) Request for Borrowing or Issuance of Letter of Credit. With respect to any
Loan, the Administrative Agent shall have received a duly executed Notice of
Borrowing (or, in the case of Swing Loans, a duly executed Swing Loan Request),
and, with respect to any Letter of Credit, the Administrative Agent and the
Issuer shall have received a duly executed Letter of Credit Request.

 

(b) Representations and Warranties; No Defaults. The following statements shall
be true on the date of such Loan or Issuance, both before and after giving
effect thereto and, in the case of any Loan, to the application of the proceeds
therefrom:

 

(i) the representations and warranties set forth in Article IV (Representations
And Warranties) and in the other Loan Documents shall be true and correct on and
as of the Effective Date and shall be true and correct in all material respects
on and as of any such date after the Effective Date with the same effect as
though made on and as of such date, except to the extent such representations
and warranties expressly relate to an earlier date, in which case such
representation and warranties shall have been true and correct in all material
respects as of such earlier date and except that the representations and
warranties made in Section 4.12 (Environmental Matters) shall be true and
correct in all material respects except for any exceptions thereto that would
not be reasonably expected to result in Environmental Liabilities and Costs that
would have a Material Adverse Effect;

 

(ii) no Default or Event of Default shall have occurred and be continuing; and



--------------------------------------------------------------------------------

(iii) at the time of, and after giving effect to the proposed Borrowing, the
Borrower shall be in pro forma compliance with the financial covenants set forth
in Article V (Financial Covenants) hereof.

 

(c) No Legal Impediments. The making of the Loans or the Issuance of such Letter
of Credit on such date does not violate any Requirement of Law on the date of or
immediately following such Loan or Issuance of such Letter of Credit and is not
enjoined, temporarily, preliminarily or permanently.

 

Each submission by the Borrower to the Administrative Agent of a Notice of
Borrowing or a Swing Loan Request and the acceptance by the Borrower of the
proceeds of each Loan requested therein, and each submission by the Borrower to
an Issuer of a Letter of Credit Request, and the Issuance of each Letter of
Credit requested therein, shall be deemed to constitute a representation and
warranty by Holdings and the Borrower as to the matters specified in clause (b)
above on the date of the making of such Loan or the Issuance of such Letter of
Credit.

 

Section 3.3 Determinations of Initial Borrowing Conditions

 

For purposes of determining compliance with the conditions specified in
Section 3.1 (Conditions Precedent to Initial Loans and Letters of Credit), each
Lender shall be deemed to have consented to, approved, accepted or be satisfied
with, each document or other matter required thereunder to be consented to or
approved by or acceptable or satisfactory to the Lenders unless an officer of
the Administrative Agent responsible for the transactions contemplated by the
Loan Documents shall have received written notice from such Lender prior to the
initial Borrowing or Issuance hereunder specifying its objection thereto and
such Lender shall not have made available to the Administrative Agent such
Lender’s Ratable Portion of such Borrowing.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

To induce the Lenders, the Issuers and the Administrative Agent to enter into
this Agreement, each of Holdings and the Borrower represents and warrants each
of the following to the Lenders, the Issuers and the Administrative Agent, on
and as of the Effective Date, after giving effect to the making of the Loans and
the other financial accommodations on the Effective Date, and on and as of each
date as required by Section 3.2(b)(i) (Representations and Warranties; No
Defaults):

 

Section 4.1 Organization, Good Standing, Power, Etc. Each Loan Party (a) is
validly existing and in good standing (if applicable) under the laws of the
jurisdiction of its organization, (b) is duly qualified to do business and is in
good standing (if applicable) under the laws of each jurisdiction where such
qualification is necessary, except where the failure to be so qualified or in
good standing would not have a Material Adverse Effect in the aggregate over all
such failures, (c) has all requisite power and authority and the legal right to
own, pledge, mortgage and operate its properties, to lease the property it
operates under lease and to conduct its business as now or currently proposed to
be conducted, and (d) is in compliance with its Constituent Documents.



--------------------------------------------------------------------------------

Section 4.2 Capitalization of the Loan Parties

 

(a) All of the outstanding capital stock of Holdings has been validly issued, is
fully paid and non-assessable; (i) 3,920 shares of Class A common stock are
owned beneficially and of record by Commercial Markets Holdco, Inc, and
(ii) 1,960 shares of Class B common stock are owned beneficially and of record
by a member of Unilever Group, in each case, free and clear of all Liens.

 

(b) The authorized capital stock of the Borrower consists of (i) 200,000 shares
of common stock, $1.00 par value per share, of which 24,422 shares are issued
and outstanding, (ii) 1,000 shares of Series A preferred stock, of which none
are issued and outstanding and (iii) 1,000 shares of Series B preferred stock,
of which none are issued and outstanding. All of the outstanding capital stock
of the Borrower has been validly issued, is fully paid and non-assessable and is
owned beneficially and of record by Holdings (other than the Consumer Share),
free and clear of all Liens other than the Lien in favor of the Secured Parties
created by a Pledge and Security Agreement. No Stock of the Borrower is subject
to any option, warrant, right of conversion or purchase or any similar right.
There are no agreements or understandings to which the Borrower is a party with
respect to the voting, sale or transfer of any shares of Stock of the Borrower
or any agreement restricting the transfer or hypothecation of any such shares.

 

(c) Set forth on Schedule 4.2 (Ownership of Subsidiaries) is a complete and
accurate list showing, as of the Effective Date, all Subsidiaries of the
Borrower and, as to each such Subsidiary, the jurisdiction of its organization,
the number of shares of each class of Stock authorized (if applicable), the
number outstanding on the Effective Date and the number and percentage of the
outstanding shares of each such class owned (directly or indirectly) by the
Borrower and specifying whether such Subsidiary is a Material Subsidiary. No
Stock of any Subsidiary of the Borrower is subject to any outstanding option,
warrant, right of conversion or purchase or any similar right. All of the
outstanding Stock of each JD Entity owned (directly or indirectly) by the
Borrower has been validly issued, is fully paid and non-assessable (to the
extent applicable) and is owned by the Borrower or a Subsidiary of the Borrower,
free and clear of all Liens (other than the Lien that is in favor of the Secured
Parties or that has been collaterally assigned to the Secured Parties and that
was created pursuant to a Loan Document), options, warrants, rights of
conversion or purchase or any similar rights. Neither the Borrower nor any
Subsidiary of the Borrower is a party to, or has knowledge of, any agreement
restricting the transfer or hypothecation of any Stock of any Subsidiary of the
Borrower (other than Holdings under the Stockholders Agreement and the Related
Documents), other than the Loan Documents. No JD Entity owns or holds, directly
or indirectly, any Stock of any Person other than such Subsidiaries and
Investments permitted by Section 8.3 (Investments). Each Material Subsidiary is
a direct or indirect Wholly Owned Subsidiary of the Borrower and is a direct
Wholly Owned Subsidiary of a Material Loan Party.

 

(d) Holdings does not have any direct or indirect, record or beneficial interest
in any Person other than its direct and indirect, record and beneficial
ownership of the Stock of the Borrower and its Subsidiaries and no Finance
Subsidiary or Securitization Subsidiary has any direct or indirect, record or
beneficial interest in any Person.

 

Section 4.3 Corporate Power; Authorization; Enforceable Obligations

 

(a) The execution, delivery and performance by each Loan Party of the Loan
Documents to which it is a party and the consummation of the transactions
contemplated thereby:

 

(i) are within such Loan Party’s corporate, limited liability company,
partnership or other powers;



--------------------------------------------------------------------------------

(ii) have been or, at the time of delivery thereof pursuant to Article III
(Conditions To Loans And Letters Of Credit) will have been duly authorized by
all necessary action, including the consent of shareholders, partners and
members where required;

 

(iii) do not and will not (A) contravene such Loan Party’s or any of its
Subsidiaries’ respective Constituent Documents, (B) violate any other
Requirement of Law applicable to such Loan Party (including Regulations T, U and
X of the Federal Reserve Board), or any order or decree of any Governmental
Authority or arbitrator applicable to such Loan Party, (C) conflict with or
result in the breach of, or constitute a default under, or result in or permit
the termination or acceleration of, any material Contractual Obligation of such
Loan Party or any of its Subsidiaries or (D) result in the creation or
imposition of any Lien upon any property of such Loan Party or any of its
Subsidiaries, other than those in favor of, or collaterally assigned to, the
Secured Parties, as the case may be, pursuant to the Collateral Documents or the
Intercompany Collateral Documents; and

 

(iv) do not require the consent of, authorization by, approval of, notice to, or
filing or registration with, any Governmental Authority or any other Person,
other than (A) those that have been or will be, prior to the Effective Date,
obtained or made, and each of which on the Effective Date will be in full force
and effect, (B) with respect to the Collateral, filings required to perfect the
Liens created by the Collateral Documents and the Intercompany Collateral
Documents and (C) those the failure of which to obtain could not reasonably be
expected to result in a Material Adverse Effect.

 

(b) This Agreement has been, and each of the other Loan Documents will have been
upon delivery thereof pursuant to the terms of this Agreement, duly executed and
delivered by each Loan Party party thereto. This Agreement is, and the other
Loan Documents will be, when delivered hereunder, the legal, valid and binding
obligation of each Loan Party party thereto, enforceable against such Loan Party
in accordance with its terms.

 

Section 4.4 Financial Statements and Other Information

 

(a) The consolidated balance sheet of the Borrower and its Subsidiaries as at
December 31, 2004 and the related consolidated statements of income, retained
earnings and cash flows of the Borrower and its Subsidiaries for the fiscal year
then ended, certified by the Borrower’s Accountants, copies of which have been
furnished to the Lenders, fairly present the consolidated financial condition of
the Borrower and its Subsidiaries as at such dates and the consolidated results
of the operations of the Borrower and its Subsidiaries for the period ended on
such dates in conformity with GAAP.

 

(b) Neither Holdings nor any of its Subsidiaries has any material obligation,
contingent liability or liability for taxes, long-term leases or unusual forward
or long-term commitment that is not reflected in the Financial Statements
referred to in clause (a) above or in the notes thereto or otherwise permitted
by this Agreement.

 

(c) The Projections have been prepared by the Borrower in light of the past
operations of its business, and reflect projections for the six year period
beginning on December



--------------------------------------------------------------------------------

31, 2005, on an annual basis for the period from the Effective Date through the
Tranche B Maturity Date. The Projections are based upon estimates and
assumptions stated therein, all of which the Borrower believed at the time of
preparation to be reasonable and fair in light of current conditions and current
facts then known to the Borrower and, as of the Effective Date, no conditions or
facts have come to the attention of the Borrower that have led the Borrower to
believe that such estimates and assumptions do not continue to be reasonable and
fair and as of the Effective Date. The Projections reflect the Borrower’s good
faith and reasonable estimates of the future financial performance of the
Borrower and its Subsidiaries and of the other information projected therein for
the periods set forth therein.

 

(d) The unaudited pro forma consolidated capitalization table of Holdings and
its Subsidiaries, a copy of which has been delivered to each Lender pursuant to
Section 3.1 (Conditions Precedent to Initial Loans and Letters of Credit), has
been prepared as of September 30, 2005 and reflects as of such date, on a Pro
Forma Basis, the consolidated financial condition of Holdings and its
Subsidiaries, and the assumptions expressed therein were reasonable based on the
information available to Holdings at the time so furnished and on the Effective
Date.

 

(e) Schedule 8.3 (Existing Investments) separately identifies, as of the
Effective Date, each Intercompany Term Loan together with the applicable
Intercompany Lender, Intercompany Borrower and the outstanding balance of such
Intercompany Term Loan.

 

Section 4.5 Material Adverse Change

 

Since December 31, 2004, there has been no Material Adverse Change and there
have been no events or developments that, in the aggregate, have had a Material
Adverse Effect, other than those disclosed in the September 10-Q.

 

Section 4.6 Taxes

 

(a) All U.S. federal and state tax returns, reports and statements (excluding
information returns) (the “US Tax Returns”) and, except as would not in the
aggregate have a Material Adverse Effect, all local U.S. and all U.S.
information returns, foreign tax returns, reports and statements (collectively,
the “Other Tax Returns” and, together with the US Tax Returns, the “Tax
Returns”) required to be filed by each JD Entity or any of its Tax Affiliates
have been filed with the appropriate Governmental Authorities, all such Tax
Returns are true and correct in all material respects, and all taxes, charges
and other impositions reflected therein have been paid prior to the date when
due except where contested in good faith and by appropriate proceedings if
adequate reserves have been established on the books of such JD Entity or such
Tax Affiliate in conformity with GAAP;

 

(b) Except as set forth on Schedule 4.6 (Tax Matters), no US Tax Return and,
except as would not in the aggregate have a Material Adverse Effect, no Other
Tax Return, is under audit or examination by any Governmental Authority and no
written notice of an audit or examination of any claim for Taxes has been
received from any Governmental Authority;

 

(c) Proper amounts have been withheld by each Domestic Loan Party and, except as
would not in the aggregate have a Material Adverse Effect, proper amounts have
been withheld by each other JD Entity and each of its Tax Affiliates from its
employees for all periods in full compliance with the tax, social security and
unemployment withholding provisions of applicable Requirements of Law and such
withholdings have been timely paid to the respective Governmental Authorities;



--------------------------------------------------------------------------------

(d) Except as disclosed on Schedule 4.6 (Tax Matters), no Domestic Loan Party
and, except as would not in the aggregate have a Material Adverse Effect, no
other JD Entity or any of its Tax Affiliates has executed or filed with the IRS
or any other Governmental Authority any agreement or other document extending,
or having the effect of extending, the period for the filing of any Tax Return
or the assessment or collection of any Taxes; and

 

(e) Except as disclosed on Schedule 4.6 (Tax Matters), (i) no JD Entity
has incurred any obligation under any tax sharing agreement or arrangement other
than the tax sharing agreement to which Johnson Consumer is a party and (ii) no
Subsidiary of the Borrower not acquired in the Acquisition has been a member of
an affiliated, combined or unitary group other than the group of which Johnson
Consumer or Commercial Markets Holdco, Inc. is or was the common parent.

 

Section 4.7 Real Property

 

(a) Schedule 4.7(a) (Owned Real Estate) sets forth a complete list of all real
property owned by any JD Entity as of the Effective Date (each, an “Owned
Property”), and Schedule 4.7(b) (Material Leases) sets forth a complete list of
all Material Leases.

 

(b) Each of the Material Leases is in full force and effect and, prior to the
Effective Date, a current and complete copy of each Material Lease has been
delivered to the Administrative Agent.

 

(c) Except as disclosed in Schedule 4.7(a) (Owned Real Estate), the Borrower and
its Subsidiaries have fee simple title to all Owned Properties located within
the United States and a substantially equivalent ownership interest in the Owned
Properties located in each other jurisdiction and all buildings, structures and
other improvements located thereon, free and clear of all Liens, other than
Liens permitted under Section 8.2 (Liens).

 

(d) Except as disclosed in Schedule 4.7(b) (Material Leases), either the
Borrower or a Subsidiary thereof has a valid, binding and enforceable leasehold
interest and actual possession in and to the properties and all buildings,
structures or other improvements located thereon pursuant to such Material
Leases in each case free and clear of all Liens of any nature whatsoever, except
Liens permitted under Section 8.2 (Liens, Etc.,);

 

(e) All of the buildings, fixtures and improvements included on or in the
Material Real Property or the property subject to a Material Lease are in
satisfactory condition and repair for the continued use of the Material Real
Property or the property subject to a Material Lease in the ordinary course of
business consistent with past practices.

 

Section 4.8 Material Contracts; including no burdensome restrictions and no
defaults

 

(a) No JD Entity (i) is a party to any Contractual Obligation the compliance
with which would have a Material Adverse Effect in the aggregate over all such
Contractual Obligations or the performance of which by any thereof, either
unconditionally or upon the happening of an event, would result in the creation
of a Lien (other than a Lien permitted under Section 8.2 (Liens, Etc.)) on the
property or assets of any thereof or (ii) is subject to any charter or corporate
restriction that would have a Material Adverse Effect in the aggregate over all
such restrictions.



--------------------------------------------------------------------------------

(b) No JD Entity is in default under or with respect to any Contractual
Obligation owed by it and, to the knowledge of any JD Entity, no other party is
in default under or with respect to any Contractual Obligation owed to any JD
Entity, other than, in either case, those defaults that, in the aggregate over
all such defaults, would not have a Material Adverse Effect.

 

Section 4.9 Intellectual Property Rights. The Loan Parties own or have obtained
a license for or otherwise have the right to use all licenses, permits, patents,
patent applications, trademarks, trademark applications, service marks, trade
names, copyrights, copyright applications, trade secrets and know-how
franchises, authorizations and other intellectual property rights that are
necessary for the operations of their respective businesses, without
infringement upon or conflict with the rights of any other Person with respect
thereto, including all trade names associated with any private label brands of
any Loan Party or any of its Subsidiaries, and to each Loan Party’s knowledge,
no use of the foregoing intellectual property by such Loan Party infringes upon
any rights owned by any other Person, and no claim or litigation regarding any
of the foregoing is pending or threatened.

 

Section 4.10 Litigation

 

(a) Other than as set forth on Schedule 4.10 (Litigation), there are no pending
or, to the knowledge of any JD Entity, threatened actions, investigations or
proceedings affecting any JD Entity or any of its Subsidiaries before any court,
Governmental Authority or arbitrator other than those that, in the aggregate
over all such actions, investigations or proceedings, could not reasonably be
expected to have a Material Adverse Effect.

 

(b) The performance by any JD Entity of its obligations under any Loan Document
or any Related Document is not restrained or enjoined (either temporarily,
preliminarily or permanently).

 

Section 4.11 Compliance with Law; Authorizations

 

(a) Each JD Entity (i) is in compliance with all applicable Requirements of Law
except where the failure to be in compliance would not, in the aggregate over
all such failures, have a Material Adverse Effect and (ii) has all necessary
licenses, permits, consents or approvals from or by, has made all necessary
filings with, and has given all necessary notices to, each Governmental
Authority having jurisdiction, to the extent required for such ownership,
operation and conduct, except for licenses, permits, consents, approvals or
filings that can be obtained or made by the taking of ministerial action to
secure the grant or transfer thereof or the failure to obtain or make would not,
in the aggregate over all such failures, have a Material Adverse Effect.

 

(b) To the knowledge of each JD Entity, there are no Requirements of Law
applicable to any JD Entity the compliance with which by such JD Entity, as the
case may be, would have a Material Adverse Effect in the aggregate over all such
compliances.

 

Section 4.12 Environmental Matters Except as disclosed on Schedule 4.12
Environmental Matters)

 

(a) The JD Entities have all Permits required for the conduct of their business
as conducted prior the Effective Date and are in compliance with such Permits
and the other requirements of Environmental Laws, except for non-compliance or
the failure to have a



--------------------------------------------------------------------------------

Permit which has not resulted, and would not reasonably be expected to result,
in Environmental Liabilities and Costs or an adverse impact on the aggregate
EBITDA of the JD Entities, the Dollar Equivalent of which exceeds $500,000
individually or $5,000,000 in the aggregate. All of such environmental Permits
are in full force and effect, and there are no Environmental Claims pending or,
to the knowledge of any JD Entity, threatened which could result in the
revocation, cancellation or suspension of any such Permits, except where such
revocation, cancellation or suspension could not reasonably be expected to
result in Environmental Liabilities and Costs, the Dollar Equivalent of which
exceeds $500,000 individually or $5,000,000 in the aggregate. None of the JD
Entities has received any written notice from any Governmental Authority with
respect to any such Environmental Claim.

 

(b) None of the JD Entities has within the last three years received any written
notice from any Governmental Authority or other third party with respect to any
violation of or any liability (including any liability with respect to a
Release) as of the date on which this representation is given or repeated under
any Environmental Laws that, in either case, has resulted, or would reasonably
be expected to result, in Environmental Liabilities and Costs or an adverse
impact on the aggregate EBITDA of the JD Entities, the Dollar Equivalent of
which exceeds $500,000 individually or $5,000,000 in the aggregate, which has
not been complied with or satisfied without remaining obligation, cost or
liability and, to the knowledge of any JD Entity, there is no such violation,
liability or Release that is reasonably likely to lead to the service of any
such written notice.

 

(c) No real property contains or, to the knowledge of any JD Entity, has ever
contained, any underground storage tanks, surface impoundments, pits, sumps,
septic tanks or lagoons containing any Contaminant, the presence of which are in
violation of Environmental Laws or in relation to which Releases have occurred,
which violation or Release has resulted, or would reasonably be expected to
result, in Environmental Liabilities and Costs or an adverse impact on the
aggregate EBITDA of the JD Entities, the Dollar Equivalent of which exceeds
$5,000,000 in the aggregate.

 

(d) None of the JD Entities has received any written notice, claim, or request
for information relating to any third-party location or waste disposal site
alleging that any JD Entity is or may be liable to any Person or Governmental
Authority in connection with Environmental Matters relating to or arising from
any such location or site and, to the knowledge of each JD Entity, there are no
circumstances that are reasonably likely to lead to the service of any such
written notice, except where such notice, claim or request for information is
not reasonably expected to result in Environmental Liabilities and Costs or an
adverse impact on the aggregate EBITDA of the JD Entities, the Dollar Equivalent
of which exceeds $500,000 individually or $5,000,000 in the aggregate.

 

(e) No Contaminant has been Released at any of the real property in violation of
Environmental Laws or in relation to which Remedial Actions are or would be
required, which in either case, would reasonably be expected to result in
Environmental Liabilities and Costs or an adverse impact on the aggregate EBITDA
of the JD Entities, the Dollar Equivalent of which exceeds $500,000 individually
or $5,000,000 in the aggregate.

 

(f) The consummation of the Facilities by any JD Entity will not require any
investigation, remediation or other action related to Contaminants.

 

(g) The Borrower has provided the Administrative Agent with copies of all final
Phase I and Phase II environmental site assessments prepared by it in connection
with the



--------------------------------------------------------------------------------

Acquisition and access to copies of all environmental, health or safety audits,
studies, assessments, inspections, investigations or other environmental health
and safety reports relating to the operations of each JD Entity or any real
property of any of them that have been prepared since January 1, 1995, that are
in the possession, custody or control of each JD Entity as of the Effective Date
and that relate to matters that have, or would reasonably be expected to result
in, Environmental Liabilities and Costs or an adverse impact on the aggregate
EBITDA of the JD Entities, the Dollar Equivalent of which exceeds $5,000,000 in
the aggregate.

 

(h) None of the Owned Property within the United States subject to a Mortgage is
a treatment, storage or disposal facility requiring a Permit under the Resource
Conservation and Recovery Act, 42 U.S.C. § 6901 et seq., the regulations
thereunder or any state analog.

 

(i) To the knowledge of each JD Entity, there are no facts, circumstances or
conditions arising out of or relating to the operations or ownership of each JD
Entity or of real property owned, operated or leased by each JD Entity or any of
its Subsidiaries that are not specifically included in the financial information
furnished to the Lenders other than those that, in the aggregate over all such
facts, circumstances or conditions, would not have a reasonable likelihood of
each JD Entity and its Subsidiaries incurring Environmental Liabilities and
Costs, the Dollar Equivalent of which exceeds $5,000,000 individually or
$25,000,000 in the aggregate.

 

(j) As of the Effective Date, no Environmental Lien has attached to any Material
Real Property of any JD Entity or any of its Subsidiaries located in the United
States, and to the knowledge of each JD Entity, no facts, circumstances or
conditions exist that could reasonably be expected to result in any
Environmental Lien attaching to any such property.

 

(k) As of the Effective Date, none of the matters listed on Schedule 4.12
(Environmental Matters) individually, or in the aggregate, could be reasonably
likely to cause a Material Adverse Effect.

 

Section 4.13 Labor Matters

 

(a) There are no strikes, work stoppages, slowdowns or lockouts pending or
threatened against or involving any JD Entity, other than those that, in the
aggregate over all such strikes, work stoppages, slowdowns or lockouts, would
not have a Material Adverse Effect.

 

(b) Except as set forth on Schedule 4.13 (Labor Matters), there are no unfair
labor practices, grievances or complaints pending, or, to any JD Entity’s
knowledge, threatened, against or involving any JD Entity, nor are there any
arbitrations or grievances threatened involving any JD Entity, other than those
that, in the aggregate over all such unfair labor practices, grievances,
complaints, arbitrations and grievances, if resolved adversely to such JD
Entity, would not have a Material Adverse Effect.

 

(c) Except as set forth on Schedule 4.13 (Labor Matters), as of the Effective
Date, there is no collective bargaining agreement covering any employee of any
JD Entity.

 

Section 4.14 ERISA Matters

 

(a) Schedule 4.14 (List of Plans) separately identifies as of the Effective Date
all Title IV Plans and all Multiemployer Plans.



--------------------------------------------------------------------------------

(b) Each employee benefit plan of each JD Entity intended to qualify under
Section 401 of the Code does so qualify, and any trust created thereunder is
exempt from tax under the provisions of Section 501 of the Code, except where
such failures, in the aggregate over all such failures, would not have a
Material Adverse Effect.

 

(c) Each Title IV Plan is in compliance in all material respects with applicable
provisions of ERISA, the Code and other Requirements of Law except for
noncompliances that, in the aggregate over all such noncompliances, would not
have a Material Adverse Effect.

 

(d) There has been no, nor is there reasonably expected to occur, any ERISA
Event other than those that, in the aggregate over all such ERISA Events, would
not have a Material Adverse Effect.

 

(e) Except to the extent set forth on Schedule 4.14 (List of Plans), no JD
Entity or any ERISA Affiliate has incurred any Withdrawal Liability as a result
of a complete withdrawal as of, or prior to, the Effective Date from any
Multiemployer Plan which has not been satisfied.

 

(f) There are no Unfunded Pension Liabilities, except for such liabilities that,
in the aggregate, would not have a Material Adverse Effect.

 

Section 4.15 Full Disclosure

 

(a) The written information (other than the Projections and other financial
projections) prepared or furnished by each JD Entity in connection with this
Agreement or the Related Documents or the consummation of the transactions
contemplated hereunder and thereunder taken as a whole, including the
information contained in the Disclosure Documents, does not contain any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements contained therein or herein (in light of the circumstances in
which they were made) not misleading as of the time when made or delivered.

 

(b) The Projections and all other financial projections that have been prepared
by or on behalf of each JD Entity have been prepared in good faith based upon
assumptions that were reasonable at the time the Projections and such other
financial projections were prepared.

 

(c) The Borrower has delivered to each Lender a true, complete and correct copy
of each Disclosure Document.

 

Section 4.16 Use of Proceeds. The proceeds of the Loans and the Letters of
Credit are being used by the Borrower solely (a) to pay costs, fees and expenses
related to the execution and delivery of this Agreement and the consummation of
the transactions contemplated under the Loan Documents, (b) to pay restructuring
charges and related costs, fees and expenses associated with the Restructuring
Program and the Permitted Divestitures, (c) to provide working capital from time
to time for the Borrower and its Subsidiaries and (d) for other general
corporate purposes. Notwithstanding the foregoing, no proceeds of the Loans and
the Letters of Credit will be used for the repurchase of Holdings’ shares (or
the payment of fees and expenses related thereto) in connection with any “put
right” under the Stockholders Agreement.



--------------------------------------------------------------------------------

Section 4.17 Margin Regulations. The Borrower is not engaged in the business of
extending credit for the purpose of purchasing or carrying margin stock (within
the meaning of Regulation U of the Federal Reserve Board), and no proceeds of
any Borrowing or any Intercompany Loan will be used to purchase or carry any
such margin stock or to extend credit to others for the purpose of purchasing or
carrying any such margin stock in contravention of Regulation T, U or X of the
Federal Reserve Board.

 

Section 4.18 Investment Company Act And Public Utility Holding Company Act. No
Loan Party is (a) an “investment company” or an “affiliated person” of, or
“promoter” or “principal underwriter” for, an “investment company,” as such
terms are defined in the Investment Company Act of 1940, as amended or (b) a
“holding company,” or an “affiliate” of a “holding company” or a “subsidiary
company” of a “holding company,” as each such term is defined and used in the
Public Utility Holding Company Act of 1935, as amended.

 

Section 4.19 Solvency. Both before and after giving effect to (a) the Loans and
Letter of Credit Obligations to be made or extended on the Effective Date or
such other date as Loans, Letter of Credit Obligations or Intercompany Loans
requested hereunder or under any Intercompany Note are made or extended, (b) the
disbursement of the proceeds of such Loans or Intercompany Loans, as the case
may be, pursuant to the instructions of any Loan Party, (c) the consummation of
the transactions contemplated hereby and (d) the payment and accrual of all
transaction costs in connection with the foregoing, each Loan Party is Solvent.

 

Section 4.20 Insurance. All material policies of insurance (including all self
insurance arrangements) of any kind or nature of each JD Entity, including
policies of life, fire, theft, product liability, public liability, property
damage, other casualty, employee fidelity, workers’ compensation and employee
health and welfare insurance, are in full force and effect and, in the
aggregate, are of a nature and provide such coverage as is sufficient and as is
customarily carried by businesses of the size and character of such Person. No
JD Entity has been refused insurance for any material coverage for which it had
applied or had any policy of insurance terminated (other than at its request).

 

Section 4.21 Related Documents

 

(a) The execution, delivery and performance by each JD Entity of the Related
Documents to which it is a party and the consummation of the transactions
contemplated thereby by such JD Entity:

 

(i) are within such JD Entity’s respective corporate, limited liability company,
partnership or other powers;

 

(ii) at the Effective Date, were or have been duly authorized by all necessary
corporate or other action, including the consent of stockholders where required;

 

(iii) do not and will not (A) contravene or violate any JD Entity’s or any of
its Subsidiaries’ respective Constituent Documents, (B) violate any other
Requirement of Law applicable to any JD Entity, or any order or decree of any
Governmental Authority or arbitrator, (C) conflict with or result in the breach
of, constitute a default under, or result in or permit the termination or
acceleration of, any material Contractual Obligation of any JD Entity or any of
its Subsidiaries, except for those that, in the aggregate over all such
conflicts, defaults, breaches, terminations or accelerations, would not have a
Material Adverse Effect or (D) result in the creation or imposition of any Lien
upon any of the property of any JD Entity or any of its Subsidiaries; and



--------------------------------------------------------------------------------

(iv) do not require the consent of, authorization by, approval of, notice to, or
filing or registration with, any Governmental Authority, or any other Person,
other than those that (A) will have been obtained at the Effective Date, each of
which will be in full force and effect on the Effective Date, none of which will
on the Effective Date impose materially adverse conditions upon the exercise of
control by Holdings over each JD Entity or by each JD Entity over any of its
Subsidiaries, (B) if not obtained, would not have a Material Adverse Effect (in
the aggregate over all such consents, authorizations, approvals, notices and
filings) and (D) are required to be made or obtained after the Effective Date.

 

(b) Each of the Related Documents has been duly executed and delivered by each
JD Entity party thereto and is the legal, valid and binding obligation of each
JD Entity party thereto, enforceable against such JD Entity in accordance with
its terms.

 

(c) None of the Related Documents has been amended or modified in any respect
and no provision therein has been waived, except in each case to the extent
permitted by Section 8.11 (Modification of Related Documents) or Section 8.12
(Payment of Debt; Modification of Debt Agreements), as the case may be, and each
of the representations and warranties therein are true and correct in all
material respects and no default or event that, with the giving of notice or
lapse of time or both would be a default has occurred thereunder.

 

(d) The Obligations constitute “Designated Senior Debt” and “Senior Debt”, in
each case as defined in the Senior Subordinated Debt Documents.

 

Section 4.22 Deposit Accounts; Securities Accounts. The only Deposit Accounts or
Securities Accounts maintained by any Material Loan Party on the Effective Date
are those listed on Schedule 4.22 (Deposit Accounts; Securities Accounts), which
sets forth such information separately for each Material Loan Party.

 

ARTICLE V

 

FINANCIAL COVENANTS

 

Each of the Borrower and Holdings agrees with the Lenders and the Administrative
Agent to each of the following as long as any Obligation or any Revolving Credit
Commitment remains outstanding and, in each case, unless the Requisite Lenders
otherwise consent in writing:

 

Section 5.1 Maximum Leverage Ratio

 

The Borrower shall maintain a Leverage Ratio, as determined as of the last day
of each Financial Covenant Period set forth below, for the Financial Covenant
Period ending on such day of not more than the maximum ratio set forth below
opposite such Financial Covenant Period:



--------------------------------------------------------------------------------

FINANCIAL COVENANT PERIOD

ENDING NEAREST TO

--------------------------------------------------------------------------------

 

MAXIMUM LEVERAGE

RATIO

--------------------------------------------------------------------------------

December 31, 2005

 

5.00 to 1

March 31, 2006

 

5.00 to 1

June 30, 2006

 

5.00 to 1

September 30, 2006

 

5.00 to 1

December 31, 2006

 

5.00 to 1

March 31, 2007

 

5.00 to 1

June 30, 2007

 

5.00 to 1

September 30, 2007

 

4.75 to 1

December 31, 2007

 

4.75 to 1

March 31, 2008

 

4.75 to 1

June 30, 2008

 

4.75 to 1

September 30, 2008

 

4.25 to 1

December 31, 2008

 

4.25 to 1

March 31, 2009

 

4.25 to 1

June 30, 2009

 

4.25 to 1

September 30, 2009

 

3.75 to 1

December 31, 2009

 

3.75 to 1

March 31, 2010

 

3.75 to 1

June 30, 2010

 

3.75 to 1

September 30, 2010 and thereafter

 

3.50 to 1

 

Section 5.2 Minimum Interest Coverage Ratio

 

The Borrower shall maintain an Interest Coverage Ratio, as determined as of the
last day of each Financial Covenant Period, for the Financial Covenant Period
ending on such day, of at least the minimum ratio set forth below opposite such
Financial Covenant Period:

 

FINANCIAL COVENANT PERIOD

ENDING NEAREST TO

--------------------------------------------------------------------------------

  

MINIMUM INTEREST

COVERAGE RATIO

--------------------------------------------------------------------------------

December 31, 2005

  

2.00 to 1

March 31, 2006

  

2.00 to 1

June 30, 2006

  

2.00 to 1

September 30, 2006

  

2.00 to 1

December 31, 2006

  

2.00 to 1

March 31, 2007

  

2.00 to 1

June 30, 2007

  

2.00 to 1

September 30, 2007

  

2.25 to 1

December 31, 2007

  

2.25 to 1

March 31, 2008

  

2.25 to 1

June 30, 2008

  

2.25 to 1

September 30, 2008

  

2.50 to 1

December 31, 2008

  

2.50 to 1

March 31, 2009

  

2.50 to 1

June 30, 2009

  

2.50 to 1

September 30, 2009

  

2.75 to 1

December 31, 2009

  

2.75 to 1

March 31, 2010

  

2.75 to 1

June 30, 2010

  

2.75 to 1

September 30, 2010 and thereafter

  

3.00 to 1



--------------------------------------------------------------------------------

Section 5.3 Capital Expenditures

 

The Borrower shall not permit the Dollar Equivalent of all Capital Expenditures
to be made or incurred by any JD Entity during any Fiscal Year to exceed
$150,000,000 (or from and after the Fiscal Year following the completion of the
Polymer Sale, $130,000,000) in the aggregate; provided, however, that to the
extent that actual Capital Expenditures for any such Fiscal Year shall be less
than the maximum amount set forth above for such Fiscal Year (without giving
effect to the carryover permitted by this proviso), the difference between said
stated maximum amount and such actual Capital Expenditures shall, in addition,
be available for Capital Expenditures in the next succeeding Fiscal Year;
provided further, however, that no portion of the such amount carried over from
the previous Fiscal Year shall be allocated to Capital Expenditures in the next
Fiscal Year until the amount allocated to the current Fiscal Year is exhausted.

 

Section 5.4 Restructuring Charges

 

The Borrower shall not permit Restructuring Charges to be paid in cash by any JD
Entity (i) arising in connection with the Restructuring Program at any time from
the Effective Date through the end of Fiscal Year 2009 to exceed $355,000,000 in
the aggregate and (ii) arising in connection with Permitted Divestitures (other
than Permitted Additional Cash Restructuring Charges) at any time from the
Effective Date through the end of Fiscal Year 2008 to exceed $45,000,000 in the
aggregate.

 

ARTICLE VI

 

REPORTING COVENANTS

 

The Borrower and Holdings agrees with the Lenders and the Administrative Agent
to each of the following, as long as any Obligation or any Revolving Credit
Commitment remains outstanding and, in each case, unless the Requisite Lenders
otherwise consent in writing:

 

Section 6.1 Financial Statements. The Borrower shall furnish to the
Administrative Agent, on behalf of the Lenders, one paper copy for each Lender
upon request by such Lender and one electronic copy of each of the following:

 

(a) Quarterly Reports. Within 45 days after the end of each of the first three
Fiscal Quarters of each Fiscal Year, financial information regarding the
Borrower and its Subsidiaries consisting of consolidated unaudited balance
sheets as of the close of such quarter and the related statements of income and
cash flow for such quarter and that portion of the Fiscal Year ending as of the
close of such quarter, setting forth in comparative form the figures for the
corresponding period in the prior year and the figures contained in the latest
budget provided pursuant to Section 6.1(d) (Financial Statements) for the
current Fiscal Year, in each case certified by a Responsible Officer of the
Borrower as fairly presenting the consolidated financial position of the
Borrower and its Subsidiaries as at the dates indicated and the results of their
operations and cash flow for the periods indicated in accordance with GAAP
(subject to the absence of footnote disclosure and normal year-end audit
adjustments).

 

(b) Annual Reports. Within 90 days after the end of each Fiscal Year, financial
information regarding the Borrower and its Subsidiaries consisting of
consolidated



--------------------------------------------------------------------------------

balance sheets of the Borrower and its Subsidiaries as of the end of such year
and related statements of income and cash flows of the Borrower and its
Subsidiaries for such Fiscal Year, all prepared in conformity with GAAP and
certified, in the case of such consolidated financial statements, without
qualification as to the scope of the audit or as to the Borrower and its
Subsidiaries being a going concern by the Borrower’s Accountants or any other
material qualification or exception (other than any standard qualification or
exception made by the Borrower’s Accountants that is not specifically related to
the Borrower and/or its Subsidiaries), together with the report of such
accounting firm stating that (i) such financial statements fairly present the
consolidated financial position of the Borrower and its Subsidiaries as at the
dates indicated and the results of their operations and cash flow for the
periods indicated in conformity with GAAP applied on a basis consistent with
prior years (except for material changes with which the Borrower’s Accountants
shall concur and that shall have been disclosed in the notes to the financial
statements) and (ii) the examination by the Borrower’s Accountants in connection
with such consolidated financial statements has been made in accordance with
GAAP, and accompanied by a certificate stating that in the course of the regular
audit of the business of the Borrower and its Subsidiaries such accounting firm
has obtained no knowledge that a Default or Event of Default has occurred and is
continuing, or, if in the opinion of such accounting firm, a Default or Event of
Default has occurred and is continuing, a statement as to the nature thereof.

 

(c) Compliance Certificate. Together with each delivery of any financial
statement pursuant to clause (a) or (b) above, a certificate of a Responsible
Officer of the Borrower (each, a “Compliance Certificate”) (i) showing in
reasonable detail the calculations used in determining the Leverage Ratio (for
purposes of determining the Applicable Margin and the Applicable Unused
Commitment Fee Rate) and demonstrating compliance with Section 5.4
(Restructuring Charges) and each of the financial covenants contained in Article
V (Financial Covenants) that is tested on a quarterly basis, (ii) showing in
reasonable detail (x) the aggregate EBITDA of the Material Loan Parties for the
most recently completed Financial Covenant Period as a percentage of the
aggregate EBITDA of the Borrower and all of its Subsidiaries, taken as a whole,
for such period, (y) the aggregate value of the total assets owned by the
Material Loan Parties, as of the end the most recently completed Financial
Covenant Period as a percentage of the Consolidated Total Assets of the Borrower
and its Subsidiaries, taken as a whole and (z) the name of each Subsidiary that
first qualified as a Material Loan Party during such Financial Covenant Period;
(iii) certifying that the Dollar Equivalent of the aggregate outstanding
principal amount of all Working Capital Lines did not exceed $150,000,000 during
such period, (iv) in connection with each delivery of a financial statement
pursuant to clause (b) above, showing in reasonable detail the calculations used
in determining Excess Cash Flow for the most recently completed Fiscal Year, and
(v) stating that no Default or Event of Default has occurred and is continuing
or, if a Default or an Event of Default has occurred and is continuing, stating
the nature thereof and the action which the Borrower proposes to take with
respect thereto.

 

(d) Budget. Not later than 45 days after the end of each Fiscal Year, and
containing substantially the types of financial information contained in the
Projections, (i) the annual budget of the Borrower and its Subsidiaries on a
consolidated basis for the next succeeding Fiscal Year approved by the Board of
Directors of the Borrower, (ii) forecasts prepared by management of the Borrower
for each Fiscal Quarter in the next succeeding Fiscal Year, and (iii) forecasts
prepared by management of the Borrower for each of the succeeding Fiscal Years
through the Fiscal Year in which the Tranche B Maturity Date is scheduled to
occur, including, in each instance described in clauses (ii) and (iii) above,
(x) a projected year-end consolidated balance sheet and income statement and
statement of cash flows and (y) a statement of all of the material assumptions
on which such forecasts are based.



--------------------------------------------------------------------------------

(e) Management Letters, Etc. Within five Business Days after approval by the
Borrower’s audit committee, copies of each company management letter, exception
report or similar letter or report received by the Borrower’s audit committee
from any independent certified public accountants (including the Borrower’s
Accountants).

 

(f) Together with each delivery of any financial statement pursuant to
clause (a) or clause (c) above, a summary of the outstanding balance of all
Intercompany Term Loans as of the last day of the Fiscal Quarter or Fiscal Year,
as the case may be, covered by such financial statement, certified by a
Responsible Officer of the Borrower.

 

(g) Reconciliation Statements. If, after the occurrence of any change in the
accounting principles used in the preparation of its Financial Statements, such
change is adopted by the Borrower pursuant to Section 1.3 (Accounting Terms and
Principles), until such time as the parties hereto agree to amend the provisions
hereof as provided for by Section 1.3 (Accounting Terms and Principles), the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements reconciling the financial statements prepared by the Borrower in
accordance with such revised accounting principles and the financial statements
which would have been prepared by the Borrower had such accounting change not
occurred.

 

Section 6.2 Default Notices. As soon as practicable, and in any event within
five Business Days after a Responsible Officer of any JD Entity has actual
knowledge of the existence of any Default, Event of Default or other event
having had a Material Adverse Effect or could reasonably be expected to result
in a Material Adverse Change, the Borrower shall give the Administrative Agent
notice specifying the nature of such Default or Event of Default or other event,
including the anticipated effect thereof, which notice, if given by telephone,
shall be promptly confirmed in writing on the next Business Day.

 

Section 6.3 Litigation. Promptly after the commencement thereof, the Borrower
shall give the Administrative Agent written notice of the commencement of all
actions, suits and proceedings before any domestic or foreign Governmental
Authority or arbitrator, affecting any JD Entity that (i) seeks injunctive or
similar relief or (ii) in the reasonable judgment of the Borrower, exposes the
JD Entities to liability, in each case, such that, if adversely determined,
could reasonably be expected to result in a Material Adverse Effect.

 

Section 6.4 SEC Filings; Press Releases. Promptly after the sending or filing
thereof, the Borrower shall send the Administrative Agent copies of (a) all
reports that Holdings or the Borrower sends to its respective security holders
(other than members of the Johnson Family Group or members of the Unilever Group
solely in their capacity as a holder of Stock of Holdings or a member of the
board of director of Holdings) generally, (b) all reports and registration
statements that Holdings, the Borrower or any of its respective Subsidiaries
files with the Securities and Exchange Commission or any national or foreign
securities exchange or the National Association of Securities Dealers, Inc.,
(c) all press releases and (d) all other statements concerning material changes
or developments in the business of such Material Loan Party made available by
Holdings or any of its Subsidiaries to the public.

 

Section 6.5 Labor Relations. Promptly after becoming aware of the same, the
Borrower shall give the Administrative Agent written notice of any material
labor dispute to which any JD Entity is a party, including any strikes, lockouts
or other disputes relating to any of such Person’s plants and other facilities.



--------------------------------------------------------------------------------

Section 6.6 ERISA Matters. The Borrower shall furnish the Administrative Agent
(with sufficient copies for each of the Lenders) each of the following:

 

(a) promptly and in any event within 30 days after any JD Entity or any ERISA
Affiliate knows or has reason to know that any ERISA Event has occurred other
than those that, in the aggregate over all ERISA Events would not result in a
liability in excess of $5,000,000, written notice describing such event;

 

(b) promptly and in any event within 30 days after any JD Entity or any ERISA
Affiliate knows or has reason to know that a request for a minimum funding
waiver under Section 412 of the Code has been filed with respect to any Title IV
Plan or Multiemployer Plan, a written statement of a Responsible Officer of the
Borrower describing such waiver request and the action, if any, Holdings, the
Borrower, its Subsidiaries and ERISA Affiliates propose to take with respect
thereto and a copy of any notice filed with the PBGC or the IRS pertaining
thereto; and

 

(c) concurrently on the date on which any JD Entity or any ERISA Affiliate files
a notice of intent to terminate any Title IV Plan, if such termination would
require material additional contributions in order to be considered a standard
termination within the meaning of Section 4041(b) of ERISA, a copy of each
notice.

 

Section 6.7 Environmental Matters. The Borrower shall provide to the
Administrative Agent promptly and in any event within 10 days of any JD Entity
learning of any of the following which could result in Environmental Liabilities
and Costs, the Dollar Equivalent of which exceeds $5,000,000 individually or
$25,000,000 in the aggregate in any one Fiscal Year or that would require
disclosure under the Securities Act or any applicable Requirement of Law issued
by the Securities and Exchange Commission, written notice of each of the
following:

 

(a) that any JD Entity is or may be liable to any Person as a result of a
Release or threatened Release that could reasonably be expected to subject such
JD Entity to Environmental Liabilities and Costs, the Dollar Equivalent of which
exceeds $5,000,000, or more;

 

(b) the receipt by any JD Entity of notification that any Owned Property and
located within the United States is or is reasonably likely to be subject to any
Environmental Lien;

 

(c) the receipt by any JD Entity of any notice of violation of or potential
liability under, or knowledge by such JD Entity that there exists a condition
that could reasonably be expected to result in a violation of or liability
under, any Environmental Law, except for violations and liabilities the
consequence of which, in the aggregate over all such violations and liabilities,
would not be reasonably likely to subject the JD Entities collectively to
Environmental Liabilities and Costs, the Dollar Equivalent of which exceeds
$5,000,000 or more;

 

(d) the commencement of any judicial or administrative proceeding or
investigation alleging a violation of or liability under any Environmental Law,
that, in the aggregate over all such proceedings and investigations, if
adversely determined, would have a reasonable likelihood of subjecting the JD
Entities collectively to Environmental Liabilities and Costs, the Dollar
Equivalent of which exceeds $5,000,000 or more;



--------------------------------------------------------------------------------

(e) any proposed acquisition of stock, assets or real estate, any proposed
leasing of property or any other action by any JD Entity other than those the
consequences of which, in the aggregate over all such acquisitions, leasings and
actions, have reasonable likelihood of subjecting the JD Entities to
Environmental Liabilities and Costs, the Dollar Equivalent of which exceeds
$5,000,000 or more;

 

(f) any proposed action by any JD Entity or the enactment or promulgation of any
change in Environmental Laws that, in the aggregate over all such actions or
changes, have a reasonable likelihood of requiring any JD Entity to obtain
additional environmental, health or safety Permits or make additional capital
improvements to obtain compliance with Environmental Laws; and

 

(g) upon written request by any Lender through the Administrative Agent, a
report providing an update of the status of any environmental, health or safety
compliance, hazard or liability issue identified in any notice or report
delivered pursuant to this Agreement.

 

Section 6.8 Other Information. Holdings and the Borrower shall provide the
Administrative Agent or any Lender with such other information respecting the
business, properties, condition, financial or otherwise, or operations of
Holdings or any of its Subsidiaries as the Administrative Agent or any Lender
through the Administrative Agent may from time to time reasonably request.

 

ARTICLE VII

 

AFFIRMATIVE COVENANTS

 

Each of the Borrower and Holdings agrees with the Lenders and the Administrative
Agent to each of the following, as long as any Obligation or any Revolving
Credit Commitment remains outstanding and, in each case, unless the Requisite
Lenders otherwise consent in writing:

 

Section 7.1 Preservation of Corporate Existence, Etc. Holdings and the Borrower
shall, and shall cause each of its Subsidiaries to, preserve and maintain its
legal existence, rights (charter and statutory) and franchises, except as
permitted by Sections 8.3 (Investments), 8.4 (Sale of Assets) and 8.6
(Restrictions on Fundamental Changes; Permitted Acquisitions); provided,
however, that this Section 7.1 shall not apply to any Inactive Subsidiary.

 

Section 7.2 Compliance with Laws, Etc. Holdings and the Borrower shall, and
shall cause each of its respective Subsidiaries to, comply with all applicable
Requirements of Law, Contractual Obligations and Permits, except where the
failure so to comply would not, in the aggregate over all such failures, have a
Material Adverse Effect.

 

Section 7.3 Conduct of Business. Holdings and the Borrower shall, and shall
cause each of its respective Subsidiaries to, (a) conduct its business in the
ordinary course and (b) use its reasonable efforts, in the ordinary course and
consistent with past practice, to preserve its business and the goodwill and
business of the customers, advertisers, suppliers and others having business
relations with the Borrower or any of its respective Subsidiaries, except in
each case where the failure to comply with the covenants in each of clauses (a)
and (b) above would not, in the aggregate over all such failures, have a
Material Adverse Effect.



--------------------------------------------------------------------------------

Section 7.4 Payment of Taxes, Etc. Holdings and the Borrower shall, and shall
cause each of its respective Subsidiaries to, pay and discharge before the same
shall become delinquent, all lawful governmental claims, taxes, assessments,
charges and levies, except where contested in good faith, by proper proceedings
and adequate reserves therefor have been established on the books of Holdings,
the Borrower or the appropriate Subsidiary in conformity with GAAP.

 

Section 7.5 Maintenance of Insurance. Holdings and the Borrower shall
(a) maintain for, or cause to be maintained by, each of its respective
Subsidiaries insurance with responsible and reputable insurance companies or
associations in such amounts and covering such risks as is usually carried by
companies engaged in similar businesses and owning similar properties in the
same general areas in which the Borrower or such Subsidiary operates, and with
respect to the Loan Parties, such other insurance as may be reasonably requested
by the Requisite Lenders, and, in any event, all insurance required by any
Collateral Documents and the Intercompany Collateral Documents and (b) cause all
such insurance to name the Administrative Agent on behalf of the Secured Parties
as additional insured or loss payee, as appropriate, and to provide that no
cancellation, material addition in amount or material change in coverage shall
be effective until after 30 days’ written notice thereof to the Administrative
Agent.

 

Section 7.6 Access. Holdings and the Borrower shall from time to time, permit
the Administrative Agent and the Lenders, or any agents or representatives
thereof, within two Business Days after written notification of the same (except
that during the continuance of an Event of Default, no such notice shall be
required) during normal business hours to (a) examine and make copies of and
abstracts from the records and books of account of Holdings, the Borrower and
each of their respective Subsidiaries, (b) other than following the occurrence
of Event of Default that is continuing, not more than twice in any Fiscal Year
visit the properties of Holdings, the Borrower and such Subsidiaries,
(c) discuss the affairs, finances and accounts of Holdings, the Borrower and
each of their respective Subsidiaries with any of their respective officers or
directors and (d) communicate directly with any certified public accountants
(including the Borrower’s Accountants). Holdings, the Borrower and each of their
respective Subsidiaries shall authorize its certified public accountants
(including the Borrower’s Accountants) to disclose to the Administrative Agent
or any Lender any and all financial statements and other information of any
kind, as the Administrative Agent or any Lender reasonably requests from
Holdings, the Borrower or any of such Subsidiaries and that such accountants may
have with respect to the business, financial condition, results of operations or
other affairs of Holdings, the Borrower or any of such Subsidiaries.

 

Section 7.7 Keeping of Books. Holdings and the Borrower shall, and shall cause
each of their respective Subsidiaries to keep, proper books of record and
account, in which full and correct entries shall be made in conformity with GAAP
or, in the case of a Foreign Subsidiary, such other applicable generally
accepted accounting principles of all financial transactions and the assets and
business of Holdings, the Borrower and each such Subsidiary.

 

Section 7.8 Maintenance of Properties, Etc. Holdings and the Borrower shall, and
shall cause each of their respective Subsidiaries to, maintain and preserve
(a) in good working order and condition all of its properties necessary in the
conduct of its business, (b) all rights, permits, licenses, approvals and
privileges (including all material Permits) necessary in the conduct of its
business and (c) all registered patents, trademarks, trade names, copyrights and
service marks with respect to its business, except where failure to so maintain
and preserve the items set forth in clauses (a), (b) and (c) above would not, in
the aggregate over all such failures, have a Material Adverse Effect.



--------------------------------------------------------------------------------

Section 7.9 Application of Proceeds. The Borrower shall use the entire amount of
the proceeds of the Loans as provided in Section 4.16 (Use of Proceeds);
provided that pending such application, proceeds of the Tranche B Term Loans and
the Delayed Draw Term Loans shall be held in any combination of Concentration
Accounts, Deposit Accounts or Material Securities Accounts, each subject to a
first priority perfected security interest in favor of the Administrative Agent
for the benefit of the Secured Parties.

 

Section 7.10 Environmental. Holdings and the Borrower shall, and shall cause
each of their respective Subsidiaries to, comply in all material respects with
Environmental Laws and, without limiting the foregoing, the Borrower or any
Subsidiary of the Borrower shall, at its own cost and expense, upon receipt of
any notification or otherwise obtaining knowledge of any Release (a) conduct or
pay for consultants to conduct, tests or assessments of environmental conditions
at such operations or properties, including the investigation and testing of
subsurface conditions, if appropriate (subject to requirements under applicable
leases to obtain the consent of any lessor thereunder) and (b) take such
Remedial Action and undertake such investigation or other action as required by
Environmental Laws or as any Governmental Authority requires or as is
appropriate and consistent with good business practice to address the Release or
event and otherwise ensure compliance with Environmental Laws.

 

Section 7.11 Additional Collateral and Guaranties. To the extent not delivered
to the Administrative Agent on or before the Effective Date, each of Holdings
and the Borrower agrees to, and to cause each of their respective Subsidiaries
to, promptly do each of the following:

 

(a) subject to any limitations imposed by any Requirement of Law, execute and
deliver to the Administrative Agent such amendments to the Collateral Documents
as the Administrative Agent deems necessary or reasonably advisable in order to
grant to the Administrative Agent, for the benefit of the Secured Parties, a
perfected first priority security interest in the assets, Stock and Stock
Equivalents and other debt Securities of any Material Subsidiary that are owned
by Holdings or any of its Subsidiaries and requested to be pledged by the
Administrative Agent; provided, however, that in any event such pledge shall be
limited to the extent necessary to avoid materially adverse tax consequences to
the Borrower and its Subsidiaries taken as a whole; provided further, however,
notwithstanding the foregoing, no more than 65% of the capital stock of each
first tier Foreign Subsidiary of the Borrower shall be pledged to secure the
Obligations of the Borrower;

 

(b) deliver to the Administrative Agent the certificates (if any) representing
such Stock and Stock Equivalents and other debt Securities, together with (i) in
the case of such certificated Stock and Stock Equivalents, undated stock powers
endorsed in blank and (ii) in the case of such certificated debt Securities,
endorsed in blank, in each case executed and delivered by a Responsible Officer
of Holdings, the Borrower or such Subsidiary, as the case may be;

 

(c) subject to any limitations imposed by any Requirement of Law and only to the
extent that the Borrower and its Subsidiaries (taken as a whole) shall not
suffer any material adverse tax consequences as a result thereof, in the case of
any new Material Subsidiary, cause such new Material Subsidiary (i) to become a
party to a Guaranty and the applicable Collateral Documents and (ii) to take
such actions necessary or advisable to grant to the Administrative Agent for the
benefit of the Secured Parties a perfected security interest in the Collateral
described in the Collateral Documents with respect to such new Material
Subsidiary, including the filing of UCC financing statements (or the applicable
equivalent) in such jurisdictions as may be required by the Collateral Documents
or by any Requirement of Law or as may be reasonably requested by the
Administrative Agent;



--------------------------------------------------------------------------------

(d) in the case of any such Material Subsidiary to which clause (c) above is not
applicable, cause such new Material Subsidiary (i) to become a party to an
Intercompany Guaranty and the applicable Intercompany Collateral Documents and
(ii) to take such actions necessary or advisable to grant to an Intercompany
Lender a perfected security interest in such Intercompany Collateral Documents
with respect to such new Material Subsidiary, which security interest shall be
assigned to the Administrative Agent for the benefit of the Secured Parties,
including taking such additional actions in such jurisdictions as may be
required by such Intercompany Collateral Documents or by any Requirement of Law
or as may be reasonably requested by the Administrative Agent;

 

(e) subject to any limitations imposed by any Requirement of Law and only to the
extent that the Borrower and its Subsidiaries (taken as a whole) shall not
suffer any material adverse tax consequences as a result thereof, if at any time
the (i) aggregate EBITDA of the Material Loan Parties for the most recently
completed Financial Covenant Period for which Financial Statements have been
delivered pursuant to Section 6.1 (Financial Statements) is less than 80% of the
aggregate EBITDA of the Borrower and all of its Subsidiaries, taken as a whole,
for such period or (ii) the aggregate value of the total assets owned by the
Material Loan Parties, as of the end the most recently completed Financial
Covenant Period for which Financial Statements have been delivered pursuant to
Section 6.1 (Financial Statements) is less than 80% of the Consolidated Total
Assets of the Borrower and its Subsidiaries, taken as a whole; then the Borrower
shall take such actions necessary or advisable to grant to the Administrative
Agent for the benefit of the Secured Parties a perfected security interest in
additional assets of such other JD Entities (other than any Securitization
Assets) to the extent necessary, such that, after giving effect to such grants,
the tests set forth in clauses (i)and (ii) above require no further action by
the Borrower, including the filing of UCC financing statements (or the
applicable equivalent perfection documents) in such jurisdictions as may be
required by the applicable Collateral Documents or by any Requirement of Law or
such other actions as may be reasonably requested by the Administrative Agent;

 

(f) subject to any limitations imposed by any Requirement of Law and only to the
extent that the Borrower and its Subsidiaries (taken as a whole) shall not
suffer any material adverse tax consequences as a result thereof, if, solely due
to currency fluctuations (and not to any repayment of principal owing under any
Intercompany Note), at any time the aggregate Dollar Equivalent of all amounts
of principal outstanding under the Intercompany Notes is less than 85% of the
Dollar Equivalent of all amounts of principal outstanding under the Intercompany
Notes on the Effective Date, then the Borrower shall take such actions necessary
or advisable to (i) make such amendments to the terms of the Intercompany Loans,
including amending the currency of, or the Dollar Equivalent value of, the
obligations owing thereunder, as may be reasonably requested by the
Administrative Agent and (ii) grant to the Administrative Agent for the benefit
of the Secured Parties a perfected security interest in additional assets of
such other JD Entities (other than any Securitization Assets) as may be
reasonably requested by the Administrative Agent, including the filing of UCC
financing statements (or the applicable equivalent perfection documents) in such
jurisdictions as may be required by the applicable Collateral Documents or by
any Requirement of Law or as may be reasonably requested by the Administrative
Agent;

 

(g) if reasonably requested by the Administrative Agent, deliver to the
Administrative Agent legal opinions relating to the matters described above,
which opinions shall be in form and substance reasonably satisfactory to the
Administrative Agent.



--------------------------------------------------------------------------------

Section 7.12 Real Property

 

(a) The Borrower shall, and shall cause each of its respective Subsidiaries to,
(i) comply in all material respects with all of their respective obligations
under all of their respective Material Leases now or hereafter held respectively
by them, (ii) not modify, amend, cancel, extend or otherwise change in any
manner any term, covenant or condition of any such Material Lease except for
such modifications which do not have a reasonable likelihood of materially and
adversely affecting (x) the ability of any Loan Party to perform its obligations
under the Loan Documents to which it is party, or (y) the interests of the
Lenders under the Loan Documents, (iii) not assign or sublet any other Material
Lease if such assignment or sublet would have a Material Adverse Effect and
(iv) provide the Administrative Agent with a copy of each notice of default
under any Material Lease received by any JD Entity promptly after receipt
thereof and deliver to the Administrative Agent a copy of each notice of default
sent by any JD Entity under any Material Lease concurrently with its delivery of
such notice under such Lease.

 

(b) If, at any time, any Material Loan Party acquires a fee interest in any
Material Real Property;

 

(i) at least 20 days prior to the closing of such acquisition, the Borrower
shall provide the Administrative Agent written notice thereof;

 

(ii) the Borrower shall cause the applicable Material Loan Party to promptly
execute, deliver and record a first priority Mortgage in favor of the
Administrative Agent on behalf and for the ratable benefit of the Secured
Parties covering such Material Real Property (subordinate only to such Liens as
are permitted hereunder), in form and substance reasonably satisfactory to the
Administrative Agent, and provide the Administrative Agent with a Mortgagee’s
Title Insurance Policy (or the equivalent with respect to property located
outside the United States) covering such Material Real Property in an amount
equal to the purchase price of such Material Real Property, a current ALTA
survey (or, with respect to Material Real Property located outside the United
States of America, the equivalent customary comfort provided to secured
creditors pursuant to local practice) thereof, if available, local counsel
opinions with respect thereto and such other agreements, documents and
instruments as the Administrative Agent deems necessary or reasonably advisable,
the same to be in form and substance satisfactory to the Administrative Agent
and to be subject only to (x) Liens permitted under Section 8.2 (Liens, Etc.)
and (y) such other Liens as the Administrative Agent may reasonably approve; and

 

(iii) upon written request of the Administrative Agent, the Borrower shall, and
shall cause such Material Loan Party to provide Phase I environmental reports
showing no condition that could give rise to material Environmental Costs and
Liabilities.

 

Section 7.13 Financial Assistance. Holdings and the Borrower shall require that
each of their respective Subsidiaries comply in any and all respects with
sections 151 to 158 (inclusive) of the United Kingdom Companies Act 1985 or any
similar enactments or financial assistance laws in any other applicable
jurisdiction, including in relation to the Loan Documents and the payments due
thereunder.

 

Section 7.14 Claims Pari Passu. Holdings and the Borrower shall, and shall cause
each of their respective Subsidiaries to, ensure that their respective Secured
Obligations under the Loan Documents rank and will rank at all times at least
pari passu in right and priority of payment with all their respective present
and future unsecured and unsubordinated Indebtedness (actual or contingent)
except Indebtedness preferred solely by operation of law.



--------------------------------------------------------------------------------

Section 7.15 Deposit Accounts; Securities Accounts. In the event (i) any
Material Loan Party or any bank at which a Concentration Account is open or any
financial institution at which a Material Securities Account (“Collateral
Account Institution”) shall, after the Effective Date, terminate an agreement
with respect to the maintenance of a Concentration Account or any Material
Securities Account for any reason, (ii) the Administrative Agent shall demand
such termination as a result of the failure of a Collateral Account Institution
to comply with the terms of the applicable Collateral Document, or (iii) the
Administrative Agent determines in its sole discretion that the financial
condition of the Collateral Account Institution has materially deteriorated, the
Borrower shall cause the applicable Material Loan Party to notify all of its
obligors that were making payments to such terminated Concentration Account or
any Material Securities Account, as the case may be, to make all future payments
to another Concentration Account or Material Securities Account, as the case may
be, in each case subject to a first priority security interest in favor of the
Administrative Agent for the benefit of the Secured Parties (subject only to
Liens permitted under Section 8.2 (Liens, Etc.)).

 

Section 7.16 Post Closing Matters. The Borrower shall, and shall cause each of
its Subsidiaries to, satisfy the requirements set forth on Schedule 7.16 on or
before the date set forth opposite such requirement or such later date as
consented to by the Administrative Agent.

 

ARTICLE VIII

 

NEGATIVE COVENANTS

 

Each of the Borrower and Holdings agrees with the Lenders and the Administrative
Agent to each of the following, as long as any Obligation or any Revolving
Credit Commitment remains outstanding and, in each case, unless the Requisite
Lenders otherwise consent in writing:

 

Section 8.1 Indebtedness. Neither Holdings nor the Borrower shall, or shall
permit any of their respective Subsidiaries to, directly or indirectly create,
incur, assume or otherwise become or remain directly or indirectly liable with
respect to any Indebtedness except for the following:

 

(a) the Secured Obligations (but in the case of Secured Obligations (i) under
Working Capital Lines, up to an aggregate outstanding principal amount, the
Dollar Equivalent of which shall not exceed $150,000,000 at any time and
(ii) under Interest Rate Contracts, to the extent permitted pursuant to clause
(m) below);

 

(b) the Senior Subordinated Notes;

 

(c) Indebtedness of Holdings under the Seller Notes;

 

(d) Indebtedness (other than Indebtedness permitted by clauses (a) through
(c) above) existing on the Effective Date and disclosed on Schedule 8.1
(Existing Indebtedness);

 

(e) Guaranty Obligations incurred by (i) a JD Entity in respect of Indebtedness
of a Material Loan Party that is permitted by this Section 8.1, (ii) a Material
Loan Party in respect of Indebtedness of a JD Entity that is not a Material Loan
Party up to a maximum



--------------------------------------------------------------------------------

aggregate principal amount, the Dollar Equivalent of which does not exceed
$100,000,000 at any time, (iii) a JD Entity that is not a Material Loan Party in
respect of Indebtedness of another JD Entity that is permitted by this
Section 8.1 and (iv) a JD Entity in respect of Indebtedness of any Person (other
than a JD Entity) up to a maximum aggregate outstanding principal amount, the
Dollar Equivalent of which shall not exceed $10,000,000 at any time; provided,
however, that at no time shall the Dollar Equivalent of the aggregate amount of
Guaranty Obligations incurred pursuant to clauses (ii) and (iv) above exceed
$100,000,000.

 

(f) Capital Lease Obligations and purchase money Indebtedness incurred by the
Borrower or a Subsidiary of the Borrower to finance the acquisition of fixed
assets; provided, however, that the Capital Expenditure related thereto is
otherwise permitted by Section 5.3 (Capital Expenditures) and that the Dollar
Equivalent of the aggregate outstanding principal amount of all such Capital
Lease Obligations and purchase money Indebtedness (together with any renewal,
extension, refinancing or refunding pursuant to clause (j) below) shall not
exceed $50,000,000 at any time;

 

(g) Indebtedness of any Securitization Subsidiary under any Securitization
Facility (i) that is without recourse to any other JD Entity or the assets of
any other JD Entity (other than pursuant to representations, warranties,
covenants and indemnities customary for such transactions), (ii) the payment of
principal and interest in respect of which is not guaranteed by any other JD
Entity, (iii) in respect of which the governing documentation is in form and
substance reasonably satisfactory to the Administrative Agent, and (iv) that is
on customary terms and conditions; provided, however, that the Dollar Equivalent
of the aggregate outstanding principal amount of the Indebtedness of all JD
Entities under all Securitization Facilities other than Indebtedness under any
Intercompany Note a Securitization Subsidiary delivers to any JD Entity
(together with the outstanding principal amount of all Securitization Facilities
identified in Schedule 8.1 (Existing Indebtedness)) shall not exceed
$200,000,000 at any time;

 

(h) Indebtedness of Foreign Subsidiaries of the Borrower in support of working
capital needs (other than the Working Capital Lines) up to an aggregate
outstanding principal amount, the Dollar Equivalent of which shall not exceed
$100,000,000 at any time;

 

(i) start-up working capital advances consisting of obligations of the Borrower
or any Subsidiary of the Borrower to (i) pay to a member of the Unilever Group
accounts receivable collected by the Borrower or any Subsidiary of the Borrower
under the Sales Agency Agreement, and (ii) repay any additional amounts received
from a member of the Unilever Group to fund the initial operating expenses of
the Borrower or any Subsidiary of the Borrower under the Sales Agency Agreement;

 

(j) Renewals, extensions, refinancings and refundings of Indebtedness permitted
by clause (d), (f) or (g) above or this clause (j); provided, however, that any
such renewal, extension, refinancing or refunding is in an aggregate principal
amount not greater than the principal amount of, and is on terms no less
favorable to the Borrower or such Subsidiary, including as to weighted average
maturity, than the Indebtedness being renewed, extended, refinanced or refunded;

 

(k) Indebtedness of any JD Entity to any other JD Entity to the extent the
Investment in such Indebtedness is permitted under Section 8.3(e) (Investments);

 

(l) Indebtedness of the Borrower or a Subsidiary of the Borrower arising under
any performance or surety bond entered into in the ordinary course of business;



--------------------------------------------------------------------------------

(m) Obligations under Hedging Contracts required by Section 7.14 (Interest Rate
Contracts) of the Existing Credit Agreement or not in violation of Section 8.17
(No Speculative Transactions);

 

(n) Indebtedness incurred under any agreement pursuant to which a Person
provides cash management services or similar financial accommodations to a JD
Entity;

 

(o) Indebtedness of Holdings arising under the Stockholders Agreement with
respect to any obligations of Holdings to purchase, redeem, retire, defease or
otherwise acquire for value any Stock or Stock Equivalents;

 

(p) Indebtedness constituting indemnities and adjustments (including pension
plan adjustments and contingent payments adjustments) under the Stockholders
Agreement, the Acquisition Agreement and any other Ancillary Agreement (as
defined in the Acquisition Agreement); and

 

(q) Indebtedness arising from a Debt Issuance; provided however, that such Debt
Issuance shall (i) be either (A) unsecured or (B) subordinated to the Secured
Obligations, (ii) have a maturity of at least one year greater than the Tranche
B Maturity Date, (iii) not permit mandatory redemptions prior to the Tranche B
Maturity Date and (iv) be on terms satisfactory to the Administrative Agent in
its reasonable discretion.

 

Notwithstanding any other provision in this Section 8.1, no Finance Subsidiary
shall incur any Indebtedness other than Indebtedness owing to the Borrower with
respect to which 100% of proceeds are loaned by such Subsidiary to a Loan Party
pursuant to an Intercompany Note.

 

Section 8.2 Liens, Etc. Neither Holdings nor the Borrower shall, or shall permit
any of their respective Subsidiaries to, create or suffer to exist, any Lien
upon or with respect to any of their respective properties or assets, whether
now owned or hereafter acquired, or assign, or permit any of their respective
Subsidiaries to assign, any right to receive income, except for the following:

 

(a) Liens created pursuant to the Loan Documents or otherwise securing,
directly, or indirectly, the Secured Obligations;

 

(b) Liens existing on the Effective Date and disclosed on Schedule 8.2 (Existing
Liens);

 

(c) Customary Permitted Liens;

 

(d) purchase money Liens granted by the Borrower or any of its Subsidiaries
(including the interest of a lessor under a Capital Lease and Liens to which any
property is subject at the time, on or after the Effective Date, of the
Borrower’s or such Subsidiary’s acquisition thereof) securing Indebtedness
permitted under Section 8.1(e) (Indebtedness) and limited in each case to the
property purchased with the proceeds of such purchase money Indebtedness or
subject to such Capital Lease;

 

(e) any Lien securing the renewal, extension, refinancing or refunding of any
Indebtedness secured by any Lien permitted by clause (b) or (d) above or this
clause (e) without any change in the class or category of assets subject to such
Lien;



--------------------------------------------------------------------------------

(f) Liens granted in connection with Indebtedness permitted under Section 8.1(g)
(Indebtedness) and limited in each case to the Securitization Assets transferred
or assigned pursuant to the related Securitization Facility;

 

(g) Liens on assets of any JD Entity that is not a Material Loan Party securing
Indebtedness incurred by such JD Entity permitted under Section 8.1(h)
(Indebtedness) up to an aggregate outstanding principal amount, the Dollar
Equivalent of which shall not exceed $20,000,000 at any time;

 

(h) Liens in favor of lessors securing operating leases permitted hereunder; and

 

(i) Liens not otherwise permitted by the foregoing clauses of this Section 8.2
securing obligations or other liabilities (other than Indebtedness) of the
Borrower or any of their respective Subsidiaries; provided, however, that the
Dollar Equivalent of the aggregate outstanding amount of all such obligations
and liabilities secured by such Liens shall not exceed $5,000,000 at any time.

 

Section 8.3 Investments. Neither Holdings nor the Borrower shall, or shall
permit any of their respective Subsidiaries to, directly or indirectly make or
maintain any Investment except for the following:

 

(a) (i) Investments existing on the Effective Date (other than intercompany
loans) and disclosed on Schedule 8.3 (Existing Investments) and Subsidiaries
existing on the Effective Date as disclosed on Schedule 4.2 (Ownership of
Subsidiaries) and (ii) Investments by way of capital contributions in Wholly
Owned Subsidiaries (x) disclosed on Schedule 8.3 (Existing Investments),
(y) (A) in any Material Jurisdiction or (B) in any jurisdiction other than a
Material Jurisdiction in an aggregate amount, the Dollar Equivalent of which
shall not exceed $25,000,000 per Fiscal Year and (z) to the extent necessary to
(A) comply with Applicable Law or (B) avoid potential insolvency of such
Subsidiary, provided that no Event of Default shall have occurred and be
continuing at the time such Investment is made or would result therefrom.

 

(b) Investments by the Borrower or any of its Subsidiaries in cash and Cash
Equivalents;

 

(c) Investments by the Borrower or any of its Subsidiaries in accounts, payment
intangibles and chattel paper (each as defined in the UCC), notes receivable and
similar items arising or acquired in the ordinary course of business consistent
with the past practice of the Borrower and its Subsidiaries;

 

(d) Investments received in settlement of amounts due to the Borrower or any
Subsidiary of the Borrower effected in the ordinary course of business;

 

(e) Investments by way of Intercompany Loans existing on the Effective Date and
disclosed on Schedule 8.3(e) (Existing Intercompany Loans), and other
investments by way of Intercompany Loans, in each case, evidenced by an
Intercompany Note made by any Loan Party to any other Loan Party; provided that
(i) with respect to Intercompany Loans that remain outstanding for a period in
excess of 21 days, the Administrative Agent has a perfected security interest in
(A) such Intercompany Note and any related Intercompany Guaranties as may be
requested by the Administrative Agent and (B) assets of the Intercompany Loan
Parties to the extent necessary to maintain compliance by the Borrower with the
provisions of Section 7.11 (Additional Collateral and Guaranties), and (ii) no
Event of Default has occurred and is continuing at the time such Investment is
made or would result therefrom.



--------------------------------------------------------------------------------

(f) Future Investments in non-Wholly Owned Subsidiaries made by way of loans in
an aggregate outstanding principal amount, the Dollar Equivalent of which shall
not exceed $5,000,000 at any time; provided, that in each case such Investment
is evidenced by a promissory note in which the Administrative Agent has a
perfected security interest and no Event of Default has occurred and is
continuing at the time such Investment is made or would result therefrom.

 

(g) Investments made in connection with a Permitted Acquisition;

 

(h) Investments constituting advances with respect to ordinary course
receivables made by the Borrower or any of its Subsidiaries to members of
Unilever Group pursuant to the Sales Agency Agreement;

 

(i) Investments made in connection with the Restructuring Program and the
Permitted Divestitures, the Dollar Equivalent of which shall not exceed the
aggregate amount of non-cash consideration received pursuant to Section 8.4(h)
(Sale of Assets) at any time;

 

(j) the acquisition of 100% of the assets and interests in certain non-separated
foreign entities currently owned by Johnson Consumer shall be permitted in an
aggregate amount, the Dollar Equivalent of which shall not exceed $11,000,000 at
any time; provided that the Borrower complies with the provisions of
Section 7.11 (Additional Collateral and Guaranties) in connection therewith and
that no Event of Default has occurred and is continuing at the time such
Investment is made or would result therefrom;

 

(k) loans or advances made to employees of the Borrower or any of its
Subsidiaries and Guaranty Obligations of the Borrower or any of its Subsidiaries
in respect of obligations of employees of the Borrower or any of its
Subsidiaries, in each case in the ordinary course of business and in an
aggregate amount the Dollar Equivalent of which does not exceed $10,000,000 at
any time, in each case other than any loans or advances to any director or
executive officer (or equivalent thereof) that would be in violation of
Section 402 of the United States Sarbanes-Oxley Act of 2002;

 

(l) Investments constituting Guaranty Obligations permitted by Section 8.1
(Indebtedness) or made solely in connection with a Securitization Facility;

 

(m) Investments in connection with a Permitted Joint Venture; and

 

(n) Investments by the Borrower or any of its Subsidiaries not otherwise
permitted hereby; provided, however, that the Dollar Equivalent of the aggregate
outstanding amount of all such Investments shall not exceed $20,000,000 at any
time.

 

Section 8.4 Sale of Assets. Neither Holdings nor the Borrower shall, or shall
permit any of their respective Subsidiaries to, sell, convey, transfer, lease or
otherwise dispose of, any of their respective assets or any interest therein
(including the sale or factoring at maturity or collection of any accounts) to
any Person, or permit or suffer any other Person to acquire any interest in any
of their respective assets or, in the case of the Borrower or any of its
Subsidiaries, issue or sell any shares of such Subsidiary’s Stock or Stock
Equivalent (any such disposition being an “Asset Sale”), except for the
following:



--------------------------------------------------------------------------------

(a) the sale or disposition by the Borrower or any of its Subsidiaries of
Inventory in the ordinary course of business;

 

(b) the sale or disposition any Borrower or any of its Subsidiaries of equipment
or Inventory that has become obsolete or is replaced in the ordinary course of
business;

 

(c) the lease or sublease of real property by the Borrower or any of its
Subsidiaries not constituting a sale and leaseback;

 

(d) assignments and licenses of intellectual property of the Borrower or any of
its Subsidiaries in the ordinary course of business;

 

(e) any Asset Sale (i) by a Domestic Loan Party to another Domestic Loan Party,
(ii) by a Material Loan Party that is not a Domestic Loan Party to another
Material Loan Party, (iii) by a Material Loan Party to a Loan Party that is not
a Material Loan Party in an aggregate amount the Dollar Equivalent of which
shall not exceed $25,000,000 in any twelve month period, and (iv) by a JD Entity
that is not a Material Loan Party to any other JD Entity;

 

(f) sales of accounts receivable and related assets in connection with the
sales, transfers and other dispositions of Receivables and Related Security to a
Securitization Subsidiary for the fair market value thereof, including cash in
an amount at least equal to 75% of the book value thereof as determined in
accordance with GAAP, it being understood that notes received in exchange for
the transfer of Receivables and Related Security will be deemed cash if the
Securitization Subsidiary or other payor is required to repay those notes as
soon as practicable from available cash collections less amounts required to be
established as reserves pursuant to contractual agreements with entities that
are not Affiliates of the Borrower entered into as part of a Securitization
Facility and all sales, transfers or other dispositions of Securitization Assets
by a Securitization Subsidiary under, and pursuant to, a related Securitization
Facility;

 

(g) any assignment, sale of other disposition of payment intangibles more than
90 days past due made in connection with the collection of such delinquent
payment intangibles;

 

(h) the Permitted Divestitures for Fair Market Value; provided, however, that
(i) net sales (as reported in the Form 10-K to be filed by the Borrower with the
Securities and Exchange Commission for the Fiscal Year ending December 30, 2005)
of such sold, divested or terminated businesses shall not exceed $800,000,000 in
the aggregate during the term of this Agreement and (ii) with respect to any
such sale pursuant to this clause (h), 85% of all consideration received for any
Permitted Divestiture shall be in cash or Cash Equivalents and all Net Cash
Proceeds of such Permitted Divestitures are applied to the Obligations to the
extent required by Section 2.9 (Mandatory Prepayments); and

 

(i) as long as no Default or Event of Default is continuing or would result
therefrom, any other Asset Sale (not otherwise permitted by this Section 8.4
(Sale of Assets)) for Fair Market Value, payable solely in cash upon such sale;
provided, however, that with respect to any such sale pursuant to this
clause (i), (i) the Dollar Equivalent of the aggregate consideration received
for the sale of all assets sold (x) during Fiscal Years 2006 and 2007 shall not
exceed $20,000,000 and (y) each Fiscal Year thereafter shall not exceed
$50,000,000 and (ii) all Net Cash Proceeds of such Asset Sales are applied to
the Obligations to the extent required by Section 2.9 (Mandatory Prepayments).



--------------------------------------------------------------------------------

Section 8.5 Restricted Payments. Holdings shall not, and shall not permit any of
its Subsidiaries to, directly or indirectly, declare, order, pay, make or set
apart any sum for any Restricted Payment except for the following:

 

(a) Restricted Payments by any Subsidiary of the Borrower to the Borrower or any
other Loan Party (other than Holdings);

 

(b) cash dividends on the Stock of the Borrower to Holdings paid and declared in
any Fiscal Year solely for the purpose of funding payments by Holdings as set
forth on Schedule 8.5 (Restricted Payments) subject to the limitations set forth
on such schedule; provided, however, such dividends shall not be permitted
unless no Event of Default or Default shall have occurred and be continuing at
the date of declaration or payment thereof or would result therefrom (on a pro
forma basis after giving effect to the payment thereof); and

 

(i) in the case of cash payments or other distributions made pursuant to
Section 1 on Schedule 8.5 (Restricted Payments), the Borrower shall have, on a
pro forma basis after giving effect to the payment thereof, a Fixed Charge
Coverage Ratio (determined for the Financial Covenant Period in respect of which
such cash payments or other distributions are made) of not less than 1.25 to 1;
and

 

(ii) in the case of cash payments or other distributions made pursuant to
Section 2 on Schedule 8.5 (Restricted Payments), the Borrower shall have, on a
Pro Forma Basis after giving effect to the payment thereof, a Fixed Charge
Coverage Ratio (determined for the Financial Covenant Period in respect of which
such cash payments or other distributions are made) of not less than 1.0 to 1.0;
and

 

(c) any payments permitted to be made pursuant to Section 8.12 (Payment of Debt;
Modification of Debt Agreements).

 

Notwithstanding the foregoing clause (b), if at any time the Borrower shall have
been prohibited from making any payment under clause (b), the Borrower shall be
permitted to make such payment in arrears; provided that, at the time of making
such payment in arrears, the Borrower is in compliance with the requirements of
this Section 8.5 on a Pro Forma Basis after giving effect to the proposed
Restricted Payment.

 

Section 8.6 Restrictions on Fundamental Changes; Permitted Acquisitions

 

Except in connection with a Permitted Acquisition or a Permitted Intercompany
Merger, neither Holdings nor the Borrower shall, or shall permit any of their
respective Subsidiaries to, (a) merge or amalgamate with any Person,
(b) consolidate with any Person, (c) acquire all or substantially all of the
Stock or Stock Equivalents of any Person, (d) acquire all or substantially all
of the assets of any Person or all or substantially all of the assets
constituting the business of a division, branch or other unit operation of any
Person, or (e) create any Subsidiary unless, after giving effect thereto, such
Subsidiary is a Wholly Owned Subsidiary, the Borrower is in compliance with
Section 7.11 (Additional Collateral and Guaranties) and the Investment in such
Subsidiary is permitted under Section 8.3(e) (Investments).

 

Section 8.7 Change in Nature of Business

 

(a) Neither Holdings nor the Borrower shall, or shall permit any of their
respective Subsidiaries to, make any material change in the nature or conduct of
its business, taken as a whole, as carried on at the Effective Date, whether in
connection with a Permitted Acquisition or otherwise;



--------------------------------------------------------------------------------

(b) Holdings shall not engage in any business or activity other than (i) holding
shares in the Stock of the Borrower, (ii) issuing the Seller Notes and
performing its obligations under the Seller Notes Documents, (iii) paying taxes,
(iv) preparing reports to Governmental Authorities and to its shareholders and
(v) holding directors and shareholders meetings, preparing corporate records and
other corporate activities required to maintain its separate corporate
structure. Holdings shall not be the legal or beneficial owner of any interest
in any Person other than the legal and beneficial owner of the Stock of the
Borrower;

 

(c) No Finance Subsidiary shall engage in any business or activity other than
(i) making the Intercompany Loans, holding the Intercompany Notes, the
Intercompany Guarantees and Collateral pursuant to Intercompany Collateral
Documents and collaterally assigning all of the Intercompany Loan Documents to
the Administrative Agent for the benefit of the Secured Parties, (ii) performing
its obligations under the Loan Documents, (iii) paying taxes, (iv) preparing
reports to Governmental Authorities and to the Borrower and (v) holding
directors and shareholders meetings, preparing corporate records and other
corporate activities required to maintain its separate corporate structure;

 

(d) No Finance Subsidiary shall be the legal or beneficial owner of any interest
in any Person and

 

(e) No Securitization Subsidiary shall engage in any business or activity other
than performing its obligations under the related Securitization Facility.

 

Section 8.8 Transactions with Affiliates. Neither Holdings nor the Borrower
shall, or shall permit any of their respective Subsidiaries to, except as
otherwise expressly permitted in this Agreement or as set forth on Schedule 8.8
(Transactions with Affiliates), do any of the following: (a) make any Investment
in an Affiliate of the Borrower, a member of the Johnson Family Group or a
member of the Unilever Group, (b) transfer, sell, lease, assign or otherwise
dispose of any asset to any Affiliate of the Borrower, a member of the Johnson
Family Group or a member of the Unilever Group, (c) merge into or
consolidate/amalgamate with or purchase or acquire assets from any Affiliate of
the Borrower, a member Johnson Family Group or a member of the Unilever Group,
(d) repay any Indebtedness to any Affiliate of the Borrower, a member Johnson
Family Group or a member of the Unilever Group that is not a Subsidiary of the
Borrower or (e) enter into any other transaction directly or indirectly with or
for the benefit of any Affiliate of the Borrower, a member Johnson Family Group
or a member of the Unilever Group that is not a Guarantor (including guaranties
and assumptions of obligations of any such Affiliate), except for
(i) transactions in the ordinary course of business on a basis no less favorable
to the Borrower or such Guarantor as would be obtained in a comparable arm’s
length transaction with a Person not an Affiliate of the Borrower, a member
Johnson Family Group or a member of the Unilever Group, (ii) Securitization
Facilities and transactions in connection therewith, (iii) salaries and other
director or employee compensation to officers or directors of any JD Entity, and
(iv) modification of the Sales Agency Agreement to convert it to a license
agreement in form and substance reasonably satisfactory to the Administrative
Agent.

 

Section 8.9 Restrictions on Subsidiary Distributions; No New Negative Pledge.
Other than (a) pursuant to the Loan Documents and (b) any agreements governing
any Securitization Facility, purchase money Indebtedness or Capital Lease
Obligations permitted by Section 8.1(d), (f), or (g) (Indebtedness) (in the case
of this clause (b), any prohibition or



--------------------------------------------------------------------------------

limitation shall only be effective against, in the case of purchase money
Indebtedness or Capital Lease Obligations, the assets financed thereby or, in
the case of a Securitization Facility, the Securitization Assets), neither
Holdings nor the Borrower shall, or shall permit any of their respective
Subsidiaries to, (i) agree to enter into or suffer to exist or become effective
any consensual encumbrance or restriction of any kind on the ability of such
Subsidiary to pay dividends or make any other distribution or transfer of funds
or assets or make loans or advances to or other Investments in, or pay any
Indebtedness owed to, the Borrower or any other Subsidiary thereof (other than
restrictions imposed by Section 4.10(a)(i)(E) of the Stockholders Agreement) or
(ii) enter into or suffer to exist or become effective any agreement prohibiting
or limiting the ability of the Borrower or any Subsidiary thereof to create,
incur, assume or suffer to exist any Lien upon any of its property, assets or
revenues, whether now owned or hereafter acquired, to secure the Secured
Obligations, including any agreement requiring other Indebtedness or Contractual
Obligation to be equally and ratably secured with the Secured Obligations.

 

Section 8.10 Modification of Constituent Documents. Neither Holdings nor the
Borrower shall, or shall permit any of their respective Subsidiaries to, change
its capital structure (including in the terms of its outstanding Stock) or
otherwise amend its Constituent Documents, except for changes and amendments
that do not materially and adversely affect the interests of the Administrative
Agent, the Lenders and the Issuers under the Loan Documents or in the
Collateral; provided that in no event shall the rights of Johnson Consumer
relating to its ownership of any interest in the Borrower be amended without the
prior written consent of the Administrative Agent.

 

Section 8.11 Modification of Related Documents. Neither Holdings nor the
Borrower shall, or shall permit any of their respective Subsidiaries to,
(a) permit any breach or default to exist under any Material Contract or any
Related Document (other than the Senior Subordinated Debt Documents and the
Seller Notes), or take or fail to take any action thereunder, if to do so would
have a Material Adverse Effect or (b) alter, rescind, terminate, amend,
supplement, waive or otherwise modify any provision of any Material Contract or
any such Related Document (except for such modifications which do not have a
reasonable likelihood of materially and adversely affecting (i) the ability of
any Loan Party to perform its obligations under the Loan Documents to which it
is party, or (ii) the interests of the Lenders under the Loan Documents).

 

Section 8.12 Payment of Debt; Modification of Debt Agreements

 

(a) Neither Holdings nor the Borrower shall, or shall permit any of their
respective Subsidiaries to, prepay, redeem, purchase, defease or otherwise
satisfy prior to the scheduled maturity thereof in any manner, or make any
payment in violation of any subordination terms of, any Indebtedness, except
(i) the prepayment of the Obligations in accordance with the terms of this
Agreement, (ii) repayments or redemptions of (x) the Working Capital Lines
permitted to be incurred pursuant to Section 8.1(a) (Indebtedness) and (y) the
working capital Indebtedness permitted to be incurred pursuant to Section 8.1(h)
(Indebtedness), but only to the extent permitted to be made by the terms thereof
and (iii) the prepayment of any Indebtedness payable to any JD Entity by any
other JD Entity; provided that no Loan Party shall make any payment or
prepayment of principal of any Intercompany Term Loan other than (A) payments
and prepayments of principal to the extent that the Dollar Equivalent (using the
rate of exchange quoted by Citibank in New York, New York at 11:00 a.m. (New
York time) on September 23, 2005) of the aggregate outstanding principal amount
of Indebtedness under all Intercompany Term Notes, after giving effect to such
payment or prepayment, between (x) on the one hand, any



--------------------------------------------------------------------------------

of (i) the Borrower, (ii) the Cayman Subsidiary or (iii) Johnson Diversey Europe
B.V and (y) on the other hand, any Intercompany Borrower that is a Material
Subsidiary located in a jurisdiction other than France, Italy or any other
jurisdiction designated by the Administrative Agent upon 10 days notice to the
Borrower in which the security interest of the relevant Intercompany Lender
under the Intercompany Collateral Documents is limited to amounts directly
received by such Intercompany Borrower or is otherwise limited, would be at
least $500,000,000 and (B) in connection with any repayment of the Term
Facilities pursuant to Section 2.6 (Repayment of Loans), a permanent reduction
of the Revolving Credit Commitments pursuant to Section 2.5(b) (Reduction and
Termination of Revolving Credit Commitments), in each case, in the aggregate
amount equal to such principal repayment or Revolving Credit Commitment
reduction or a payment under Section 2.9 (Mandatory Prepayments).

 

(b) Notwithstanding the provisions of this Section 8.12 (Payment of Debt;
Modification of Debt Agreements), neither Holdings nor the Borrower shall, or
shall permit any of their respective Subsidiaries to, change or amend the terms
of the Senior Subordinated Debt Documents or the Seller Notes if the effect of
such amendment is to (i) increase the interest rate on such Indebtedness,
(ii) change the dates upon which payments of principal or interest are due on
such Indebtedness other than to extend such dates, (iii) change any default or
event of default other than to delete or make less restrictive any default
provision therein, or add any covenant with respect to such Indebtedness,
(iv) change the redemption or prepayment provisions of such Indebtedness other
than to extend the dates therefor or to reduce the premiums payable in
connection therewith or (v) change or amend any other term if such change or
amendment would materially increase the obligations of the obligor or confer
additional material rights to the holder of such Indebtedness in a manner
adverse to Holdings, the Borrower, any of their respective Subsidiaries, the
Administrative Agent or any Lender.

 

Section 8.13 Accounting Changes; Fiscal Year. Neither Holdings nor the Borrower
shall, or shall permit any of their respective Subsidiaries to, change its
(a) accounting treatment and reporting practices or tax reporting treatment,
except (i) as set forth on Schedule 8.13 (Contemplated Accounting Changes) or
(ii) as required by GAAP or any Requirement of Law and disclosed to the Lenders
and the Administrative Agent or (b) Fiscal Year except upon 60 days prior
written notice to the Administrative Agent).

 

Section 8.14 Margin Regulations. The Borrower shall not, and shall not permit
any of its Subsidiaries to, use all or any portion of the proceeds of any credit
extended hereunder to purchase or carry margin stock (within the meaning of
Regulation U of the Federal Reserve Board) in contravention of Regulation U of
the Federal Reserve Board.

 

Section 8.15 Sale/Leasebacks. The Loan Parties shall not, and shall not permit
any of their respective Subsidiaries to, enter into any sale and leaseback
transaction if, after giving effect to such sale and leaseback transaction, the
Dollar Equivalent of the aggregate Fair Market Value of all properties covered
by sale and leaseback transactions would exceed $25,000,000.

 

Section 8.16 Cancellation of Indebtedness Owed to It. Neither Holdings nor the
Borrower shall, or shall permit any of their respective Subsidiaries to, cancel
any claim or Indebtedness owed to any of them except in the ordinary course of
business consistent with past practice or as permitted by Section 8.12(a)
(Payment of Debt; Modification of Debt Agreements).

 

Section 8.17 No Speculative Transactions. Neither Holdings nor the Borrower
shall, or shall permit any of their Subsidiaries to, engage in any speculative
transaction or in any transaction involving Hedging Contracts except as required
by Section 7.14 (Interest Rate



--------------------------------------------------------------------------------

Contracts) of the Existing Credit Agreement or for the sole purpose of hedging
(a) in the normal course of business or (b) in connection with the Acquisition
and in any event consistent with industry practices.

 

Section 8.18 Compliance with ERISA. The Borrower shall not cause or permit to
occur, and shall not permit any of its Subsidiaries or ERISA Affiliates to cause
or permit to occur, (a) an event that could result in the imposition of a Lien
under Section 412 of the Code or Section 302 or 4068 of ERISA or (b) ERISA
Events that would have a Material Adverse Effect in the aggregate over all such
ERISA Events.

 

Section 8.19 Deposit Accounts; Securities Accounts

 

(a) No Material Loan Party will establish or maintain any Concentration Account
or any Material Securities Account (i) that is not subject to a first priority
perfected security interest in favor of the Administrative Agent for the benefit
of the Secured Parties (subject only to Liens permitted under Section 8.2
(Liens, Etc.) or (ii) in respect of which the applicable Requirements of Law do
not allow a security interest to be granted.

 

(b) At the end of each calendar month the Dollar Equivalent of the average
aggregate overnight balance of all Deposit Accounts and Securities Accounts that
are not Concentration Accounts or Material Securities Accounts shall not exceed
$25,000,000.

 

ARTICLE IX

 

EVENTS OF DEFAULT

 

Section 9.1 Events of Default. Each of the following events shall be an Event of
Default:

 

(a) the Borrower shall fail to pay any principal of any Loan or any
Reimbursement Obligation when the same becomes due and payable; or

 

(b) the Borrower shall fail to pay any interest on any Loan, any fee under any
of the Loan Documents or any other Obligation (other than referred to in
clause (a) above) and such non-payment continues for a period of three Business
Days after the due date therefor; or

 

(c) any representation or warranty made or deemed made by any Loan Party in any
Loan Document or by any Loan Party (or any of their respective officers) in
connection with any Loan Document shall prove to have been incorrect in any
material respect when made or deemed made; or

 

(d) any Loan Party shall fail to perform or observe (i) any term, covenant or
agreement contained in Article V (Financial Covenants), Section 6.1 (Financial
Statements), Section 6.2 (Default Notices), Section 7.6 (Access) or Article VIII
(Negative Covenants), or (ii) any other term, covenant or agreement contained in
this Agreement or in any other Loan Document if such failure under this
clause (ii) shall remain unremedied for 30 days after the earlier of (A) the
date on which a Responsible Officer of the Borrower becomes aware of such
failure and (B) the date on which written notice thereof shall have been given
to the Borrower by the Administrative Agent or any Lender; or



--------------------------------------------------------------------------------

(e) (i) any JD Entity shall fail to make any payment on any Indebtedness of such
JD Entity (other than the Obligations or under any Intercompany Note) or any
Guaranty Obligation in respect of Indebtedness of any other Person, and, in each
case, such failure relates to Indebtedness having a principal amount, the Dollar
Equivalent of which exceeds $25,000,000 or more, when the same becomes due and
payable (whether by scheduled maturity, required prepayment, acceleration,
demand or otherwise), (ii) any other event shall occur or condition shall exist
under any agreement or instrument relating to any such Indebtedness, if the
effect of such event or condition is to accelerate, or to permit the
acceleration of, the maturity of such Indebtedness or (iii) any such
Indebtedness shall become or be declared to be due and payable, or required to
be prepaid or repurchased (other than by a regularly scheduled required
prepayment), prior to the stated maturity thereof; or

 

(f) (i) Any Material Loan Party, any Significant Subsidiary, or any combination
of Subsidiaries of Holdings that, taken together, would constitute a Significant
Subsidiary, shall make a general assignment for the benefit of creditors,
(ii) any proceeding shall be instituted by or against any Material Loan Party,
any Significant Subsidiary, or any combination of Subsidiaries of Holdings that,
taken together, would constitute a Significant Subsidiary, seeking to adjudicate
it a bankrupt or insolvent, or seeking liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief or composition of it or its debts,
under any Requirement of Law relating to bankruptcy, insolvency or
reorganization or relief of debtors, or seeking the entry of an order for relief
or the appointment of a custodian, receiver, interim receiver, receiver and
manager, trustee or other similar official for it or for any substantial part of
its property; provided, however, that, in the case of any such proceedings
instituted against any Material Loan Party, any Significant Subsidiary, or any
combination of Subsidiaries of Holdings that, taken together, would constitute a
Significant Subsidiary, (but not instituted by a JD Entity), either such
proceedings shall remain undismissed or unstayed for a period of 60 days or more
or any action sought in such proceedings shall occur or (iii) any Material Loan
Party, any Significant Subsidiary, or any combination of Subsidiaries of
Holdings that, taken together, would constitute a Significant Subsidiary, shall
take any corporate action to authorize any action set forth in clauses (i) and
(ii) above; or

 

(g) If one or more JD Entities, the aggregate EBITDA of which for the most
recently completed Financial Covenant Period for which Financial Statements have
been delivered pursuant to Section 6.1 (Financial Statements) is more than 5% of
the aggregate EBITDA of the Borrower and all of its Subsidiaries, taken as a
whole, for such period, shall (i) make a general assignment for the benefit of
creditors, (ii) be the subject of any proceeding instituted by or against it
seeking to adjudicate it a bankrupt or insolvent, or seeking liquidation,
winding up, reorganization, arrangement, adjustment, protection, relief or
composition of it or its debts, under any Requirement of Law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a custodian, receiver,
interim receiver, receiver and manager, trustee or other similar official for it
or for any substantial part of its property; provided, however, that, in the
case of any such proceedings instituted against one or more such JD Entities
(but not instituted by any JD Entity), either such proceedings shall remain
undismissed or unstayed for a period of 60 days or more or any action sought in
such proceedings shall occur or (iii) take any corporate action to authorize any
action set forth in clauses (i) and (ii) above;

 

(h) Any JD Entity shall generally not pay its debts as such debts become due or
shall admit in writing its inability to pay its debts generally; or



--------------------------------------------------------------------------------

(i) one or more judgments or orders (or other similar process) involving, in the
case of a money judgment, an amount, the Dollar Equivalent of which exceeds
$25,000,000 in the aggregate over all such money judgments, to the extent not
covered by insurance or an indemnity (the terms of which are reasonably
satisfactory to the Administrative Agent), shall be rendered against one or more
of Holdings and its Subsidiaries and shall remain unpaid and either
(i) enforcement proceedings shall have been commenced by any creditor upon such
judgment or order or (ii) there shall be any period of 30 consecutive days
during which a stay of enforcement of such judgment or order, by reason of a
pending appeal or otherwise, shall not be in effect; or

 

(j) an ERISA Event shall occur and the amount of all liabilities and
deficiencies resulting therefrom, whether or not assessed, together with all
other ERISA Events could reasonably be likely to have a Material Adverse Effect;
or

 

(k) any provision of any Collateral Document, any Guaranty, any Intercompany
Guaranty or any other Loan Document after delivery thereof pursuant to this
Agreement shall for any reason cease to be valid and binding on, or enforceable
against, any Loan Party party thereto, or any Loan Party shall so state in
writing; or

 

(l) any Collateral Document or Intercompany Collateral Document shall for any
reason fail or cease to create a valid Lien on any Collateral purported to be
covered thereby or, except as permitted by the Loan Documents, such Lien shall
fail or cease to be a perfected and first priority Lien or any Loan Party shall
so state in writing; or

 

(m) there shall occur any Change of Control; or

 

(n) one or more JD Entity shall have entered into one or more consent or
settlement decrees or agreements or similar arrangements with a Governmental
Authority or one or more judgments, orders, decrees or similar actions shall
have been entered against one or more JD Entity based on or arising from the
violation of or pursuant to any Environmental Law, or the generation, storage,
transportation, treatment, disposal or Release of any Contaminant and, in
connection with all the foregoing, the JD Entities are likely to incur
Environmental Liabilities and Costs, the Dollar Equivalent of which exceeds
$25,000,000 in the aggregate over all such Environmental Liabilities and Costs
that were not reflected in the Projections or the Financial Statements delivered
pursuant to Section 4.4 (Financial Statements and Other Information); or

 

(o) the Senior Subordinated Notes or the guarantees thereof shall cease, for any
reason, to be subordinated to the Obligations or the obligations of the Borrower
and the Guarantors under their respective Guarantees, as the case may be, as
provided in the Senior Subordinated Debt Documents, or any Loan Party, any
Affiliate of any Loan Party shall so assert.

 

Section 9.2 Remedies. During the continuance of any Event of Default, the
Administrative Agent (a) may, and, at the request of the Requisite Lenders,
shall, by notice to the Borrower declare that all or any portion of the
Commitments be terminated, whereupon the obligation of each Lender to make any
Loan and each Issuer to Issue any Letter of Credit shall immediately terminate
(to the extent of any such terminated portion) and (b) may and, at the request
of the Requisite Lenders, shall, by written notice to the Borrower, declare the
Loans, all interest thereon and all other amounts and Obligations payable under
this Agreement to be forthwith due and payable, whereupon the Loans, all such
interest and all such amounts and Obligations shall become and be forthwith due
and payable, without presentment, demand, protest or further notice of any kind,
all of which are hereby expressly waived by the Borrower; provided, however,
that upon the occurrence of the Events of Default specified in Section 9.1(f)



--------------------------------------------------------------------------------

(Events of Default), (x) the Commitments of each Lender to make Loans and the
commitments of each Lender and Issuer to Issue or participate in Letters of
Credit shall each automatically be terminated and (y) the Loans, all such
interest and all such amounts and Obligations shall automatically become and be
due and payable, without presentment, demand, protest or any notice of any kind,
all of which are hereby expressly waived by the Borrower. In addition to the
remedies set forth above, the Administrative Agent may exercise any remedies
provided for by the Collateral Documents in accordance with the terms thereof or
any other remedies provided by applicable law.

 

Section 9.3 Actions in Respect of Letters of Credit. Upon the Revolving Credit
Termination Date or as may be required by Section 2.9 (Mandatory Prepayments)
the Borrowers shall pay to the Administrative Agent in immediately available
funds at the Administrative Agent’s office referred to in Section 11.8 (Notices,
Etc.), for deposit in a Cash Collateral Account, an amount equal to 105% (or in
the case of a payment pursuant to Section 2.9 (Mandatory Prepayments), 100%) of
the sum of all outstanding Letter of Credit Obligations. The Administrative
Agent may, from time to time after funds are deposited in any Cash Collateral
Account, apply funds then held in such Cash Collateral Account to the payment of
any amounts, in accordance with Section 2.13(g) (Payments and Computations), as
shall have become or shall become due and payable by the Borrower to the Issuers
or Lenders in respect of the Letter of Credit Obligations. The Administrative
Agent shall promptly give written notice of any such application; provided,
however, that the failure to give such written notice shall not invalidate any
such application.

 

ARTICLE X

 

THE ADMINISTRATIVE AGENT

 

Section 10.1 Authorization and Action

 

(a) Each Lender and each Issuer hereby appoints CUSA as the Administrative Agent
hereunder and each Lender and each Issuer authorizes the Administrative Agent to
take such action as agent on its behalf and to exercise such powers under this
Agreement, the other Loan Documents and the Securitization Intercreditor
Agreement as are delegated to the Administrative Agent under such agreements and
to exercise such powers as are reasonably incidental thereto. Without limiting
the foregoing, each Lender and each Issuer hereby authorizes the Administrative
Agent to execute and deliver, and to perform its obligations under, the
Securitization Intercreditor Agreement and each of the Loan Documents to which
the Administrative Agent is a party, to exercise all rights, powers and remedies
that the Administrative Agent may have under the Securitization Intercreditor
Agreement and such Loan Documents and, in the case of the Collateral Documents,
to act as agent for the Lenders, Issuers and the other Secured Parties under
such Collateral Documents.

 

(b) As to any matters not expressly provided for by this Agreement and the other
Loan Documents (including enforcement or collection), the Administrative Agent
shall not be required to exercise any discretion or take any action, but shall
be required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the instructions of the Requisite
Lenders, and such instructions shall be binding upon all Lenders and each
Issuer; provided, however, that the Administrative Agent shall not be required
to take any action that (i) the Administrative Agent in good faith believes
exposes it to personal liability unless the Administrative Agent receives an
indemnification satisfactory to it from the Lenders and the Issuers with respect
to such action or (ii) is contrary to this Agreement or applicable law.



--------------------------------------------------------------------------------

The Administrative Agent agrees to give to each Lender and each Issuer prompt
notice of each notice given to it by any Loan Party pursuant to the terms of
this Agreement or the other Loan Documents.

 

(c) In performing its functions and duties hereunder and under the other Loan
Documents, the Administrative Agent is acting solely on behalf of the Lenders
and the Issuers and its duties are entirely administrative in nature. The
Administrative Agent does not assume and shall not be deemed to have assumed any
obligation other than as expressly set forth herein and in the other Loan
Documents or any other relationship as the agent, fiduciary or trustee of or for
any Lender, Issuer or holder of any other Obligation. The Administrative Agent
may perform any of its duties under any Loan Document by or through its agents
or employees.

 

(d) The Arranger, Syndication Agent and Co-Documentation Agents shall have no
obligations or duties whatsoever in such capacity under this Agreement or any
other Loan Document and shall incur no liability hereunder or thereunder in such
capacity.

 

(e) Each Lender, Issuer, the Syndication Agent and each Documentation Agent,
hereby:

 

(i) constitutes and appoints Citicorp USA, Inc. (and the individuals through
which it may be represented) or any other Person appointed Administrative Agent
pursuant to Section 10.6 (Successor Administrative Agent) (and the individuals
through which it may be represented), its true and lawful attorney-in-fact
(including within the meaning of Article 2692 of the Civil Code of Quebec) to:

 

(A) execute, accept, register at the relevant registries and deliver any Loan
Document, including one or more Collateral Documents, as such attorney-in-fact
may deem necessary or desirable, any amendments thereto, and all post-effective
amendments, extensions, supplements and cancellations to such Loan Documents, in
such form(s) as such attorney-in-fact may approve, and to file the same and all
other documents in related thereto with the applicable Government Authorities or
such other Person as required by any Requirement of Law and to hold on behalf of
each present and future Secured Party security granted by a Loan Party;
provided, however, that in no event shall this clause (d) be deemed to authorize
or permit Citicorp or any other Person to execute this Credit Agreement or any
amendment hereto as attorney-in-fact of any Lender or Issuer, and

 

(B) appear before a notary public for the purposes of raising to the status of
public document (“elevar a público”) any Loan Document, as well as in order to
execute the notarial deeds (“escrituras públicas o pólizas”) which are necessary
in order for any Loan Party to grant any other guaranty or security interests in
order to secure their obligations under any Loan Document.

 

(ii) grants to such attorney-in-fact full power and authority to do and perform
each and every act necessary to be done to ensure that such Collateral Documents
comply with Requirements of Law and each Lender and Issuer.

 

Notwithstanding the provisions of Section 32 of the Act Respecting Special
Powers of Legal Persons (Quebec), the Administrative Agent may acquire or be the
pledgee or the holder of any bonds or debenture secured by any hypothec granted
by a Loan Party under the laws of the Province of Quebec.



--------------------------------------------------------------------------------

Section 10.2 Administrative Agent’s Reliance, Etc. None of the Administrative
Agent, any of its Affiliates or any of their respective directors, officers,
agents or employees shall be liable for any action taken or omitted to be taken
by it, him, her or them under or in connection with this Agreement or the other
Loan Documents, except for its, his, her or their own gross negligence or
willful misconduct. Without limiting the foregoing, the Administrative Agent
(a) may treat the payee of any Note as its holder until such Note has been
assigned in accordance with Section 11.2 (Assignments and Participations),
(b) may rely on the Register to the extent set forth in Section 11.2(c)
(Assignments and Participations), (c) may consult with legal counsel (including
counsel to the Borrower or any other Loan Party), independent public accountants
and other experts selected by it and shall not be liable for any action taken or
omitted to be taken in good faith by it in accordance with the advice of such
counsel, accountants or experts, (d) makes no warranty or representation to any
Lender or Issuer and shall not be responsible to any Lender or Issuer for any
statements, warranties or representations made by or on behalf of the Holdings
or any of its Subsidiaries in or in connection with this Agreement or any other
Loan Document, (e) shall not have any duty to ascertain or to inquire either as
to the performance or observance of any term, covenant or condition of this
Agreement or any other Loan Document, as to the financial condition of any Loan
Party or as to the existence or possible existence of any Default or Event of
Default, (f) shall not be responsible to any Lender or Issuer for the due
execution, legality, validity, enforceability, genuineness, sufficiency or value
of, or the attachment, perfection or priority of any Lien created or purported
to be created under or in connection with, this Agreement, any other Loan
Document or any other instrument or document furnished pursuant hereto or
thereto and (g) shall incur no liability under or in respect of this Agreement
or any other Loan Document by acting upon any notice, consent, certificate or
other instrument or writing (which writing may be a telecopy or electronic mail)
or any telephone message believed by it to be genuine and signed or sent by the
proper party or parties.

 

Section 10.3 The Administrative Agent Individually. With respect to its Ratable
Portion, CUSA shall have and may exercise the same rights and powers hereunder
and is subject to the same obligations and liabilities as and to the extent set
forth herein for any other Lender. The terms “Lenders”, “Requisite Lenders” and
any similar terms shall, unless the context clearly otherwise indicates,
include, without limitation, the Administrative Agent in its individual capacity
as a Lender or as one of the Requisite Lenders. CUSA and its Affiliates may
accept deposits from, lend money to, and generally engage in any kind of
banking, trust or other business with, any Loan Party as if CUSA were not acting
as the Administrative Agent.

 

Section 10.4 Lender Credit Decision. Each Lender and each Issuer acknowledges
that it shall, independently and without reliance upon the Administrative Agent
or any other Lender conduct its own independent investigation of the financial
condition and affairs of the JD Entities in connection with the making and
continuance of the Loans and with the issuance of the Letters of Credit. Each
Lender and each Issuer also acknowledges that it shall, independently and
without reliance upon the Administrative Agent or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement and other Loan Documents.

 

Section 10.5 Indemnification. Each Lender agrees to indemnify the Administrative
Agent and each of its Affiliates, and each of their respective directors,
officers, employees, agents and advisors (to the extent not reimbursed by the
Borrower and without limiting the Borrower’s obligations to do so), from and
against such Lender’s aggregate Ratable Portion of any and all



--------------------------------------------------------------------------------

liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses and disbursements (including fees, expenses and disbursements of
financial and legal advisors) of any kind or nature whatsoever that may be
imposed on, incurred by, or asserted against, the Administrative Agent or any of
its Affiliates, directors, officers, employees, agents and advisors in any way
relating to or arising out of this Agreement or the other Loan Documents or any
action taken or omitted by the Administrative Agent under this Agreement or the
other Loan Documents; provided, however, that no Lender shall be liable for any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from the
Administrative Agent’s or such Affiliate’s gross negligence or willful
misconduct. Without limiting the foregoing, each Lender agrees to reimburse the
Administrative Agent promptly upon demand for its ratable share of any
out-of-pocket expenses (including fees, expenses and disbursements of financial
and legal advisors) incurred by the Administrative Agent in connection with the
preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of its rights or responsibilities under, this
Agreement or the other Loan Documents, to the extent that the Administrative
Agent is not reimbursed for such expenses by the Borrower or another Loan Party.

 

Section 10.6 Successor Administrative Agent. The Administrative Agent may resign
at any time by giving written notice thereof to the Lenders and the Borrower.
Upon any such resignation, the Requisite Lenders shall have the right to appoint
a successor Administrative Agent. If no successor Administrative Agent shall
have been so appointed by the Requisite Lenders, and shall have accepted such
appointment, within 30 days after the retiring Administrative Agent’s giving of
notice of resignation, then the retiring Administrative Agent may, on behalf of
the Lenders, appoint a successor Administrative Agent, selected from among the
Lenders. In either case, such appointment shall be subject to the prior written
approval of the Borrower (which approval may not be unreasonably withheld and
shall not be required upon the occurrence and during the continuance of an Event
of Default). Upon the acceptance of any appointment as Administrative Agent by a
successor Administrative Agent, such successor Administrative Agent shall
succeed to, and become vested with, all the rights, powers, privileges and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations under this Agreement
and the other Loan Documents. Prior to any retiring Administrative Agent’s
resignation hereunder as Administrative Agent, the retiring Administrative Agent
shall take such action as may be reasonably necessary to assign to the successor
Administrative Agent its rights as Administrative Agent under the Loan
Documents. After such resignation, the retiring Administrative Agent shall
continue to have the benefit of this Article X as to any actions taken or
omitted to be taken by it while it was Administrative Agent under this Agreement
and the other Loan Documents.

 

Section 10.7 Concerning the Collateral and the Collateral Documents

 

(a) Each Lender and each Issuer agrees that any action taken by the
Administrative Agent or the Requisite Lenders (or, where required by the express
terms of this Agreement, a greater proportion of the Lenders) in accordance with
the provisions of this Agreement or of the other Loan Documents, and the
exercise by the Administrative Agent or the Requisite Lenders (or, where so
required, such greater proportion) of the powers set forth herein or therein,
together with such other powers as are reasonably incidental thereto, shall be
authorized and binding upon all of the Lenders, Issuers and other Secured
Parties. Without limiting the generality of the foregoing, the Administrative
Agent shall have the sole and exclusive right and authority to (i) act as the
disbursing and collecting agent for the Lenders and the Issuers with respect to
all payments and collections arising in connection herewith and with



--------------------------------------------------------------------------------

the Collateral Documents, (ii) execute and deliver each Collateral Document and
accept delivery of each such agreement delivered by the Borrower or any of its
Subsidiaries, (iii) act as collateral agent for the Lenders, the Issuers and the
other Secured Parties for purposes of the perfection of all security interests
and Liens created by such agreements and all other purposes stated therein,
provided, however, that the Administrative Agent hereby appoints, authorizes and
directs each Lender and Issuer to act as collateral sub-agent for the
Administrative Agent, the Lenders and the Issuers for purposes of the perfection
of all security interests and Liens with respect to the Borrower’s and its
Subsidiaries’ respective Deposit Accounts and Securities Accounts maintained
with, and cash and Cash Equivalents held by, such Lender or such Issuer,
(iv) manage, supervise and otherwise deal with the Collateral, (v) take such
action as is necessary or desirable to maintain the perfection and priority of
the security interests and Liens created or purported to be created by the
Collateral Documents and (vi) except as may be otherwise specifically restricted
by the terms hereof or of any other Loan Document, exercise all remedies given
to the Administrative Agent, the Lenders, the Issuers and the other Secured
Parties with respect to the Collateral under the Loan Documents relating
thereto, applicable law or otherwise.

 

(b) Each of the Lenders and the Issuers hereby directs, in accordance with the
terms hereof, the Administrative Agent to release (or, in the case of
clause (ii) below, release or subordinate) any Lien held by the Administrative
Agent for the benefit of the Lenders and the Issuers against any of the
following:

 

(i) all of the Collateral, upon termination of the Commitments and payment and
satisfaction in full of all Loans, Reimbursement Obligations and all other
Secured Obligations that the Administrative Agent has been notified in writing
are then due and payable (and, in respect of contingent Letter of Credit
Obligations, with respect to which cash collateral has been deposited or a
back-up letter of credit has been issued, in either case on terms reasonably
satisfactory to the Administrative Agent and the applicable Issuers);

 

(ii) any assets that are subject to a Lien permitted by Section 8.2(d), (e) or
(h) (Liens, Etc.); and

 

(iii) any part of the Collateral sold or disposed of by a Loan Party (including
against any assets of a Loan Party, the Stock of which is being sold or disposed
of) if such sale or disposition is permitted by this Agreement (or permitted
pursuant to a waiver or consent of a transaction otherwise prohibited by this
Agreement) other than an Asset Sale pursuant to Section 8.4(e) or, if not
pursuant to such sale or disposition, if such release is consented to by the
Lenders required to consent thereto under Section 11.1 (Amendments, Waivers,
Etc.).

 

(c) Each of the Lenders and the Issuers hereby directs, in accordance with the
terms hereof, the Administrative Agent to release any Subsidiary Guarantor from
its obligations under the applicable Guaranty if the Stock of such Subsidiary
Guarantor is being sold or disposed of, if such sale or disposition is permitted
by this Agreement (or permitted pursuant to a waiver or consent of a transaction
otherwise prohibited by this Agreement) other than an Asset Sale pursuant to
Section 8.4(e) (Sale of Assets) or, if not pursuant to such sale or disposition,
if such release is consented to by the Lenders required to consent thereto under
Section 11.1 (Amendments, Waivers, Etc.).

 

Each of the Lenders and the Issuers hereby directs the Administrative Agent to
execute and deliver or file such termination and partial release statements and
do such other things as are necessary to release Liens to be released pursuant
to this Section 10.7 promptly upon the effectiveness of any such release.



--------------------------------------------------------------------------------

Section 10.8 Collateral Matters Relating to Related Obligations. The benefit of
the Loan Documents and of the provisions of this Agreement relating to the
Collateral shall extend to and be available in respect of any Secured Obligation
arising under any Hedging Contract or that is otherwise owed to Persons other
than the Administrative Agent, the Lenders and the Issuers (collectively,
“Related Obligations”) solely on the condition and understanding, as among the
Administrative Agent and all Secured Parties, that (a) the Related Obligations
shall be entitled to the benefit of the Loan Documents and the Collateral to the
extent expressly set forth in this Agreement and the other Loan Documents and to
such extent the Administrative Agent shall hold, and have the right and power to
act with respect to, each Guaranty and the Collateral on behalf of and as agent
for the holders of the Related Obligations, but the Administrative Agent is
otherwise acting solely as agent for the Lenders and the Issuers and shall have
no fiduciary duty, duty of loyalty, duty of care, duty of disclosure or other
obligation whatsoever to any holder of Related Obligations, (b) all matters,
acts and omissions relating in any manner to any Guaranty, the Collateral, or
the omission, creation, perfection, priority, abandonment or release of any
Lien, shall be governed solely by the provisions of this Agreement and the other
Loan Documents and no separate Lien, right, power or remedy shall arise or exist
in favor of any Secured Party under any separate instrument or agreement or in
respect of any Related Obligation, (c) each Secured Party shall be bound by all
actions taken or omitted, in accordance with the provisions of this Agreement
and the other Loan Documents, by the Administrative Agent and the Requisite
Lenders, each of whom shall be entitled to act at its sole discretion and
exclusively in its own interest given its own Revolving Credit Commitments and
its own interest in the Loans, Letter of Credit Obligations and other
Obligations to it arising under this Agreement or the other Loan Documents,
without any duty or liability to any other Secured Party or as to any Related
Obligation and without regard to whether any Related Obligation remains
outstanding or is deprived of the benefit of the Collateral or becomes unsecured
or is otherwise affected or put in jeopardy thereby, (d) no holder of Related
Obligations and no other Secured Party (except the Administrative Agent, the
Lenders and the Issuers, to the extent set forth in this Agreement) shall have
any right to be notified of, or to direct, require or be heard with respect to,
any action taken or omitted in respect of the Collateral or under this Agreement
or the Loan Documents and (e) no holder of any Related Obligation shall exercise
any right of setoff, banker’s lien or similar right except as expressly provided
in Section 11.6 (Right of Set-off).

 

Section 10.9 Matters relating to Dutch Collateral

 

(a) Each of the Lenders and Issuers and the other parties to this Agreement
hereby agrees and acknowledges that, solely for the purposes of perfecting and
enforcing the interest of the Secured Parties by the Administrative Agent
against Collateral governed by the Collateral Documents governed by the laws of
The Netherlands (the “Dutch Law Collateral Documents”):

 

(i) the Loan Parties that are party to the Dutch Law Collateral Documents are
undertaking to pay to CUSA, in its own capacity and not as agent the Parallel
Debt;

 

(ii) the Parallel Debt is a claim of CUSA which is independent and separate
from, and without prejudice to, the claims of the Lenders and Issuers in respect
of the obligations of the Loan Parties under the Loan Documents;



--------------------------------------------------------------------------------

(iii) the Parallel Debt is not a claim which is held jointly with the Secured
Parties and consequently, that the laws of The Netherlands governing the joint
holding (gemeenschap) of claims are not applicable to the Parallel Debt or to
claims of the Lenders and Issuers in respect of such obligations and to the
extent any such laws are applicable, the applicability of such laws is hereby
expressly waived to the extent possible and permitted as matter of applicable
law;

 

(iv) every payment of monies made by a Loan Party to a Secured Party towards or
in satisfaction of the Secured Obligations of such Loan Party shall be in
satisfaction pro tanto of the Parallel Debt, provided that if any payment as
mentioned above is subsequently avoided or reduced by virtue of any provisions
or enactments relating to bankruptcy, insolvency, liquidation or similar laws of
general application, CUSA shall be entitled to receive the amount of such
payment from the Loan Parties under the Parallel Debt and each Loan Party shall
remain liable under the Parallel Debt to perform its relevant obligations and
the relevant liability of the Loan Parties shall be deemed not to have been
discharged;

 

(v) subject to the proviso in clause (iv) above, but notwithstanding any of the
other provisions of the Loan Documents:

 

(A) the total amount due and payable as Parallel Debt shall be decreased to the
extent that any Loan Party shall have paid any amount to any Secured Party or
any of them to reduce the total amount due and payable under the Loan Documents;
and

 

(B) to the extent that the Loan Parties shall have paid any amounts to CUSA
under the Parallel Debt or CUSA shall have otherwise received monies in payment
of the Parallel Debt, the total amount due and payable under the Loan Documents
shall be decreased as if such amounts were received directly by the Secured
Parties in payment of the outstanding obligations under the Loan Documents.

 

(b) CUSA, acting in its own capacity, hereby agrees to apply all proceeds that
it receives in connection with any enforcement action taken under or pursuant to
the Dutch Law Collateral Documents, or otherwise in satisfaction in whole or in
part of the Parallel Debt, mutatis mutandis in accordance with the provisions of
this Agreement for the application of proceeds by the Administrative Agent.

 

Section 10.10 Matters Relating to French Collateral

 

(a) Solely with respect to each Loan Party incorporated in France or holding
Collateral located in France and without limiting any other provision in this
Agreement, the Borrower and each Lender agrees that the Administrative Agent
shall be the joint creditor (together with the relevant Lender) of each and
every obligation of the Borrower and each Loan Party towards each of the Lenders
under or in connection with the Facilities, and that accordingly the
Administrative Agent will have its own independent right to demand performance
by the Borrower and each Loan Party of those obligations and to enforce any
rights and remedies relating to Collateral located in, or owned by any Loan
Party incorporated in, France. However, any discharge of any such obligation to
the Administrative Agent or a Lender shall, to the same extent, discharge the
corresponding obligation owing to the other.



--------------------------------------------------------------------------------

(b) Without limiting or affecting the Administrative Agent’s rights against any
Borrower or other Loan Party, the Administrative Agent agrees with each other
Lender that it will not exercise its rights as a joint creditor with respect to
the rights of any Lender except with the consent of the Requisite Lenders in
connection with the exercise of remedies against a Loan Party; provided,
however, that nothing herein shall in any way limit the Administrative Agent’s
right to act in the protection or preservation of its rights under, or to
enforce any, Loan Document as contemplated by the Loan Documents.

 

Section 10.11 Posting of Approved Electronic Communications

 

(a) Each of the Lenders, the Issuers and Holdings and the Borrower agree, and
the Borrower shall cause each Subsidiary Guarantor to agree, that the
Administrative Agent may, but shall not be obligated to, make the Approved
Electronic Communications available to the Lenders and Issuers by posting such
Approved Electronic Communications on IntraLinks™ or a substantially similar
electronic platform chosen by the Administrative Agent to be its electronic
transmission system (the “Approved Electronic Platform”).

 

(b) Although the Approved Electronic Platform and its primary web portal are
secured with generally-applicable security procedures and policies implemented
or modified by the Administrative Agent from time to time (including, as of the
Effective Date, a dual firewall and a User ID/Password Authorization System) and
the Approved Electronic Platform is secured through a single-user-per-deal
authorization method whereby each user may access the Approved Electronic
Platform only on a deal-by-deal basis, each of the Lenders, the Issuers,
Holdings and the Borrower acknowledges and agrees, and the Borrower shall cause
each Subsidiary Guarantor to acknowledge and agree, that the distribution of
material through an electronic medium is not necessarily secure and that there
are confidentiality and other risks associated with such distribution. In
consideration for the convenience and other benefits afforded by such
distribution and for the other consideration provided hereunder, the receipt and
sufficiency of which is hereby acknowledged, each of the Lenders, the Issuers,
each of Holdings and the Borrower hereby approve, and the Borrower shall cause
each Subsidiary Guarantor to approve, distribution of the Approved Electronic
Communications through the Approved Electronic Platform and understands and
assumes, and the Borrower shall cause each Subsidiary Guarantor to understand
and assume, the risks of such distribution.

 

(c) THE APPROVED ELECTRONIC PLATFORM AND THE APPROVED ELECTRONIC COMMUNICATIONS
ARE PROVIDED “AS IS” AND “AS AVAILABLE”. NONE OF THE ADMINISTRATIVE AGENT OR ANY
OF ITS AFFILIATES OR ANY OF THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES,
AGENTS, ADVISORS OR REPRESENTATIVES (THE “AGENT AFFILIATES”) WARRANT THE
ACCURACY, ADEQUACY OR COMPLETENESS OF THE APPROVED ELECTRONIC COMMUNICATIONS OR
THE APPROVED ELECTRONIC PLATFORM AND EACH EXPRESSLY DISCLAIMS LIABILITY FOR
ERRORS OR OMISSIONS IN THE APPROVED ELECTRONIC PLATFORM AND THE APPROVED
ELECTRONIC COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT AFFILIATES IN
CONNECTION WITH THE APPROVED ELECTRONIC PLATFORM OR THE APPROVED ELECTRONIC
COMMUNICATIONS.



--------------------------------------------------------------------------------

(d) Each of the Lenders, the Issuers, Holdings and the Borrower agree, and the
Borrower shall cause each Subsidiary Guarantor to agree, that the Administrative
Agent may, but (except as may be required by applicable law) shall not be
obligated to, store the Approved Electronic Communications on the Approved
Electronic Platform in accordance with the Administrative Agent’s
generally-applicable document retention procedures and policies.

 

ARTICLE XI

 

MISCELLANEOUS

 

Section 11.1 Amendments, Waivers, Etc.

 

(a) No amendment or waiver of any provision of this Agreement or any other Loan
Document nor consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be in writing and signed by the
Requisite Lenders (or by the Administrative Agent with the consent of the
Requisite Lenders) and, in the case of any amendment, by the Borrower, and then
any such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given; provided, however, that no amendment,
waiver or consent shall, unless in writing and signed by each Lender directly
affected thereby, in addition to the Requisite Lenders (or the Administrative
Agent with the consent thereof), do any of the following:

 

(i) waive any condition specified in Section 3.1 (Conditions Precedent to
Initial Loans and Letters of Credit) or Section 3.2(b) (Representations and
Warranties; No Defaults), except with respect to a condition based upon another
provision hereof, the waiver of which requires only the concurrence of the
Requisite Lenders and, in the case of the conditions specified in Section 3.1
(Conditions Precedent to Initial Loans and Letters of Credit), subject to the
provisions of Section 3.3 (Determinations of Initial Borrowing Conditions);

 

(ii) increase the Commitment of such Lender or subject such Lender to any
additional obligation;

 

(iii) extend the scheduled final maturity of any Loan owing to such Lender, or
waive or postpone any scheduled date fixed for the payment or reduction of
principal of any such Loan (it being understood that Section 2.9 (Mandatory
Prepayments) does not provide for scheduled dates fixed for payment) or for the
reduction of such Lender’s Commitment;

 

(iv) reduce the principal amount of any Loan or Reimbursement Obligation owing
to such Lender (other than by the payment or prepayment thereof);

 

(v) reduce the rate of interest on any Loan or Reimbursement Obligations
outstanding to such Lender or any fee payable hereunder to such Lender;

 

(vi) postpone any scheduled date fixed for payment of such interest or fees
owing to such Lender;

 

(vii) change the aggregate Ratable Portions of Lenders required for any or all
Lenders to take any action hereunder;



--------------------------------------------------------------------------------

(viii) extend the duration of any Interest Period beyond six months;

 

(ix) release all or a substantial portion of the Collateral except as provided
in Section 10.7(b) (Concerning the Collateral and the Collateral Documents) or
release the Borrower from its payment obligation to such Lender under this
Agreement or the Notes owing to such Lender (if any) or release any Guarantor
from its obligations under the applicable Guaranty except in connection with
sale or other disposition of a Subsidiary Guarantor (or all or substantially all
of the assets thereof) permitted by this Agreement (or permitted pursuant to a
waiver or consent of a transaction otherwise prohibited by this Agreement);

 

(x) amend the definition of “Joint Liabilities”; or

 

(xi) amend Section 10.7(b) (Concerning the Collateral and the Collateral
Documents), this Section 11.1 or any definition of the terms “Requisite
Lenders”, “Requisite Tranche B Lenders”, “Requisite Delayed Draw Term Lenders”,
“Requisite Revolving Credit Lenders” or “Ratable Portion”; provided, that in
connection with the addition to the Facilities of a new tranche of loans, this
Section 11.1 and the definition of “Ratable Portion” and “Requisite Lenders” may
be amended with the consent of the Requisite Lenders in order to provide the
lenders of such new tranche of loans with voting rights proportionate to the
commitments of such new lenders

 

and; provided, further, that

 

(A) any waiver of, or modification of the application of payments to the Term
Loans pursuant to Section 2.9 (Mandatory Prepayments) shall require the consent
of the Requisite Tranche B Lenders and the Requisite Delayed Draw Term Lenders
and any modification of the application of payments to the Revolving Loans
pursuant to Section 2.9 (Mandatory Prepayments) or the reduction of the
Revolving Credit Commitments pursuant to Section 2.5(b) (Reduction and
Termination of the Revolving Credit Commitments) shall require the consent of
the Requisite Revolving Credit Lenders,

 

(B) no amendment, waiver or consent shall, unless in writing and signed by any
Special Purpose Vehicle that has been granted an option pursuant to
Section 11.2(f) (Assignments and Participations) affect the grant or nature of
such option or the right or duties of such Special Purpose Vehicle hereunder,

 

(C) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above to take such
action, affect the rights or duties of the Administrative Agent under this
Agreement or the other Loan Documents;

 

(D) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to each Swing Loan Lender or Issuer, affect the
rights or duties of the Swing Loan Lenders or the Issuers, in their respective
capacities as such, under this Agreement or the other Loan Documents.



--------------------------------------------------------------------------------

(b) The Administrative Agent may, but shall have no obligation to, with the
written concurrence of any Lender, execute amendments, modifications, waivers or
consents on behalf of such Lender. Any waiver or consent shall be effective only
in the specific instance and for the specific purpose for which it was given. No
notice to or demand on the Borrower in any case shall entitle the Borrower to
any other or further notice or demand in similar or other circumstances.

 

(c) If, in connection with any proposed amendment, modification, waiver or
termination (a “Proposed Change”) requiring the consent of all affected Lenders,
the consent of Requisite Lenders is obtained but the consent of other Lenders
whose consent is required is not obtained (any such Lender whose consent is not
obtained as described in this Section 11.1 being referred to as a
“Non-Consenting Lender”), then, so long as the Lender acting as the
Administrative Agent is not a Non-Consenting Lender, at the Borrower’s request,
the Administrative Agent or an Eligible Assignee acceptable to the
Administrative Agent and, prior to an Event of Default that is continuing, the
Borrower, shall have the right with the Administrative Agent’s consent and in
the Administrative Agent’s sole discretion (but shall have no obligation) to
purchase from such Non-Consenting Lender, and such Non-Consenting Lender agrees
that it shall, upon the Administrative Agent’s request, sell and assign to the
Lender acting as the Administrative Agent or such Eligible Assignee, all of the
Revolving Credit Commitments and Revolving Credit Outstandings of such
Non-Consenting Lender if such Non-Consenting Lender is a Revolving Credit
Lender, all of the Tranche B Term Loans of such Non-Consenting Lender if such
Non-Consenting Lender is a Tranche B Term Loan Lender and all of the Delayed
Draw Term Commitments or Delayed Draw Term Loans of such Non-Consenting Lender
if such Non-Consenting Lender is a Delayed Draw Term Lender, in each case for an
amount equal to the principal balance of all such Revolving Loans, Tranche B
Term Loans or Delayed Draw Term Loans, as applicable, held by the Non-Consenting
Lender and all accrued interest and fees with respect thereto through the date
of sale, such purchase and sale to be consummated pursuant to an executed
Assignment and Acceptance.

 

Section 11.2 Assignments and Participations

 

(a) Each Lender may sell, transfer, negotiate or assign to one or more Eligible
Assignees all or a portion of its rights and obligations hereunder (including
all of its rights and obligations with respect to the Term Loans, the Revolving
Loans, the Swing Loans and the Letters of Credit); provided, however, that:

 

(i) (A) if any such assignment shall be of the assigning Lender’s Revolving
Credit Outstandings and related Revolving Credit Commitment, such assignment
shall cover the same percentage of such Lender’s Revolving Credit Outstandings
and related Revolving Credit Commitment, and (B) if any such assignment shall be
of the assigning Lender’s Tranche B Loans or Delayed Draw Term Loans, and
related Commitments, such assignment shall cover the same percentage of such
Lender’s Tranche B Loans or Delayed Draw Term Loans respectively, and related
Commitment,

 

(ii) the Dollar Equivalent of the aggregate amount being assigned pursuant to
each such assignment (determined as of the date of the Assignment and Acceptance
with respect to such assignment) shall in no event (if less than the Assignor’s
entire interest) be less than $1,000,000 for Term Loans and $5,000,000 for
Revolving Loans or an integral multiple of $1,000,000 in excess thereof (other
than with respect of any assignment of which the Arranger is the assignee or the
assignor), except, in either case, (A) with the consent of the Borrower and the
Administrative Agent or (B) if such assignment is being made to a Lender or an
Affiliate of such Lender or Approved Fund of any Lender,



--------------------------------------------------------------------------------

(iii) if such Eligible Assignee is not, prior to the date of such assignment, a
Lender or an Affiliate or Approved Fund of a Lender, such assignment shall be
subject to the prior consent of the Administrative Agent and the Borrower (which
consent shall not be unreasonably withheld or delayed); and provided, further,
that, notwithstanding any other provision of this Section 11.2, the consent of
the Borrower shall not be required for any assignment occurring when any Event
of Default shall have occurred and be continuing,

 

(iv) any such assignment need not be ratable as among any of the Facilities.

 

(b) The parties to each assignment shall execute and deliver to the
Administrative Agent for its acceptance and recording, an Assignment and
Acceptance, together with any Note (if the assigning Lender’s Loans are
evidenced by a Note) subject to such assignment. In addition, any Lender or
Eligible Assignee assuming a Revolving Credit Commitment in connection with a
Facility Increase shall execute an assumption agreement in accordance with
Section 2.18 (Facility Increase). Upon such execution, delivery, acceptance and
recording and the receipt by the Administrative Agent from the assignee of an
assignment fee in the amount of $3,500 (other than with respect of any
assignment of which the Arranger is the assignee or the assignor, it being
understood that only one such fee shall be payable in connection with concurrent
assignments to or by two or more Approved Funds), from and after the effective
date specified in such Assignment and Acceptance, (i) the assignee thereunder
shall become a party hereto and, to the extent that rights and obligations under
the Loan Documents have been assigned to such assignee pursuant to such
Assignment and Acceptance, have the rights and obligations of a Lender, and if
such Lender were an Issuer, of such Issuer hereunder and thereunder, and
(ii) the assignor thereunder shall, to the extent that rights and obligations
under this Agreement have been assigned by it pursuant to such Assignment and
Acceptance, relinquish its rights (except for those surviving the payment in
full of the Obligations) and be released from its obligations under the Loan
Documents, other than those relating to events or circumstances occurring prior
to such assignment (and, in the case of an Assignment and Acceptance covering
all or the remaining portion of an assigning Lender’s rights and obligations
under the Loan Documents, such Lender shall cease to be a party hereto).

 

(c) The Administrative Agent, acting on behalf of the Borrower, shall maintain
at its address referred to in Section 11.8 (Notices, Etc.) a copy of each
Assignment and Acceptance delivered to and accepted by it and shall maintain a
register for the recording of the names and addresses of the Lenders, the
Issuers and the Commitments of and principal amount of the Loans and Letter of
Credit Obligations owing to each Lender and to each Issuer from time to time
(the “Register”). Any assignment pursuant to this Section 11.2 shall not be
effective until such assignment is recorded in the Register. The entries in the
Register shall be prima facie evidence thereof, and the Loan Parties, the
Administrative Agent and the Lenders and the Issuers may treat each Person whose
name is recorded in the Register as a Lender or as an Issuer, as applicable, for
all purposes of this Agreement. The Register shall be available for inspection
by the Borrower at any reasonable time and from time to time upon reasonable
prior notice.

 

(d) Notwithstanding anything to the contrary contained in clause (c) above, the
Loans (including the Notes evidencing such Loans) and the Letters of Credit are
registered obligations and the right, title, and interest of the Lenders and
their assignees in and to such



--------------------------------------------------------------------------------

Loans and the right, title, and interest of the Issuers and their assignees in
and to such Letters of Credit shall be transferable only upon notation of such
transfer in the Register. A Note shall only evidence the Lender’s or an
assignee’s right title and interest in and to the related Loan, and in no event
is any such Note to be considered a bearer instrument or obligation within the
meaning of Section 163(f) of the Code. This Section 11.2 shall be construed so
that the Loans and the Letters of Credit are at all times maintained in
“registered form” within the meaning of Sections 163(f), 871(h)(2) and 881(c)(2)
of the Code and any related regulations (or any successor provisions of the Code
or such regulations). Solely for purposes of this Section 11.2 and for tax
purposes only, the Administrative Agent shall act as the Borrower’s agent for
purposes of maintaining such notations of transfer in the Register.

 

(e) Upon its receipt of an Assignment and Acceptance executed by an assigning
Lender and an assignee, the Administrative Agent shall, if such Assignment and
Acceptance has been completed, (i) accept such Assignment and Acceptance,
(ii) record the information contained therein in the Register and (iii) give
prompt written notice thereof to the Borrower. Within ten Business Days after
its receipt of such notice, the Borrower, at its own expense, shall, if
requested by such assignee, execute and deliver to the Administrative Agent new
Notes to the order of such assignee in an amount equal to the Commitments and
Loans assumed by it pursuant to such Assignment and Acceptance and, if the
assigning Lender has surrendered any Note for exchange in connection with the
assignment and has retained Commitments or Loans hereunder, new Notes to the
order of the assigning Lender in an amount equal to the Commitments and Loans
retained by it hereunder. Such new Notes shall be dated the same date as the
surrendered Notes and be in substantially the form of Exhibit B-1 (Form of
Revolving Credit Note) or Exhibit B-2 (Form of Term Note), as applicable.

 

(f) In addition to the other assignment rights provided in this Section 11.2,
each Lender may (i) grant to a Special Purpose Vehicle the option to make all or
any part of any Loan that such Lender would otherwise be required to make
hereunder and the exercise of such option by any such Special Purpose Vehicle
and the making of Loans pursuant thereto shall satisfy (once and to the extent
that such Loans are made) the obligation of such Lender to make such Loans
thereunder; provided, however, that nothing herein shall constitute a commitment
or an offer to commit by such a Special Purpose Vehicle to make Loans hereunder
and no such Special Purpose Vehicle shall be liable for any indemnity or other
obligation (other than the making of Loans for which such Special Purpose
Vehicle shall have exercised an option, and then only in accordance with the
relevant option agreement), and (ii) assign, as collateral or otherwise, any of
its rights under this Agreement (including rights to payments of principal or
interest on the Loans) to (x) any Federal Reserve Bank pursuant to Regulation A
of the Federal Reserve Board without notice to or consent of the Borrower or the
Administrative Agent, (y) to any bona fide holder of, any financial trustee for
any holder of, any collateral agent for any holder of, or any other
representative of holder of, obligations owed or securities issued, by such
fund, as security for such obligations or securities without notice to or
consent of the Borrower or Administrative Agent; provided that in so acting such
holder, trustee, collateral agent or other representative is acting in its
normal course of business, and (z) to any Special Purpose Vehicle to which such
Lender has granted an option pursuant to clause (i) above; and provided,
further, that no such assignment or grant shall release such Lender from any of
its obligations hereunder except as expressly provided in clause (i) above. The
parties hereto acknowledge and agree that, prior to the date that is one year
and one day after the payment in full of all outstanding commercial paper or
other senior debt of any such Special Purpose Vehicle, it will not institute
against, or join any other Person in instituting against, any Special Purpose
Vehicle that has been granted an option pursuant to this clause (f) any
bankruptcy, reorganization, insolvency or liquidation proceeding (such agreement
shall survive the payment in full of the Obligations).



--------------------------------------------------------------------------------

(g) Each Lender may, without notice to or consent of the Borrower or
Administrative Agent, sell participations to one or more Persons in or to all or
a portion of its rights and obligations under the Loan Documents (including all
its rights and obligations with respect to the Term Loans, Revolving Loans and
Letters of Credit). The terms of such participation shall not, in any event,
require the participant’s consent to any amendments, waivers or other
modifications of any provision of any Loan Documents, the consent to any
departure by any Loan Party therefrom, or to the exercising or refraining from
exercising any powers or rights such Lender may have under or in respect of the
Loan Documents (including the right to enforce the obligations of the Loan
Parties), except if any such amendment, waiver or other modification or consent
would (i) reduce the amount, or postpone any date fixed for, any amount (whether
of principal, interest or fees) payable to such participant under the Loan
Documents, to which such participant would otherwise be entitled under such
participation or (ii) result in the release of all or substantially all of the
Collateral other than in accordance with Section 10.7(b) (Concerning the
Collateral and the Collateral Documents). In the event of the sale of any
participation by any Lender, (w) such Lender’s obligations under the Loan
Documents shall remain unchanged, (x) such Lender shall remain solely
responsible to the other parties for the performance of such obligations,
(y) such Lender shall remain the holder of such Obligations for all purposes of
this Agreement and (z) the Borrower, the Administrative Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Each
participant shall be entitled to the benefits of Section 2.14(c)(Increased
Costs), (d) (Illegality), (e) (Breakage Costs), 2.15 (Capital Adequacy) and 2.16
(Taxes) as if it were a Lender; provided, however, that anything herein to the
contrary notwithstanding, the Borrower shall not, at any time, be obligated to
make under Section 2.14(d) (Illegality), 2.15 (Capital Adequacy) or 2.16 (Taxes)
to the participants in the rights and obligations of any Lender (together with
such Lender) any payment in excess of the amount the Borrower would have been
obligated to pay to such Lender in respect of such interest had such
participation not been sold.

 

(h) Any Issuer may at any time assign its rights and obligations hereunder to
any other Lender by an instrument in form and substance satisfactory to the
Borrower, the Administrative Agent, such Issuer and such Lender, subject to the
provisions under Section 11.2(d) relating to notations of transfer in the
Register. If any Issuer ceases to be a Lender hereunder by virtue of any
assignment made pursuant to this Section 11.2, then, as of the effective date of
such cessation, such Issuer’s obligations to Issue Letters of Credit pursuant to
Section 2.4 (Letters of Credit) shall terminate and such Issuer shall be an
Issuer hereunder only with respect to outstanding Letters of Credit issued prior
to such date.

 

Section 11.3 Costs and Expenses

 

(a) The Borrower agrees upon demand to pay, or reimburse the Administrative
Agent for, all of the Administrative Agent’s reasonable internal and external
audit, legal, appraisal, valuation, filing, document duplication and
reproduction and investigation expenses and for all other reasonable
out-of-pocket costs and expenses of every type and nature (including, without
limitation, the reasonable fees, expenses and disbursements of the
Administrative Agent’s counsel, Weil, Gotshal & Manges LLP, local legal counsel,
auditors, accountants, appraisers, printers, insurance and environmental
advisors, and other consultants and agents) incurred by the Administrative Agent
in connection with any of the following: (i) the Administrative Agent’s audit
and investigation of Holdings and its Subsidiaries in connection with the
preparation, negotiation or execution of any Loan Document or the Administrative
Agent’s periodic audits of Holdings or any of its Subsidiaries, as the case may
be, (ii) the preparation, negotiation, execution or interpretation of this
Agreement (including, without



--------------------------------------------------------------------------------

limitation, the satisfaction or attempted satisfaction of any condition set
forth in Article III (Conditions To Loans And Letters Of Credit), any Loan
Document or any proposal letter or commitment letter issued in connection
therewith, or the making of the Loans hereunder, (iii) the creation, perfection
or protection of the Liens under any Loan Document (including any reasonable
fees, disbursements and expenses for local counsel in various jurisdictions),
(iv) the ongoing administration of this Agreement and the Loans, including
consultation with attorneys in connection therewith and with respect to the
Administrative Agent’s rights and responsibilities hereunder and under the other
Loan Documents, (v) the protection, collection or enforcement of any Secured
Obligation or the enforcement of any Loan Document, (vi) the commencement,
defense or intervention in any court proceeding relating in any way to the
Secured Obligations, any Loan Party, any other JD Entity, the Acquisition, the
Related Documents, this Agreement or any other Loan Document, (vii) the response
to, and preparation for, any subpoena or request for document production with
which the Administrative Agent is served or deposition or other proceeding in
which the Administrative Agent is called to testify, in each case, relating in
any way to the Secured Obligations, any Loan Party, any JD Entity, the
Acquisition, the Related Documents, this Agreement or any other Loan Document or
(viii) any amendment, consent, waiver, assignment, restatement, or supplement to
any Loan Document or the preparation, negotiation, and execution of the same.

 

(b) The Borrower further agrees to pay or reimburse the Administrative Agent and
each of the Lenders and Issuers upon demand for all out-of-pocket costs and
expenses, including, without limitation, reasonable attorneys’ fees (including
allocated costs of internal counsel and costs of settlement), incurred by the
Administrative Agent, such Lenders or Issuers in connection with any of the
following: (i) in enforcing any Loan Document or Secured Obligation or any
security therefor or exercising or enforcing any other right or remedy available
by reason of an Event of Default, (ii) in connection with any refinancing or
restructuring of the credit arrangements provided hereunder in the nature of a
“work-out” or in any insolvency or bankruptcy proceeding, (iii) in commencing,
defending or intervening in any litigation or in filing a petition, complaint,
answer, motion or other pleadings in any legal proceeding relating to the
Secured Obligations, any JD Entity and related to or arising out of the
transactions contemplated hereby or by any other Loan Document or Related
Document or (iv) in taking any other action in or with respect to any suit or
proceeding (bankruptcy or otherwise) described in clause (i), (ii) or
(iii) above.

 

Section 11.4 Indemnities

 

(a) The Borrower agrees to indemnify and hold harmless the Administrative Agent,
the Arranger, each Lender and each Issuer and each of their respective
Affiliates, and each of the directors, officers, employees, agents,
representatives, trustees, attorneys, consultants and advisors of or to any of
the foregoing (including those retained in connection with the satisfaction or
attempted satisfaction of any condition set forth in Article III (Conditions To
Loans And Letters Of Credit)) (each such Person being an “Indemnitee”) from and
against any and all claims, damages, liabilities, obligations, losses,
penalties, actions, judgments, suits, costs, disbursements and expenses of any
kind or nature (including reasonable fees, disbursements and expenses of
financial and legal advisors to any such Indemnitee) that may be imposed on,
incurred by or asserted against any such Indemnitee in connection with or
arising out of any investigation, litigation or proceeding, whether or not any
such Indemnitee is a party thereto, whether direct, indirect, or consequential
and whether based on any federal, state, provincial or local law or other
statutory regulation, securities or commercial law or regulation, or under
common law or in equity, or on contract, tort or otherwise, in any manner
relating to or arising out of this Agreement, any other Loan Document, any
Secured Obligation, any Letter of Credit, any



--------------------------------------------------------------------------------

Disclosure Document, any Related Document, or any act, event or transaction
related or attendant to any thereof, or the use or intended use of the proceeds
of the Loans or Letters of Credit or in connection with any investigation of any
potential matter covered hereby (collectively, the “Indemnified Matters”);
provided, however, that the Borrower shall not have any obligation under this
Section 11.4 to an Indemnitee with respect to any Indemnified Matter caused by
or resulting from the gross negligence or willful misconduct of that Indemnitee,
as determined by a court of competent jurisdiction in a final non-appealable
judgment or order. Without limiting the foregoing, “Indemnified Matters” include
(i) all Environmental Liabilities and Costs arising from or connected with the
past, present or future operations of Holdings or any of its Subsidiaries
involving any property subject to a Collateral Document, or damage to real or
personal property or natural resources or harm or injury alleged to have
resulted from any Release of Contaminants on, upon or into such property or any
contiguous real estate, (ii) any costs or liabilities incurred in connection
with any Remedial Action concerning Holdings or any of its Subsidiaries,
(iii) any costs or liabilities incurred in connection with any Environmental
Lien and (iv) any costs or liabilities incurred in connection with any other
matter under any Environmental Law, including the Comprehensive Environmental
Response, Compensation and Liability Act of 1980 (49 U.S.C. § 9601 et seq.) and
applicable state property transfer laws, whether, with respect to any such
matter, such Indemnitee is a mortgagee pursuant to any leasehold mortgage, a
mortgagee in possession, the successor in interest to Holdings or any of its
Subsidiaries, or the owner, lessee or operator of any property of Holdings or
any of its Subsidiaries by virtue of foreclosure, except, with respect to those
matters referred to in clauses (i), (ii), (iii) and (iv) above, to the extent
(x) incurred following foreclosure by the Administrative Agent, any Lender or
any Issuer, or the Administrative Agent, any Lender or any Issuer having become
the successor in interest to Holdings or any of its Subsidiaries and
(y) attributable solely to acts of the Administrative Agent, such Lender or such
Issuer or any agent on behalf of the Administrative Agent, such Lender or such
Issuer.

 

(b) The Borrower shall indemnify the Administrative Agent, the Lenders and each
Issuer for, and hold the Administrative Agent, the Lenders and each Issuer
harmless from and against, any and all claims for brokerage commissions, fees
and other compensation made against the Administrative Agent, the Lenders and
the Issuers for any broker, finder or consultant with respect to any agreement,
arrangement or understanding made by or on behalf of any Loan Party or any of
its Subsidiaries in connection with the transactions contemplated by this
Agreement.

 

(c) The Borrower, at the request of any Indemnitee, shall have the obligation to
defend against such investigation, litigation or proceeding or requested
Remedial Action and the Borrower, in any event, may participate in the defense
thereof with legal counsel of the Borrower’s choice. In the event that such
Indemnitee requests the Borrower to defend against such investigation,
litigation or proceeding or requested Remedial Action, the Borrower shall
promptly do so and such Indemnitee shall have the right to have legal counsel of
its choice participate in such defense. No action taken by legal counsel chosen
by such Indemnitee in defending against any such investigation, litigation or
proceeding or requested Remedial Action, shall vitiate or in any way impair the
Borrower’s obligation and duty hereunder to indemnify and hold harmless such
Indemnitee.

 

(d) The Borrower agrees that any indemnification or other protection provided to
any Indemnitee pursuant to the Existing Credit Agreement (including pursuant to
Section 11.4 thereof) or any other Loan Document (as defined in the Existing
Credit Agreement and each an “Existing Loan Document”) shall survive the
effectiveness of this Agreement and any indemnification or other protection
provided to any Indemnitee pursuant to the Existing Credit



--------------------------------------------------------------------------------

Agreement, any other Existing Loan Document, this Agreement (including pursuant
to this Section 11.4) or any other Loan Document shall (i) survive payment in
full of the Obligations and (ii) inure to the benefit of any Person that was at
any time an Indemnitee under the Existing Credit Agreement, any other Existing
Loan Document, this Agreement or any other Loan Document.

 

Section 11.5 Limitation of Liability. The Borrower agrees that no Indemnitee
shall have any liability (whether direct or indirect, in contract, tort or
otherwise) to any Loan Party or any of their respective Subsidiaries or any of
their respective equity holders or creditors for or in connection with the
transactions contemplated hereby and in the other Loan Documents and Related
Documents, except for direct damages (as opposed to special, indirect,
consequential or punitive damages (including, without limitation, any loss of
profits, business or anticipated savings)) determined in a final non-appealable
judgment by a court of competent jurisdiction to have resulted from such
Indemnitee’s gross negligence or willful misconduct. Each of Holdings and the
Borrower hereby waives, releases and agrees (each for itself and on behalf of
its Subsidiaries) not to sue upon any such claim for any special, indirect,
consequential or punitive damages, whether or not accrued and whether or not
known or suspected to exist in its favor.

 

Section 11.6 Right of Set-off. Upon the occurrence and during the continuance of
any Event of Default each Lender and each Affiliate of a Lender is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other indebtedness at any
time owing by such Lender or its Affiliates to or for the credit or the account
of the Borrower against any and all of the Secured Obligations now or hereafter
existing whether or not such Lender shall have made any demand under this
Agreement or any other Loan Document and even though such Secured Obligations
may be unmatured. Each Lender agrees promptly to notify the Borrower in writing
after any such set-off and application made by such Lender or its Affiliates;
provided, however, that the failure to give such notice shall not affect the
validity of such set-off and application. The rights of each Lender under this
Section 11.6 are in addition to the other rights and remedies (including other
rights of set-off) that such Lender may have.

 

Section 11.7 Sharing of Payments, Etc.

 

(a) If any Lender shall at any time obtain any payment of the Loans owing to it,
any interest thereon, fees in respect thereof or amounts due pursuant to
Section 11.3 (Costs and Expenses), Section 11.4 (Indemnities) (other than
payments pursuant to Section 2.14 (Special Provisions Governing Eurocurrency
Rate Loans), Section 2.15 (Capital Adequacy), Section 2.16 (Taxes)) or
Section 11.6 (Right of Set-off) or receives any Collateral in respect thereof
(in either case, whether voluntary, involuntary, through the exercise of any
right of set-off or otherwise) in excess of its ratable portion of all payments
of such Obligations obtained by all the Lenders, such Lender (a “Purchasing
Lender”) shall forthwith purchase from the other Lenders (each, a “Selling
Lender”) such participations in their Loans or other Obligations as shall be
necessary to cause such Purchasing Lender to share the excess payment ratably
with each of them.

 

(b) If all or any portion of any payment received by a Purchasing Lender is
thereafter recovered from such Purchasing Lender, such purchase from each
Selling Lender shall be rescinded and such Selling Lender shall repay to the
Purchasing Lender the purchase price to the extent of such recovery together
with an amount equal to such Selling Lender’s ratable share (according to the
proportion of (i) the amount of such Selling Lender’s required repayment in
relation to (ii) the total amount so recovered from the Purchasing Lender) of
any interest or other amount paid or payable by the purchasing Lender in respect
of the total amount so recovered.



--------------------------------------------------------------------------------

(c) The Borrower agrees that any Purchasing Lender so purchasing a participation
from a Selling Lender pursuant to this Section 11.7 may, to the fullest extent
permitted by law, exercise all its rights of payment (including the right of
set-off) with respect to such participation as fully as if such Lender were the
direct creditor of the Borrower in the amount of such participation.

 

(d) This Section 11.7 may be changed only with the prior written consent of the
Administrative Agent in addition to the Super Majority Lenders.

 

Section 11.8 Notices, Etc. All notices, demands, requests and other
communications provided for in this Agreement shall be given in writing, or by
any telecommunication device capable of creating a written record (including
electronic mail), and addressed to the party to be notified as follows:

 

(a) if to the Borrower:

 

JohnsonDiversey, Inc.,

8310 16th Street

PO Box 902

Sturtevant, Wisconsin 53177-0902

Attention: Treasurer and General Counsel

Telecopy no: (262) 631-4249

E-Mail Address:joanne.brandes@johnsondiversey.com

 

(b) if to any Lender, at its Domestic Lending Office specified opposite its name
on Schedule II (Applicable Lending Offices and Addresses for Notices) or on the
signature page of any applicable Assignment and Acceptance;

 

(c) if to any Issuer, at the address set forth under its name on Schedule II
(Applicable Lending Offices and Addresses for Notices); and

 

(d) if to the CUSA, as Administrative Agent, at its Domestic Lending Office
specified opposite its name on Schedule II (Applicable Lending Offices and
Addresses for Notices), with a copy to:

 

Weil, Gotshal & Manges LLP

767 Fifth Avenue,

New York, New York 10153-0119

Attention: Daniel S. Dokos Telecopy no: (212) 310-8007

E-Mail Address: daniel.dokos@weil.com

 

or at such other address as shall be notified in writing (x) in the case of the
Borrower and the Administrative Agent, to the other parties and (y) in the case
of all other parties, to the Borrower and the Administrative Agent. All such
notices and communications shall be effective upon personal delivery (if
delivered by hand, including any overnight courier service), when deposited in
the mails (if sent by mail), or when properly transmitted (if sent by a
telecommunications device or through the Internet); provided, however, that
notices and communications to the Administrative Agent pursuant to Article II
(The Facilities) or X (The Administrative Agent) shall not be effective until
received by the Administrative Agent.



--------------------------------------------------------------------------------

(e) Notwithstanding clause (a) through (d) above (unless the Administrative
Agent requests that the provisions of clause (a) through (d) above be followed)
and any other provision in this Agreement or any other Loan Document providing
for the delivery of any Approved Electronic Communication by any other means the
Loan Parties shall deliver all Approved Electronic Communications to the
Administrative Agent by properly transmitting such Approved Electronic
Communications in an electronic/soft medium in a format acceptable to the
Administrative Agent to oploanswebadmin@citigroup.com or such other electronic
mail address (or similar means of electronic delivery) as the Administrative
Agent may notify the Borrower. Nothing in this clause (f) shall prejudice the
right of the Administrative Agent or any Lender or Issuer to deliver any
Approved Electronic Communication to any Loan Party in any manner authorized in
this Agreement or to request that the Borrower effect delivery in such manner.

 

Section 11.9 No Waiver; Remedies. No failure on the part of any party hereto to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any such right
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.

 

Section 11.10 Amendment and Restatement; Binding Effect

 

(a) This Agreement shall become effective when it shall have been executed by
Holdings, the Borrower and the Administrative Agent and when the Administrative
Agent shall have been notified by each Lender and Issuer that such Lender or
Issuer has executed a Lender Consent and thereafter shall be binding upon and
inure to the benefit of Holdings, the Borrower, the Administrative Agent and
each Lender and Issuer and, in each case, their respective successors and
assigns; provided, however, that neither Holdings nor the Borrower shall not
have the right to assign their respective rights hereunder or any interest
herein without the prior written consent of the Lenders.

 

(b) On the Effective Date, the Existing Credit Agreement shall be amended and
restated in its entirety by this Agreement, and the Existing Credit Agreement
shall thereafter be of no further force and effect, except to evidence (i) the
incurrence by the Borrower of the “Obligations” under and as defined in the
Existing Credit Agreement (whether or not such “Obligations” are contingent as
of the Effective Date), (ii) the representations and warranties made by Holdings
and the Borrower prior to the Effective Date and (iii) any action or omission
performed or required to be performed pursuant to such Existing Credit Agreement
prior to the Effective Date (including any failure, prior to the Effective Date,
to comply with the covenants contained in such Existing Credit Agreement). The
amendments and restatements set forth herein (including deletion of financial
covenants applicable to previous Fiscal Quarters) shall not cure any breach
thereof or any “Default” or “Event of Default” under and as defined in the
Existing Credit Agreement existing prior to the Effective Date. This Agreement
is not in any way intended to constitute a novation of the obligations and
liabilities existing under the Existing Credit Agreement or evidence payment of
all or any portion of such obligations and liabilities.

 

(c) The terms and conditions of this Agreement and the Administrative Agent’,
the Lenders’ and the Issuers’ rights and remedies under this Agreement and the
other Loan Documents shall apply to all of the Obligations incurred under the
Existing Credit Agreement and the Notes issued thereunder.

 

(d) On and after the Effective Date, (i) all references to the Existing Credit
Agreement (or to any amendment or any amendment and restatement thereof) in the
Loan



--------------------------------------------------------------------------------

Documents (other than this Agreement) shall be deemed to refer to the Existing
Credit Agreement, as amended and restated hereby, (ii) all references to any
Article, Section or sub-clause of the Existing Credit Agreement or in any Loan
Document (but not herein) shall be amended to become, mutatis mutandis,
references to the corresponding provisions of this Agreement and (iii) except as
the context otherwise provides, on or after the Effective Date, all references
to this Agreement herein (including for purposes of indemnification and
reimbursement of fees) shall be deemed to be reference to the Existing Credit
Agreement, as amended and restated hereby.

 

(e) This amendment and restatement is limited as written and is not a consent to
any other amendment, restatement or waiver, whether or not similar and, except
as expressly provided herein or in any other Loan Document, all terms and
conditions of the Loan Documents remain in full force and effect unless
otherwise specifically amended hereby or any other Loan Document.

 

Section 11.11 Governing Law. This Agreement and the rights and obligations of
the parties hereto shall be governed by, and construed and interpreted in
accordance with, the law of the State of New York.

 

Section 11.12 Submission to Jurisdiction; Service of Process

 

(a) Any legal action or proceeding with respect to this Agreement or any other
Loan Document may be brought in the courts of the State of New York or of the
United States of America for the Southern District of New York, and, by
execution and delivery of this Agreement, each of Holdings and the Borrower
hereby accepts for itself and in respect of its property, generally and
unconditionally, the jurisdiction of the aforesaid courts. The parties hereto
hereby irrevocably waive any objection, including any objection to the laying of
venue or based on the grounds of forum non conveniens, that any of them may now
or hereafter have to the bringing of any such action or proceeding in such
respective jurisdictions.

 

(b)

 

(i) The Borrower hereby irrevocably designates, appoints and empowers CT
Corporation System, 111 Eighth Avenue, New York, NY 10011, Tel: (212) 894-8700,
Fax: (212) 894-8790 (the “Process Agent”), in the case of any suit, action or
proceeding brought in the United States of America as its designee, appointee
and agent to receive, accept and acknowledge for and on its behalf, and in
respect of its property, service of any and all legal process, summons, notices
and documents that may be served in any action or proceeding arising out of or
in connection with this Agreement or any Loan Document. Such service may be made
by mailing (by registered or certified mail, postage prepaid) or delivering a
copy of such process to the Borrower in care of the Process Agent at the Process
Agent’s above address, and the Borrower, hereby irrevocably authorizes and
directs the Process Agent to accept such service on its behalf. As an
alternative method of service, the Borrower irrevocably consents to the service
of any and all process in any such action or proceeding by the mailing (by
registered or certified mail, postage prepaid) of copies of such process to the
Process Agent or the Borrower at its address specified in Section 11.8 (Notices,
Etc.). The Borrower agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.



--------------------------------------------------------------------------------

(ii) Each of Holdings and the Borrower hereby irrevocably consents to the
service of any and all legal process, summons, notices and documents in any
suit, action or proceeding brought in the United States of America arising out
of or in connection with this Agreement or any other Loan Document by the
mailing (by registered or certified mail, postage prepaid) or delivering of a
copy of such process to Holdings or the Borrower at its respective address
specified in Section 11.8 (Notices, Etc.). Each of Holdings and the Borrower
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.

 

(c) Nothing contained in this Section 11.11 shall affect the right of the
Administrative Agent or any Lender to serve process in any other manner
permitted by law or commence legal proceedings or otherwise proceed against
Holdings, the Borrower or any other Loan Party in any other jurisdiction.

 

(d) If for the purposes of obtaining judgment in any court it is necessary to
convert a sum due hereunder in Dollars or Euros into another currency, the
parties hereto agree, to the fullest extent that they may effectively do so,
that the rate of exchange used shall be that at which in accordance with normal
banking procedures the Administrative Agent could purchase Dollars or Euros, as
the case may be, with such other currency at the spot rate of exchange quoted by
the Administrative Agent at 11:00 a.m. (New York time) on the Business Day
preceding that on which final judgment is given, for the purchase of Dollars or
Euros, as the case may be, for delivery two Business Days thereafter. The
obligation of the Borrower in respect of any such sum due from it to the
Administrative Agent or the Lenders hereunder or under the other Loan Documents
shall, notwithstanding any judgment in a currency (the “Judgment Currency”)
other than that in which sum is denominated in accordance with the applicable
provisions of this Agreement (the “Agreement Currency”), be discharged only to
the extent that on the Business Day following receipt by the Administrative
Agent of any sum adjudged to be so due in the Judgment Currency, the
Administrative Agent may in accordance with normal banking procedures purchase
the Agreement Currency with the Judgment Currency. If the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Administrative Agent in the Agreement Currency, the Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Administrative Agent or the Person to whom such obligation was owing against
such loss.

 

Section 11.13 Waiver of Jury Trial. EACH OF THE ADMINISTRATIVE AGENT, THE
LENDERS, THE ISSUERS, HOLDINGS AND THE BORROWER IRREVOCABLY WAIVES TRIAL BY JURY
IN ANY ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT.

 

Section 11.14 Marshaling; Payments Set Aside. None of the Administrative Agent,
any Lender or any Issuer shall be under any obligation to marshal any assets in
favor of Holdings, the Borrower or any other party or against or in payment of
any or all of the Secured Obligations. To the extent that the Borrower makes a
payment or payments to the Administrative Agent, the Lenders or the Issuers or
any such Person receives payment from the proceeds of the Collateral or exercise
their rights of setoff, and such payment or payments or the proceeds of such
enforcement or setoff or any part thereof are subsequently invalidated, declared
to be fraudulent or preferential, set aside or required to be repaid to a
trustee, receiver or any other party, then to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied, and all Liens,
right and remedies therefor, shall be revived and continued in full force and
effect as if such payment had not been made or such enforcement or setoff had
not occurred.



--------------------------------------------------------------------------------

Section 11.15 Section Titles. The section titles contained in this Agreement are
and shall be without substantive meaning or content of any kind whatsoever and
are not a part of the agreement between the parties hereto, except when used to
reference such section. If a numbered reference to a clause, sub-clause or
subsection hereof is immediately followed by a reference in parenthesis to the
title of a section hereof containing such clause, sub-clause or subsection, the
reference is only to such clause, sub-clause or subsection and not to the
section generally. If a numbered reference to a section hereof is immediately
followed by a reference in parenthesis to a section hereof, the title reference
shall govern in case of direct conflict.

 

Section 11.16 Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties in separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
taken together shall constitute one and the same agreement. Signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are attached to the same document.
Delivery of an executed counterpart hereof by telecopy shall be effective as
delivery of a manually executed counterpart hereof.

 

Section 11.17 Spanish Notarization and Appointments. The Borrower agrees to have
this Agreement notarized in Spain and each of them hereby appoints SC Johnson
Professional, S.L. to appear in front of a Spanish notary public within 70 days
from the Effective Date in order to raise this document to the status of a
notarized document (“elevar a público”). All costs and taxes incurred as a
result of or in connection with such notarization, including the costs of any
official translation of this Agreement into Spanish as it may be required, shall
be for the Borrower’s sole account. The Borrower hereby authorizes SC Johnson
Professional SL (and the individuals through which it may be represented) such
that each of them may on their behalf appear before a notary public and notarize
(“elevar a público”) a duly executed original of this Agreement. The resulting
notarial deed shall be deemed enforceable under any applicable Requirement of
Law as from the date of its execution, not being necessary any further
ratification from the Borrower.

 

Section 11.18 Entire Agreement. This Agreement, all of the other Loan Documents
and all certificates and documents delivered hereunder or thereunder, embodies
the entire agreement of the parties and supersedes all prior agreements and
understandings relating to the subject matter hereof. Delivery of an executed
signature page of this Agreement by facsimile transmission shall be as effective
as delivery of a manually executed counterpart hereof. A set of the copies of
this Agreement signed by all parties shall be lodged with the Borrower and the
Administrative Agent.

 

Section 11.19 Confidentiality. Neither the Lenders, the Issuers nor the
Administrative Agent may disclose to any Person any confidential, proprietary or
non-public information of any JD Entity either furnished to the Lenders, the
Issuers or the Administrative Agent by any JD Entity (such information being
referred to collectively herein as the “Borrower Information”), except that each
of the Lenders, the Issuers and the Administrative Agent may disclose Borrower
Information (i) to its and its Affiliates’ employees, officers, directors,
agents and advisors that are or are expected to be involved in the evaluation of
such information in connection with the transactions contemplated by this
Agreement (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Borrower Information and
instructed to keep such Borrower Information confidential on substantially the
same terms as provided herein), (ii) to the extent requested by bank regulators,
auditors or rating agencies, (iii) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (iv) to any other party
to this Agreement, (v) if reasonably necessary in connection with



--------------------------------------------------------------------------------

the exercise of any remedies hereunder or under any other Loan Document or any
suit, action or proceeding relating to this Agreement or any other Loan Document
or the enforcement of rights hereunder or thereunder, (vi) subject to an
agreement containing provisions substantially the same as those of this
Section 11.19, to any pledge referred to in Section 11.2(f) or any assignee of
or participant in, or any prospective assignee of or participant in, any of its
rights or obligations under this Agreement, (vii) to the extent such Borrower
Information (A) is or becomes generally available to the public on a
non-confidential basis other than as a result of a breach of this Section 11.19,
by such Agent or such Lender or such Issuer, or (B) is or becomes available to
such Agent or such Lender or such Issuer on a non-confidential basis from a
source other than a JD Entity or another party to this Agreement and (viii) with
the prior written consent of Holdings or the Borrower. No JD Entity may disclose
to any Person the amount or terms of any fees payable to any of the
Administrative Agent or any Lender or any Issuer (such information being
collectively referred to herein as the “Facility Information”), except that any
JD Entity may disclose the Facility Information (i) to its and its respective
Affiliates’ employees, officers, directors, agents and advisors who have a need
to know the Facility Information in connection with this Agreement and the
transactions contemplated hereby or (ii) to the extent required by applicable
laws or regulations or by any subpoena or similar legal process, or if
reasonably necessary in connection with the exercise of any remedies hereunder
or under any other Loan Document or any suit, action or proceeding relating to
this Agreement or any other Loan Document or the enforcement of rights hereunder
or thereunder. Notwithstanding any other provision in this Agreement, all
parties hereto hereby agree that each party (and each of their respective
employees, representatives and agents and each of the officers, directors,
employees, accountants, attorneys and other advisors of any of them) may
disclose to any and all persons, without limitation of any kind, the tax
treatment and tax structure of the Facilities and the transactions contemplated
hereby and all materials of any kind (including opinions and other tax analyses)
that are provided to any of them relating to such tax treatment and tax
structure.

 

Section 11.20 Patriot Act Notice

 

Each Lender subject to the Patriot Act hereby notifies the Borrower that,
pursuant to Section 326 of the Patriot Act, it is required to obtain, verify and
record information that identifies the Borrower, including the name and address
of the Borrower and other information that will allow such Lender to identify
the Borrower in accordance with the Patriot Act.

 

[SIGNATURE PAGES FOLLOW]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

JOHNSONDIVERSEY, INC.,

as Borrower

By:

 

/s/ Lori P. Marin

--------------------------------------------------------------------------------

Name:   Lori P. Marin Title:   Vice President and Treasurer

JOHNSONDIVERSEY HOLDINGS, INC.,

(f/k/a, JOHNSON PROFESSIONAL HOLDINGS, INC.),

as Holdings

By:

 

/s/ Luis F. Machado

--------------------------------------------------------------------------------

Name: Luis F. Machado Title:   Assistant Secretary

CITICORP USA, INC.,

as Administrative Agent and Lender

By:   

 

/s/ Myles Kassin

--------------------------------------------------------------------------------

Name:   Myles Kassin Title:   Vice President

CITIBANK, N.A.,

as Issuer

By:   

 

/s/ Myles Kassin

--------------------------------------------------------------------------------

Name:   Myles Kassin Title:   Vice President



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I

   DEFINITIONS, INTERPRETATION AND ACCOUNTING TERMS    1

Section 1.1

  

Defined Terms

   1

Section 1.2

  

Computation of Time Periods

   42

Section 1.3

  

Accounting Terms and Principles

   42

Section 1.4

  

Certain Terms

   43

Section 1.5

  

Loan Document Definitions

   44

ARTICLE II

   THE FACILITIES    44

Section 2.1

  

The Commitments

   44

Section 2.2

  

Borrowing Procedures

   45

Section 2.3

  

Swing Loans

   47

Section 2.4

  

Letters of Credit

   49

Section 2.5

  

Reduction and Termination of the Delayed Draw Term Loans and the Revolving
Credit Commitments

   54

Section 2.6

  

Repayment of Loans

   54

Section 2.7

  

Evidence of Debt

   55

Section 2.8

  

Optional Prepayments

   56

Section 2.9

  

Mandatory Prepayments

   56

Section 2.10

  

Interest

   58

Section 2.11

  

Conversion/Continuation Option

   59

Section 2.12

  

Fees

   60

Section 2.13

  

Payments and Computations

   61

Section 2.14

  

Special Provisions Governing Eurocurrency Rate Loans

   64

Section 2.15

  

Capital Adequacy

   65

Section 2.16

  

Taxes

   66

Section 2.17

  

Substitution of Lenders

   68

Section 2.18

  

Facility Increase

   69

ARTICLE III

   CONDITIONS TO LOANS AND LETTERS OF CREDIT    70

Section 3.1

  

Conditions Precedent to Initial Loans and Letters of Credit

   70

Section 3.2

  

Conditions Precedent to Each Loan and Letter of Credit

   73

Section 3.3

  

Determinations of Initial Borrowing Conditions

   74



--------------------------------------------------------------------------------

ARTICLE IV

   REPRESENTATIONS AND WARRANTIES    74

Section 4.1

  

Organization, Good Standing, Power, Etc

   74

Section 4.2

  

Capitalization of the Loan Parties

   74

Section 4.3

  

Corporate Power; Authorization; Enforceable Obligations

   75

Section 4.4

  

Financial Statements and Other Information

   76

Section 4.5

  

Material Adverse Change

   77

Section 4.6

  

Taxes

   77

Section 4.7

  

Real Property

   78

Section 4.8

  

Material Contracts; including no burdensome restrictions and no defaults

   78

Section 4.9

  

Intellectual Property Rights

   78

Section 4.10

  

Litigation

   79

Section 4.11

  

Compliance with Law; Authorizations

   79

Section 4.12

  

Environmental Matters Except as disclosed on Schedule 4.12 Environmental
Matters)

   79

Section 4.13

  

Labor Matters

   81

Section 4.14

  

ERISA Matters

   81

Section 4.15

  

Full Disclosure

   82

Section 4.16

  

Use of Proceeds

   82

Section 4.17

  

Margin Regulations

   82

Section 4.18

  

Investment COMPANY Act and Public Utility Holding COMPANY Act

   83

Section 4.19

  

Solvency

   83

Section 4.20

  

Insurance

   83

Section 4.21

  

Related Documents

   83

Section 4.22

  

Deposit Accounts; Securities Accounts

   84

ARTICLE V

   FINANCIAL COVENANTS    84

Section 5.1

  

Maximum Leverage Ratio

   84

Section 5.2

  

Minimum Interest Coverage Ratio

   85

Section 5.3

  

Capital Expenditures

   86

Section 5.4

  

Restructuring Charges

   86

ARTICLE VI

   REPORTING COVENANTS    86

Section 6.1

  

Financial Statements

   86

Section 6.2

  

Default Notices

   88

Section 6.3

  

Litigation

   88

Section 6.4

  

SEC Filings; Press Releases

   88



--------------------------------------------------------------------------------

Section 6.5

  

Labor Relations

   88

Section 6.6

  

ERISA Matters

   89

Section 6.7

  

Environmental Matters

   89

Section 6.8

  

Other Information

   90

ARTICLE VII

   AFFIRMATIVE COVENANTS    90

Section 7.1

  

Preservation of Corporate Existence, Etc

   90

Section 7.2

  

Compliance with Laws, Etc

   90

Section 7.3

  

Conduct of Business

   90

Section 7.4

  

Payment of Taxes, Etc

   91

Section 7.5

  

Maintenance of Insurance

   91

Section 7.6

  

Access

   91

Section 7.7

  

Keeping of Books

   91

Section 7.8

  

Maintenance of Properties, Etc

   91

Section 7.9

  

Application of Proceeds

   92

Section 7.10

  

Environmental

   92

Section 7.11

  

Additional Collateral and Guaranties

   92

Section 7.12

  

Real Property

   94

Section 7.13

  

Financial Assistance

   94

Section 7.14

  

Claims Pari Passu

   95

Section 7.15

  

Deposit Accounts; Securities Accounts

   95

Section 7.16

  

Post Closing Matters

   95

ARTICLE VIII

   NEGATIVE COVENANTS    95

Section 8.1

  

Indebtedness

   95

Section 8.2

  

Liens, Etc

   97

Section 8.3

  

Investments

   98

Section 8.4

  

Sale of Assets

   100

Section 8.5

  

Restricted Payments

   101

Section 8.6

  

Restrictions on Fundamental Changes; Permitted Acquisitions

   102

Section 8.7

  

Change in Nature of Business

   102

Section 8.8

  

Transactions with Affiliates

   102

Section 8.9

  

Restrictions on Subsidiary Distributions; No New Negative Pledge

   103

Section 8.10

  

Modification of Constituent Documents

   103

Section 8.11

  

Modification of Related Documents

   103

Section 8.12

  

Payment of Debt; Modification of Debt Agreements

   104



--------------------------------------------------------------------------------

Section 8.13

  

Accounting Changes; Fiscal Year

   104

Section 8.14

  

Margin Regulations

   104

Section 8.15

  

Sale/Leasebacks

   105

Section 8.16

  

Cancellation of Indebtedness Owed to It

   105

Section 8.17

  

No Speculative Transactions

   105

Section 8.18

  

Compliance with ERISA

   105

Section 8.19

  

Deposit Accounts; Securities Accounts

   105

ARTICLE IX

   EVENTS OF DEFAULT    105

Section 9.1

  

Events of Default

   105

Section 9.2

  

Remedies

   108

Section 9.3

  

Actions in Respect of Letters of Credit

   108

ARTICLE X

   THE ADMINISTRATIVE AGENT    109

Section 10.1

  

Authorization and Action

   109

Section 10.2

  

Administrative Agent’s Reliance, Etc

   110

Section 10.3

  

The Administrative Agent Individually

   111

Section 10.4

  

Lender Credit Decision

   111

Section 10.5

  

Indemnification

   111

Section 10.6

  

Successor Administrative Agent

   111

Section 10.7

  

Concerning the Collateral and the Collateral Documents

   112

Section 10.8

  

Collateral Matters Relating to Related Obligations

   113

Section 10.9

  

Matters relating to Dutch Collateral

   114

Section 10.10

  

Matters Relating to French Collateral

   115

Section 10.11

  

Posting of Approved Electronic Communications

   115

ARTICLE XI

   MISCELLANEOUS    116

Section 11.1

  

Amendments, Waivers, Etc

   116

Section 11.2

  

Assignments and Participations

   119

Section 11.3

  

Costs and Expenses

   122

Section 11.4

  

Indemnities

   123

Section 11.5

  

Limitation of Liability

   125

Section 11.6

  

Right of Set-off

   125

Section 11.7

  

Sharing of Payments, Etc

   125

Section 11.8

  

Notices, Etc

   126

Section 11.9

  

No Waiver; Remedies

   127

Section 11.10

  

Amendment and Restatement; Binding Effect

   127



--------------------------------------------------------------------------------

Section 11.11

  

Governing Law

   128

Section 11.12

  

Submission to Jurisdiction; Service of Process

   128

Section 11.13

  

Waiver of Jury Trial

   129

Section 11.14

  

Marshaling; Payments Set Aside

   129

Section 11.15

  

Section Titles

   130

Section 11.16

  

Execution in Counterparts

   130

Section 11.17

  

Spanish Notarization and Appointments

   130

Section 11.18

  

Entire Agreement

   130

Section 11.19

  

Confidentiality

   130

Section 11.20

  

Patriot Act Notice

   131



--------------------------------------------------------------------------------

SCHEDULES

         

Schedule I

   -    Commitments

Schedule II

   -    Applicable Lending Offices and Addresses for Notices

Schedule III

   -    Mandatory Costs

Schedule 3.1(a)(ii)

   -    Guarantees

Schedule 3.1(a)(iii)

   -    Pledge and Security Agreements

Schedule 3.1(a)(iii)(D)

   -    Intercompany Guarantees

Schedule 3.1(a)(iv)

   -    Mortgages

Schedule 4.2

   -    Ownership of Subsidiaries

Schedule 4.6

   -    Tax Matters

Schedule 4.7(a)

   -    Owned Real Estate

Schedule 4.7(b)

   -    Material Leases

Schedule 4.10

   -    Litigation

Schedule 4.12

   -    Environmental Matters

Schedule 4.13

   -    Labor Matters

Schedule 4.14

   -    List of Plans

Schedule 4.22

   -    Deposit Accounts; Securities Accounts

Schedule 7.16

   -    Post Closing Matters

Schedule 8.1

   -    Existing Indebtedness

Schedule 8.2

   -    Existing Liens

Schedule 8.3

   -    Existing Investments

Schedule 8.3 (e)

   -    Existing Intercompany Loans

Schedule 8.5

   -    Restricted Payments

Schedule 8.8

   -    Transactions with Affiliates

Schedule 8.13

   -    Contemplated Accounting Changes

EXHIBITS

         

Exhibit A

   -    Form of Assignment and Acceptance

Exhibit B-1

   -    Form of Revolving Credit Note

Exhibit B-2

   -    Form of Term Note

Exhibit C

   -    Form of Notice of Borrowing

Exhibit D

   -    Form of Swing Loan Request

Exhibit E

   -    Form of Letter of Credit Request

Exhibit F

   -    Form of Notice of Conversion or Continuation

Exhibit G

   -    Form of Opinion of US Counsel for the Loan Parties

Exhibit H-1

   -    Form of Guaranty

Exhibit H-2

   -    Form of Intercompany Guaranty

Exhibit I

   -    Form of U.S. Pledge and Security Agreement

Exhibit J

   -    Form of Intercompany Note

Exhibit K

   -    Form of Lender Consent